           Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 1 of 146



1

2

3

4

5

6

7                                                       The Honorable Robert S. Lasnik
     Karl G. Anuta (WSB No. 21346)
8
     Law Office of Karl G. Anuta, P.C.
9    735 S.W. 1st Ave., 2nd Floor
     Portland, Oregon 97204
10   T: (503 827-0320 / F: (503) 288-6551
     kga@integra.net
11

12   Thane Tienson (WSB No. 13310)
     Landye Bennett, Blumstein
13   1300 S.W. 5th Ave., Suite 3600
     Portland, Oregon 97201
14   T: (503) 224-4100 / F: (503) 224-4133
     ttienson@lbblawyers.com
15                            UNITED STATES DISTRICT COURT
16                          WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
17
     THE COALITION TO PROTECT PUGET
18   SOUND HABITAT,                              No.: 2:16-CV-00950-RSL
                   Plaintiff,
19              v.
20   U.S. ARMY CORPS OF ENGINEERS, ET
     AL.,
21                 Defendants,
                and                              DECLARATION OF KARL G. ANUTA IN
22                                               SUPPORT OF COALITION MOTION FOR
     TAYLOR SHELLFISH COMPANY, INC.,             AN AWARD OF FEES AND EXPENSES
23

24                    Defendant-Intervenor.

25

26

27   Page 1 – DECL. OF KARL G ANUTA
                                                          LAW OFFICE OF KARL G. ANUTA,
     IN SUPPORT OF COALITION MOTION
28                                                                      P.C.
     FOR AN AWARD OF FEES AND EXPENSES                          TRIAL ATTORNEY
                                                               735 S.W. First Avenue
     CASE NOS. 2:16-CV-00950 AND 2:17-CV-01209                  Portland, OR 97204
            Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 2 of 146



1

2    CENTER FOR FOOD SAFETY,
                   Plaintiff,                       No.: 2:17-CV-01209-RSL
3               v.
     U.S. ARMY CORPS OF ENGINEERS, ET
4
     AL.,
5                  Defendants,
                and
6
     PACIFIC COAST SHELLFISH GROWERS
7    ASSOCIATION.
8
                      Defendant-Intervenor.
9

10

11

12

13
     I, Karl G. Anuta, Declare:
14
            1.     I am lead counsel for plaintiff Coalition to Protect Puget Sound Habitat (the
15
     Coalition) in this matter. I am over the age of 18 years. If called as a witness I would
16
     and could testify to the following as a matter of my own personal knowledge.
17

18          2.     I have been practicing law and have been a member of the Oregon State

19   Bar for 33 years. I have been a member of the Washington State Bar for 29 years. I
20   have been admitted to practice before the U.S. District Court in the Western District of
21
     Washington for 28 years.
22
            3.     I have spent most of my career engaged in complex federal and state
23
     environmental litigation. A copy of my CV, which details this experience, is attached to
24
     this Declaration and is incorporated by reference and marked as Exhibit A.
25

26          4.     As a result of my training and experience, I possess distinctive knowledge

27   Page 2 – DECL. OF KARL G ANUTA
                                                               LAW OFFICE OF KARL G. ANUTA,
     IN SUPPORT OF COALITION MOTION
28                                                                           P.C.
     FOR AN AWARD OF FEES AND EXPENSES                               TRIAL ATTORNEY
                                                                    735 S.W. First Avenue
     CASE NOS. 2:16-CV-00950 AND 2:17-CV-01209                       Portland, OR 97204
            Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 3 of 146



1
     and specialized skills in environmental and natural resources law.
2
            5.     I have collected and compiled all the time records for this case, for both
3
     myself, Mr. Tienson, Mr. Sargetakis, and any law clerks or paralegals. Those hours are
4

5    attached as Exhibit B.

6           6.     As those time records show, I spent 735.72 hours on this litigation, and my
7    law clerks spent 501.25 hours. Of that, we are only seeking recovery for 570.22 hours of
8
     my time, and 462.5 hours of law clerk time.
9
            7.     My time was primarily spent (i) meeting or talking with the Coalition
10
     representatives; (ii) formulating strategy for addressing NWP 48 problems; (iii) assisting
11

12   with Coalition comment drafting to highlight the legal issues that would be foremost in

13   the litigation; (iv) preparation of the Petition to Suspend that was submitted to the Corps;

14   (v) providing advice to client representatives on FOIA requests to the Corps and other
15   agencies to obtain key documents for use in fact checking any proposed Administrative
16
     Record (AR); (vi) outlining legal research needed or law clerks or co-counsel and
17
     engaging in research on various issues; (vii) reviewing legal research and analysis
18
     prepared by law clerks or co-counsel; (viii) drafting of the Complaint and other
19

20   subsequent pleadings; (ix) negotiating and communicating with opposing counsel on

21   various issues; (x) reviewing the AR indexes compiled by co-counsel; (xi) reviewing key

22   parts of the AR and outlining potential use of those; (xii) strategizing with and
23
     coordinating work done by the other attorneys and law clerks assisting in this case; (xiii)
24
     drafting, reviewing and editing drafts of various pleadings including the Cross Motions
25
     for Summary Judgment and the Remedy briefing; (xiv) preparing and assisting co-
26

27   Page 3 – DECL. OF KARL G ANUTA
                                                               LAW OFFICE OF KARL G. ANUTA,
     IN SUPPORT OF COALITION MOTION
28                                                                           P.C.
     FOR AN AWARD OF FEES AND EXPENSES                               TRIAL ATTORNEY
                                                                    735 S.W. First Avenue
     CASE NOS. 2:16-CV-00950 AND 2:17-CV-01209                       Portland, OR 97204
            Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 4 of 146



1
     counsel to prepare for oral argument on the Cross Motions for Summary Judgment; (xv)
2
     presenting oral argument on the Cross Motions for Summary Judgment; and (xvi)
3
     providing advice to client representatives on NWP 48 and NWP 48 litigation related
4

5    issues.

6           8.     I have carefully exercised billing discretion and judgment to try to remove
7    any time that was in my view excessive or duplicative from the hours for which we seek
8
     recovery. I have also been careful to not seek recovery for work that I performed that
9
     could have been performed by a non-attorney. I reviewed my time records prior to the
10
     filing of this Motion for an award of attorney’s fees. The hours for which recovery is
11

12   sought were reasonably spent on work necessary to advance this litigation and to help

13   plaintiff achieve the success that it did.

14          9.     Time spent by plaintiffs’ counsel on this case was in line with other record
15   review cases involving issues surrounding the Clean Water Act, National Environmental
16
     Policy Act, and the Administrative Procedures Act.
17
            10.    Time that I spent working on this case took away time which could have
18
     been spent on work for other clients.
19

20          11.    I seek $640/hr for my time spent on this case, and $145/hr for law clerk

21   time on this case.

22          12.    This rate, and the rates of Mr. Tienson, Mr. Sargetakis, and the law clerks
23
     are in my opinion reasonable. I have cross checked with multiple attorneys and other
24
     sources to verify the reasonableness of these hourly rates.
25
            13.    From time to time during the pendency of this litigation, CPPSH has
26

27   Page 4 – DECL. OF KARL G ANUTA
                                                               LAW OFFICE OF KARL G. ANUTA,
     IN SUPPORT OF COALITION MOTION
28                                                                           P.C.
     FOR AN AWARD OF FEES AND EXPENSES                               TRIAL ATTORNEY
                                                                    735 S.W. First Avenue
     CASE NOS. 2:16-CV-00950 AND 2:17-CV-01209                       Portland, OR 97204
              Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 5 of 146



1
     incurred costs. These costs include the cost of train tickets to and from the Seattle area
2
     three times since 2015, the filing fee for this lawsuit, hotel accommodations for the night
3
     before oral argument, and research fees. These costs were paid out of pocket by my
4

5    firm, and then reimbursed to me by CPPSH. The total for these costs is $1,525.28

6    There is an itemization of these Costs/Expenses that is attached to this Declaration as
7    Ex. C.
8
              14.   Based on my personal knowledge of billing practices of attorneys in
9
     private practice in Washington and Oregon, I am confident that the rates sought in this
10
     matter are at or even below market rate in Seattle Washington. Based upon those facts
11

12   and the other Declarations submitted concurrently with this Declaration, as well as the

13   information provided in those Declarations and in the Motion and Memorandum in

14   Support, it is my opinion that the hourly rates sought for myself, for Mr. Sargetakis, and
15   for Mr. Tienson, are all reasonable market rates for attorneys practicing in the Seattle
16
     area, performing complex environmental litigation, with the respective background and
17
     expertise of each attorney.
18

19         I declare under penalty of perjury under the laws of the state of Washington and
20   pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct.

21            Executed on this 18th day of September, 2020.

22                                         Respectfully submitted,
23
                                           /s/ Karl G. Anuta
24                                         Karl G. Anuta (WSB No. 21346)
                                           Law Office of Karl G. Anuta, P.C.
25                                         735 S.W. 1st Ave., 2nd Floor
                                           Portland, Oregon 97204
26                                         kga@integra.net
27   Page 5 – DECL. OF KARL G ANUTA
                                                               LAW OFFICE OF KARL G. ANUTA,
     IN SUPPORT OF COALITION MOTION
28                                                                           P.C.
     FOR AN AWARD OF FEES AND EXPENSES                               TRIAL ATTORNEY
                                                                    735 S.W. First Avenue
     CASE NOS. 2:16-CV-00950 AND 2:17-CV-01209                       Portland, OR 97204
          Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 6 of 146



                                          KARL G. ANUTA
                                    LAW OFFICE OF KARL G. ANUTA, P.C.
                                     735 SW FIRST AVENUE, 2ND FLOOR
   TRIAL ATTORNEY                       PORTLAND, OREGON 97204                         E-MAIL
     LICENSED IN                             (503) 827-0320                       KGA@INTEGRA.NET

OREGON & WASHINGTON                     FACSIMILE (503) 228-6551



                            RESUME OR CURRICULUM VITAE

KARL G. ANUTA
Law Office of Karl G. Anuta, P.C.
735 SW First Ave. 2nd Floor
Portland, Oregon 97204
503-827-0320

                                      BAR MEMBERSHIP

Oregon Supreme Court;
Washington Supreme Court
U.S. District Court, District of Oregon
U.S. District Court, Western District of Washington
U.S. District Court, Eastern District of Washington
U.S. Court of Appeals, Ninth Circuit

                                           EDUCATION

Lewis & Clark College, Portland, Oregon, 1977-81
B.S. Political Science; Externship, Washington D.C., Fall 1980; Fencing Team

Northwestern School of Law, at Lewis & Clark, Portland, Oregon, 1982-86
J.D. Certificate in Environmental and Natural Resources Law;
 Honor Council 1982-83, Admissions Committee 1985-86

                               PROFESSIONAL POSITIONS

Law Office of Karl G. Anuta, P.C., Portland, Oregon - Jan. 2008-present
     Litigation of complex environmental, personal injury, and assorted other cases.

Sokol & Anuta, P.C., Portland, Oregon - Shareholder, Jan. 1998-Dec. 31, 2007
      Three attorney firm. Litigation of complex injury, environmental, and other cases.

Sokol & Associates, P.C., Portland, Oregon - Senior Associate, Feb. 1994-Dec. 1997
      Litigation of civil rights, personal injury and environmental cases.

Jolles, Sokol & Bernstein, P.C., Portland, Oregon - Associate, Aug. 1986-Feb. 1994
       Small firm, focusing on labor law, personal injury, and medical malpractice cases.


 Page 1 - KGA Resume

 Exhibit A to Declaration of KGA
        Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 7 of 146



                                     HONORS & AWARDS

Trout Unlimited - 1991 - Certificate for contribution to the protection of cold water fisheries.

Oregon Natural Resource Council - 1992 - Conservation Achievement Award

1000 Friends of Oregon - 1992 - Citizen Mentor Certificate

U.S. Army Corps of Engineers, Portland District - 1994 - Environmental Advisory Board

Northwest Environmental Defense Center - 2002 - Volunteer Attorney of the Year

1000 Friends of Oregon - 2002 - Certificate of Appreciation, as Cooperating Attorney

Lewis & Clark Law School - 2003 - Distinguished Environmental Law Graduate Award

Washington State Bar - 2004 - Pro Bono Publico Service Commendation

University of Oregon Public Interest Environmental Law Conference - 2009 - Kerry L.
Ryberg Award for Environmental Activism

                       SELECTED EXAMPLES OF REPRESENTATION

Salt Caves Dam Opposition, Lead Attorney, 1985-1998
Assisted with and then represented, coordinated, and advised the Sierra Club, Oregon Trout,
and five other conservation organizations in multiple state and federal administrative
proceedings and court cases opposing licensing of a hydroelectric project on Oregon's Upper
Klamath River. Lead counsel in all cases spawned by the project, among them: City of
Klamath Falls v. EQC, 318 Or 532 (1994)(denial of CWA 401 Cert. upheld) & City of Klamath
Falls v. Babbitt, 947 F.Supp. 1 (1996)(designation as Wild & Scenic River upheld).

Oregon Environmental Council v. Kunzman, 614 F.Supp. 657 (D.Or 1985), 636 F.Supp.
632 (D.Or 1986), 817 F.2d 484 (9th Cir.1987)
Assisted with NEPA case on proposed aerial pesticide spraying for Gypsy Moths. Prepared
successful appeal to Ninth Circuit on attorneys' fees.

Oregon Natural Resources Council v. U.S. Coast Guard, 1987
Wrote briefs and assisted with successful NEPA TRO lawsuit to halt a proposed jet boat race
through a wildlife refuge on the Snake River, during nesting season, and a subsequently
successful EAJA attorneys' fees dispute.

Northwest Environmental Defense Center (NEDC) v. Thomas, 1986-1988
Lead counsel in precedent setting CWA citizen suit against EPA, to force implementation of
CWA § 303(d) (TMDLs) in Oregon.

NEDC et al v. Unified Sewerage Agency, 1988-1990
Participated in settling Clean Water Act citizen suit against municipal sewage agency.

 Page 2 - KGA Resume

 Exhibit A to Declaration of KGA
         Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 8 of 146



Resulted in a 1.1 million dollar settlement and cleanup agreement.

Boger v. Norris & Stevens Inc. et al, 109 Or App 90 (1991) rev. den. 312 Or. 588 (1992)
Three week trial of toxic water exposure injury case, resulting in jury verdict of over $750,000.
Verdict upheld on appeal.

NEDC v. U.S. Forest Service, 1991-92
Successful FOIA litigation to obtain release of Forest Service staff recommendations on a ski
area expansion plan EIS preferred alternative, which had been given to the developer but not
to the public.

WaterWatch v. Oregon Water Resources Department, 1993
Successful challenge to improper issuance of a water appropriation permit or right, on Arch
Cape Creek at Oregon's coast.

Grossman v. City of Portland, 33 F.3d 1200 (1994)
Civil rights suit against municipality, for arrest of protestor for carrying a sign in a public park
during Rose Festival. Successfully overturned trial court dismissal on police/municipal
immunity grounds and obtained substantial monetary settlement.

Buggsi Inc. v. Chevron USA Inc., 857 F.Supp. 1427 (1994)
Trespass, nuisance and CERCLA lawsuit for landowner with underlying gasoline
contamination. Established exception to state SOL limits, based on federal hazardous waste
statutes, and obtained significant property damage settlement.

Crawford v. Kaiser Permanente, 1994-95
Lead counsel in multi-million dollar medical malpractice case for wrongful birth/life on behalf
of parents and disabled child. Obtained settlement that preserved private, state and federal
disability benefits and created additional extra-needs trust worth in excess of $1,000,000.

National Wildlife Federation et al v. Aapaoa, 1995
Co-counsel in successful challenge to Siskiyou Nat'l Forest allowance of suction dredge
mining activities, in contravention of NW Forest Plan.

ONRC v. Daley, 6 F.Supp.2d 1139 (D.Or.1998)
Local counsel in the law suit that forced NMFS to list Oregon coho salmon as endangered
under the Endangered Species Act.

Parker v. Moeller's et al, 1999
Toxic exposure and property damage claim for multiply chemically sensitive neighbor of tree
nursery. Obtained settlement of over $200,000.

Friends Of Mt. Hood et al v. USFS & Mt. Hood Meadows Ski Area, 1997-2001
Lead counsel in multiple federal court challenges to Ski Area expansion plan, as well as a
Clean Water Act suit against ski area and USFS. Obtained precedent setting CWA Consent
Decree, and a court issued injunction against further expansion until additional NEPA studies
were done.

 Page 3 - KGA Resume

 Exhibit A to Declaration of KGA
        Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 9 of 146



Friends Of East Fork v. N.M.F.S., 2000
Successful FOIA suit against federal agency to force disclosure of EIS & HCP documents
actually written by gravel mine consultants, and intended as a template for agency draft
HCP/DEIS.

Friends Of East Fork v. JL Storedahl, 1999-2004
Represented, coordinated, and advised local conservation groups in multiple state and
federal administrative and federal court proceedings, opposing the proposed expansion of a
gravel mine on the banks of the East Fork of the Lewis River, in Southwest WA. Ultimately
obtained and then enforced a Clean Water Act Consent Decree.

Multiple Herbicide Drift Cases, 2006-2017
Represented various individuals in damages cases (large and small) arising out of
misapplication or use of pesticides, that caused harm to persons or property.

Citizens For Responsible Development v. D.E.Q. & D.S.L., 2009-2019
Represented and advised local business and citizen group opposing siting of WalMart Super
Center on top of vernal pool wetlands and next to a designated critical salmon habitat stream,
in The Dalles, OR. Successfully obtained revocation of a Clean Water Act Stormwater
Construction Discharge permit issued by state DEQ. Challenged State wetlands permit as
well as various other State permits in Court. Obtained precedent setting Opinion on wetland
permitting issue: CFRD v. Wal-Mart et al, 295 Or App 310 (2018). Ultimately was successful
in stopping construction of the project.

Benjamin v. Douglas Ridge Rifle Club, 2010
Represented plaintiff in precedent setting Clean Water Act & Res. Conserv. Recovery Act law
suit against 60 year old Gun Club. Obtained Federal Court Consent Decree specifying
requirements for wetland fill removal and lead contamination clean up of shooting range.

NEDC et al v. Grabhorn, Inc., 2008-2013
Represented conservation groups to limit discharges from leaking landfill, to nearby river.
Obtained precedent setting Summary Judgment rulings on application of the Clean Water Act
to polluted ground water, and ultimate a favorable Federal Consent Decree under both Clean
Water Act and Resource Conservation and Recovery Act.

Columbia Riverkeeper v. Port of St. Helens, 2012
Successful Oregon Public Records Act case to obtain Coal Terminal Leasing agreements
entered into by a local Port.

Meeker et. el. v. Bullseye Glass, 2016-2019
Assisted in preparing and filing Class Action case for Nuisance/Trespass over heavy metal air
emissions from a glass factory. Class was Certified, and KGA was appointed one of the
Class Counsel on February 2, 2018. Case was subsequently settled for $6.5 Million, with
final approval of the settlement granted at a fairness Hearing in May 2019.

Kramer, et al. v. City of Lake Oswego, 2017-2018
Successfully assisted a conservation group (Association of NW Steelhead, Inc.) in petitioning

 Page 4 - KGA Resume

 Exhibit A to Declaration of KGA
       Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 10 of 146



for review by Oregon Supreme Court, of a Public Trust case involving access to public lake.
Filed Amicus Briefing on merits in Supreme Court of Oregon, on same.

                           TEACHING/PUBLISHING ACTIVITIES

Oregon State Bar, CLE, Speaker, Recent Development in Environmental Law -"TMDLs and
You" - Bend, Or. November 1989

University of Oregon, Land, Air and Water Conference, Speaker - "Litigating Free
Flowing River” - Eugene, Or. March 1990


Water Quality, Water Quantity: The Reluctant Marriage, Conference Planner/Organizer -
Portland, Or. February 1991

Northwest Rivers Council, Hydro Licensing/Re-licensing Workshop, Speaker - "How To
Stop A Dam" - Seattle, Wash. May 1991

Storm Water Discharge Seminar, Speaker - "Liability For Damages From Storm water
Runoff” - Portland, Or. April 1992

U.S. Forest Service, Ski Area Coordinator Conference, Speaker - "Is There Room on the
Mountain" - Crystal, Wash. January 1993

Northwestern School of Law at Lewis & Clark, Portland, Or., Environmental Litigation
Course - Assisted Adjunct Professor with class on the practical skills needed in to litigate
environmental cases - Spring Terms 1993-1999

Oregon State Bar, Environmental & Natural Resources Section Annual Meeting,
Speaker - "Instream Water Rights" - Kahnetta, Or. September 1993

University of Oregon Law School, Land, Air and Water Conference, Speaker - “Clean
Water Act Citizen Suits" - Eugene, Or. March 1994

Assoc. of Public Works Administrators, 1995 Int’l Public Works Congress and
Exposition, Speaker - "Lawsuits as Best Management Practices" - Dallas Tex. August 1995

Premises Liability: Preparation and Trial of a Difficult Case in OR, Speaker and Co-
Author - Portland, Or. August 1997

Oregon Trial Lawyers Association, Trial Lawyer Magazine, Author - “10 Premises
Liability Tips” - Spring 1999

Oregon State Bar, Environmental & Nat. Res. Law CLE/BarBook, Author - Chapter 18 -
“Toxic Torts” - 2002, update published 2006

University of Oregon Law School, Land, Air and Water Conference, Speaker - ”Starting

 Page 5 - KGA Resume

 Exhibit A to Declaration of KGA
       Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 11 of 146



An Environmental Law Public Interest Law Practice” - Eugene, Or. March 2011

Oregon State Bar, Administrative Law CLE/BarBook, Author - Chapter 6 - “Extraordinary
Remedies in Administrative Cases” - 2011, update published 2016

                                   COMMUNITY ACTIVITIES

Northwest Environmental Defense Center, Board of Directors, 1986-present (President,
1989-1995, and 2000-2017, Vice-President, 1995-1999; 2017-2018)
Organize and supervise attorneys and students involved in nonprofit environmental litigation
group. Represent group in numerous administrative, political, and judicial proceedings
involving water and related development issues in the Pacific Northwest.

Waterwatch of Oregon, Board of Directors, 1989-present (Vice President 2018-present)
Nonprofit organization dedicated to the management and protection of Oregon's water
resources to support both a healthy environment and economy.

Pacific Rivers Council (formerly Oregon Rivers Council), Board of Directors, 1989-1997
Nonprofit group focused on protecting and properly managing the waters and cold water
fishery resources of the Pacific Northwest.

Friends Of Mount Hood, Board of Directors, 1989-present
Helped found tax exempt conservation coalition organized to "watchdog" development
(particularly ski area expansions) on Mount Hood, Oregon.

                                   OTHER EXPERIENCES

Security Guard (armed)-Wallace Security, Portland, Oregon 1981-82

Political Theory Thesis-Lewis & Clark College, 1981-The Nature of Man: Good or Evil:
Comparing Hobbes, Rousseau, Plato & Machiavelli

                                INTERESTS AND HOBBIES

Cooking, Canoeing, Sea Kayaking, Fly Fishing, Skiing & Old House Repair.

         References, Writing Samples & Further Digressions available upon request




 Page 6 - KGA Resume

 Exhibit A to Declaration of KGA
      Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 12 of 146




                                  KARL G. ANUTA
                            LAW OFFICE OF KARL G. ANUTA, P.C.
                             735 SW FIRST AVENUE, 2ND FLOOR
   TRIAL ATTORNEY               PORTLAND, OREGON 97204                            E-MAIL
     LICENSED IN                     (503) 827-0320                         KGA@INTEGRA.NET
OREGON & WASHINGTON             FACSIMILE (503) 228-6551



                                                                       September 18, 2020


Coalition to Protect Puget Sound Habitat




                                       HOURS

     4/23/2013 Review file materials; Prepare for meeting clients;                   4.00
                                                                                     TWT
                                                                                No Charge

     4/24/2013 Meeting with clients;                                                 1.50
                                                                                      TWT

  4/24-29/2013 Review multiple emails from potential client                          3.00
               representative, with multiple related documents; Review               KGA
               documents in preparation for conference call; Telephone          No Charge
               conference with potential client representative; Multiple
               emails exchanged with potential client rep on various
               issues, including representation and need for
               coordinated strategy on various issues related to
               Nationwide Permit 48 (“NWP 48");
      5/3/2013 Review email from client rep with NWP 48 registrations                  .50
               and multiple other potentially relevant documents; Begin               KGA
               review of same;
      5/6/2013 Review materials from client rep on various prior                     2.75
               proceedings; Begin outline of strategy ideas;                          KGA

      5/7/2013 Prepare for and attend meeting with client and Karl                   4.50
               Anuta about strategy;                                                  TWT

     05/7/2013 Meeting and conference call with co-counsel Tienson                   1.75
               (“TWT”) and client rep L.H. to go over general strategy                KGA
               and brainstorm ideas; Emails following-up on meeting
               with client rep and TWT;

                                    Page 1 of 133
                                                                Exhibit B to Anuta Decl. Page 1 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 13 of 146




 5/7/2013 Draft Retainer Agreement; Send to co-counsel for                    .50
          review;                                                            KGA
                                                                        No Charge

 5/8/2013 Review Notice of substitution filed by TWT in Seattle               .25
          Shellfish; Review email from client rep L.H. about prior           KGA
          attorney; Review email from client rep with AG Opinion        No Charge
          on aquaculture issues;
 5/9/2013 Review notice from Seattle Shellfish Court that it will not         .75
          accept simple substitution notice; Email exchanges with            KGA
          co-counsel Tiensen on same; Review Retainer                   No Charge
          Agreement questions sent by L.H.; Review additional
          pleadings in Seattle Shellfish case; Email exchange with
          TWT about Seattle Shellfish case;
5/13/2013 Phone call with Kent Hanson about Seattle Shellfish               2.00
          case status and settlement prospects; Email exchanges              TWT
          with KGA and clients; Draft Motion;
5/13/2013 Telephone call with client attorney D.B. about strategy           2.00
          and work distribution; Multiple emails exchanged with              KGA
          TWT on same; Review summary from client rep C.P. of
          Chinook related concerns;
5/13/2013 Review signed Retainer Agreement; Review Washington               1.75
          AG opinion on shellfish harvesting exemption from HPA              KGA
          permitting; Briefly evaluate same; Review confirmation        No Charge
          from client rep C.P. that prior attorney on Seattle
          Shellfish will withdraw; Email exchange with TWT and
          client rep on status of Seattle Shellfish negotiations;
5/14/2013 Review multiple emails from Seattle Shellfish related             2.00
          counsel on signing documents to effectuate withdrawal              KGA
          as well as Minterbrook Oyster Company proposed lease          No Charge
          and letter from concerned tide flat owner; Provide
          detailed advice to client rep L.H. on same; Review list of
          shoreline Hearings Board Thurston County Appeal
          issues forwarded by client rep L.H.;
5/14/2013 Update preliminary thoughts/strategy outline for taking             .50
          on NWP 48, both facially and “as applied”; Forward to              KGA
          co-counsel to get his thoughts and additions;
5/15/2013 Prepare and file Stipulation re: Seattle Shellfish lawsuit;         .25
                                                                             TWT
                                                                        No Charge




                               Page 2 of 133
                                                       Exhibit B to Anuta Decl. Page 2 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 14 of 146




5/15/2013 Review FOIA requests and comment; Message to client;               .25
                                                                             TWT

5/15/2013 Review proposed stipulation and Order in Seattle                  1.50
          Shellfish on substitution from co-counsel; Review client           KGA
          draft Washington Public Record Act (WPRA) requests to         No Charge
          various agencies; Provide advice on same; Begin legal
          research on Marine Mammal Protection Act (MMPA)
          enforcement; Email exchanges with co-counsel on status
          of Seattle Shellfish and status of retainer signatures;
5/15/2013 Review the Corps Seattle District Website; Review L.H.              .50
          FOIA requests to Corps on NWP 48 issues; Provide                   KGA
          advice on same;
5/17/2013 Review L.H. inquiry and provide advice on possible                  .20
          sources of marine biologists; Review Stipulation and               KGA
          Order on substitution of counsel filed in Seattle Shellfish   No Charge
          case;
5/21/2013 Review signed Order in Seattle Shellfish approving                  .10
          substitution;                                                      KGA
                                                                        No Charge

5/29/2013 Review client rep L.H. email with Industry “SHB                     .60
          Summary Judgment Motion (“Sum. Jud. Mot.”); Begin                  KGA
          review of same; Review client rep L.H. WPRA requests          No Charge
          to Health Department and WDFW;
5/30/2013 Provide preliminary NEPA/SEPA advice to client reps;                .40
                                                                             KGA
                                                                        No Charge

5/31/2013 Review email from L.H.;                                             .25
                                                                             TWT

 6/7/2013 Review Order of Dismissal; Phone call with Kent Hanson              .85
          re: background; Email exchange with KGA and L.H.;                  TWT
                                                                        No Charge

 6/7/2013 Review Seattle Shellfish Voluntary Dismissal; Send to               .10
          client reps and co-counsel with thoughts on same;                  KGA
          Review TWT message about conversation with DOJ                No Charge
          attorney about same;
6/10/2013 Review Court Notice of Seattle Shellfish case closure;              .10
                                                                             KGA
                                                                        No charge

6/11/2013 Review Notice from Court on Seattle Shellfish;                      .10
                                                                             TWT


                               Page 3 of 133
                                                       Exhibit B to Anuta Decl. Page 3 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 15 of 146




   6/11/2013 Follow up with TWT on NWP 48 strategy outline;                      .10
                                                                                KGA
                                                                           No Charge

   6/12/2013 Review email from KGA; Phone call with DOJ attorney                1.50
             Kent Hanson; Respond to strategy Memo; Legal                       TWT
             research re: CAAPs and NWP 48;
   6/13/2013 Review letter to Corps with attachments;                           1.25
                                                                                TWT

   6/13/2013 Phone calls with co-counsel on strategy for NWP 48                 1.00
             challenge; Conference calls with other attorneys and               KGA
             with former local NMFS biologist to gain further
             information on Corps and NMFS processes (both past
             and on-going) of NWP 48 authorizations;
   6/14/2013 Prepare for meeting with Kent Hanson, DOJ and NOAA                 1.50
             Fisheries biologist;                                               TWT

   6/14/2013   Outline additional strategy ideas precipitated by phone           .75
               discussions; Follow up with co-counsel on same;                  KGA

    7/7/2013 Finalize multi page Strategy Outline; Forward to                    .85
             L.H./C.P. and co-counsel;                                          KGA

    7/9/2013 Review and respond to client rep L.H. questions about               .40
             FOIA requests to Corps;                                            KGA

7/15-16/2013 Review 60-day Notice on Drake Bay; Provide thoughts to              .25
             client on same;                                                    KGA
                                                                           No Charge

   7/25/2013 Review Northern California decision; Review KGA\                    .50
             message;                                                           TWT
                                                                           No Charge

   7/25/2013 Lengthy phone call with client rep L.H. on Corps                   1.00
             situation, plans for future submittals to Corps, etc.;             KGA

   7/25/2013 Email to L.H. on various SHB issues; Follow up with                 .50
             TWT on same;                                                       KGA
                                                                           No Charge

    8/2/2013 Review of email from L.H. with DNR press release about              .25
             Geoduck Clam Leases; Provide advice and questions for              KGA
             follow up with DNR;                                           No Charge

    8/3/2013 Review emails from co-counsel with additional thoughts              .25
             on DNR situation; Review email from client rep L.H. with           KGA
             additional thoughts on DNR lease and Corps cumulative         No charge
             impact issues;

                                  Page 4 of 133             Exhibit B to Anuta Decl. Page 4 of 133
    Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 16 of 146




     8/5/2013 Review email from KGA and respond to same; Phone                    .25
              call with KGA;                                                     TWT

     8/5/2013 Review email from client rep C.P.; Provide advice on                .25
              SEPA DNR issues and ESA issues;                                    KGA
                                                                            No Charge

     8/8/2013 Review NMFS proposed NOAA rockfish near shore                       .10
              Critical Habitat proposal forwarded by client rep C.P.;            KGA
                                                                            No Charge

     9/3/2013 Follow up email to client rep L.H. on various issues;               .10
                                                                                 KGA
                                                                            No Charge

     9/6/2013 Review client rep L.H. response;                                    .10
                                                                                 KGA
                                                                            No charge

    9/13/2013 Phone call with KGA on status;                                      .10
                                                                                 TWT

10/23-28/2013 Review detailed email from client rep L.H. with SHB               1.25
              testimony and a variety of other information;                      KGA
                                                                            No Charge

  11/3-5/2013 Review client rep L.H. email with SHB decision; Read              3.50
              SHB decision; Review of documents from SHB case;                   KGA
              Phone call and email to attorney D.B. to try to ensure no     No Charge
              duplication of effort; Follow up email to clients with info
              provided by D.B.;
    11/4/2013 Review email and phone message; Review SHB                          .50
              decision (preliminary only);                                       TWT
                                                                            No Charge

    11/5/2013 Phone call with KGA and L.H.; Review email from L.H.;             1.00
                                                                                 TWT
                                                                            No Charge

    11/5/2013 Review SHB decision;                                                .50
                                                                                 TWT
                                                                            No Charge

    11/5/2013 Begin review of FOIA CDs from Corps, sent by client rep           2.00
              L.H.; Phone calls with TWT to strategize next steps;               KGA

    11/6/2013 Email exchange with L.H. and KGA;                                   .50
                                                                                 TWT




                                   Page 5 of 133
                                                    Exhibit B to Anuta Decl. Page 5 of 133
  Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 17 of 146




11/6-9/2013 Review client rep L.H. email on cumulative impacts;              1.00
            Review email string forwarded by client rep L.H. between          KGA
            citizen Corbett and Corps; Provide thoughts/advice to
            clients about challenge to Nationwide and inconsistency
            between Corps email to Corbett and actual Seattle
            District NWP 48 usage;
 11/9/2013 Review follow up emails from client reps L.H. and C.P.              .15
           on SEPA, local permitting, mapping, and related issues;            KGA
           Follow up with L.H. on Industry “back dating” of tide flat    No Charge
           leases issue with questions on same;
11/11/2013 Phone call to L.H. on SHB Hearing provide advice on                 .25
           same;                                                              TWT
                                                                         No Charge

11/11/2013 Review additional Corps documents; Review emails from             1.20
           client reps, and associated documents; Research to                 KGA
           locate additional information on Seattle District permits
           and conditions;

11/12/2013 Briefly review NMFS jeopardy BiOp on NWP 48 to see                4.60
           what cumulative impact analysis (if any) it contains;              KGA
           Locate and evaluate NEPA Cumulative impact analysis
           by Seattle District and Corps HQ; Work on draft 4 page
           outline of strategy and a list of questions to be answered;
           Begin drafting FOIA/WPRA requests for client reps
           related to same;

11/13/2013 Provide excerpts of key documents and detailed outline            1.95
           of thoughts/strategy options and a list of 17 outstanding          KGA
           questions to L.H./C.P.; Follow up with TWT on same;

11/14/2013 Review materials from L.H. and KGA; Begin drafting                  .50
           letter to Corps;                                                   TWT

11/15/2013 Finalize billing statement and send to L.H.;                        .85
                                                                              KGA
                                                                         No Charge

11/20/2013 Review phone message and emails from L.H. about                     .35
           SHB and Japonica NPDFS permitting;                                 KGA
                                                                         No Charge

11/21/2013 Multiple emails exchanged with L.H. to schedule                     .40
           conference call with her and TWT to make decision                  KGA
           about moving forward with case against Corps over             No Charge
           NWP 48;


                                Page 6 of 133         Exhibit B to Anuta Decl. Page 6 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 18 of 146




11/22/2013 Review emails; Conference call with L.H. and KGA;               1.50
           Phone call with Kent Hanson re: status of Corps                 TWT
           permitting and public comment;
11/22/2013 Phone call with L.H. and TWT to discuss next steps in            .90
           NWP 48 challenge;                                               KGA

11/25/2013 Review phone message from TWT (about called with                 .10
           Corps attorney);                                                KGA

11/26/2013 Email exchange with KGA; Phone call to regional                  .25
           counsel for Corps;                                              TWT

11/26/2013 Phone call to Corps to find out more info; Emails with           .40
           TWT about who at the Corps we should contact; Review            KGA
           Corps Website about contact information;
11/27/2013 Emails exchanged with TWT on who Corps current                   .10
           general counsel is;                                             KGA

 12/2/2013 Conference call with KGA on status and conversion with           .25
           Corps attorney;                                                 TWT

 12/2/2013 Locate and send key Corps Website links related to               .50
           NWP 48 and FOIA issues to TWT and L.H.;                         KGA

 12/3/2013 Draft and submit FOIA request to Corps to get list of all       1.85
           registrations under NWP 48 and all pending Applications         KGA
           under same; Review FOIA officer response; Email to
           L.H./C.P. and TWT with thoughts on next steps; Multiple
           emails exchanged with L.H./C.P. on same; Provide
           additional advice on cumulative impact issues to C.P.;
           Review multiple emails from C.P. with prior comments to
           Corps and some analysis of impacts from NWP 48 by
           NMFS and others, as well as misc. science articles;
           Begin review of same;
 12/4/2013 Review materials provided by Corps; Email to L.H.;              3.00
           Research potential claims, cumulative impact, and PVC           TWT
           issue;
 12/4/2013 Follow up with Preserve Our Island attorney to get his          1.15
           thoughts on applicability of that decision and to talk          KGA
           through his Briefing and the Corps response; Review
           emails from TWT on PVC pipe issues; Review C.P.
           emails on same;
 12/5/2013 Review draft FOIA request;                                       .50
                                                                           TWT


                               Page 7 of 133        Exhibit B to Anuta Decl. Page 7 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 19 of 146




 12/5/2013 Draft second detailed FOIA request related to Corps and             .60
           applicant compliance with Regional Conditions on NWP               KGA
           48 as it currently exists; Send draft FOIA request to TWT
           to submit;
 12/6/2013 Email exchange with L.H.; Review maps;                              .75
                                                                              TWT

 12/6/2013 Review email from L.H. with contact information and               1.30
           introduction to near shore science expert; Emails with             KGA
           TWT on FOIA request submittal; Prepare and submit
           additional FOIA for maps that show locations of all NWP
           48 projects, including but not limited to updates to “red
           dot” map; Review email from L.H. with maps she has
           located so far, so that we can compare those with what
           Corps provides; Follow up with Near Shore Science
           expert;
 12/9/2013 Phone call with KGA on FOIA request;                                .25
                                                                              TWT

 12/9/2013 Review response from Corps FOIA officer indicating that             .95
           the Fee Waiver request is in their view inadequate;                KGA
           Responsive email with query about why it is allegedly
           inadequate and what additional information the Corps
           allegedly needs to process the FOIA; Follow up with L.H.
           and TWT on same; Review email from Corps FOIA
           officer with outline of current Seattle District Fee Waiver
           criteria; Briefly respond to same and begin drafting up
           outline of how CPPSH meets all criteria; Review email
           from Near Shore Science expert;
12/13/2013 Email exchange; Review materials in preparation for               1.25
           conference with Near Shore expert; Conference with                 TWT
           expert and KGA;
12/11/2013 Review email from L.H. to Coalition members with                    .65
           update on Near Shore Science expert, myself, and TWT,              KGA
           and an outline on next steps to address cumulative            No Charge
           impacts; Multiple emails between Coalition members on
           same; Multiple scheduling emails with TWT and Near
           Shore Science expert to set up a conference call;
12/12/2013 Additional emails with TWT and Near Shore Science                   .30
           expert to schedule conference call tomorrow;                       KGA
                                                                         No Charge




                                Page 8 of 133     Exhibit B to Anuta Decl. Page 8 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 20 of 146




12/13/2013 Review L.H. email with info on gooey duck ban in China           1.80
           due to high metal content; Phone call with Near Shore             KGA
           Science expert and TWT to go over scope of work and
           literature review as well as data gap filling plan to help
           support cumulative impact comments to be submitted;
           Follow up with L.H. and C.P. with task outline for them to
           support same; Multiple emails with L.H. and TWT on
           same;
12/15/2013 Review email from L.H. to Near Shore Science expert                .30
           with background studies and other information;                    KGA
                                                                        No Charge

12/16/2013 Email exchange with KGA on FOIA request;                           .25
                                                                             TWT

12/16/2013 Email to TWT about document review; Email to Corps                 .25
           FOIA officer about Fee Waiver info and about whether it           KGA
           can be transmitted by email;
12/17/2013 Review email from FOIA officer confirming email                  1.45
           transmission of Fee Waiver info is fine; Finalize and             KGA
           submit detailed outline by email to Corps FOIA officer of
           why Coalition meets Fee Waiver criteria; Follow up email
           to L.H. and C.P. on next steps for FOIA and putting
           together generic cumulative impact comment;
12/18/2013 Draft and submit another FOIA request to the Corps                 .95
           looking for specific NEPA documents (if any) beyond the           KGA
           Nationwide 2012 National documents and Regional
           documents; Submit same to permitting person; Follow up
           with L.H. on same;
12/19/2013 Review email from Corps FOIA officer confirming receipt          1.10
           of additional FOIA request; Begin review documents and            KGA
           email from Corps FOIA officer with response to 12/3
           FOIA request;
12/20/2013 Forward documents from Corps to L.H. and TWT;                      .20
           Confirm receipt of FOIA documents with Seattle FOIA               KGA
           officer;                                                     No Charge

12/23/2013 Review email from L.H. about opinion piece in the                  .25
           Olympian News about shellfish toxin issues;                       KGA
                                                                        No Charge




                               Page 9 of 133        Exhibit B to Anuta Decl. Page 9 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 21 of 146




    1/2/2014 Review letter from Corps FOIA officer verifying there are        3.00
             no additional Corps NEPA cumulative impact                        KGA
             documents; Email to L.H. and co-counsel with copy of
             same and brief thoughts on how this may help our
             potential challenge to NWP 2012; Finalize and file further
             FOIA request with Corps for key underlying documents
             relied on for prior cumulative impact conclusions;
             Forward same on to L.H./C.P.; Review email from L.H.
             with 41 page literature review on NWP 48 issues;
    1/3/2014 Provide studies, Corp spreadsheets on permits status,              .50
             and other key documents to Law Clerk along with                   KGA
             directions on drafting detailed cumulative impact
             comments for future submission to Corps;
   1/10/2014 Review FOIA response from Corps.                                  .10
                                                                               KGA

 1/8-17/2014 Review all materials and consult with KGA; Extensive            17.80
             legal and factual research; Begin drafting legal Memo on     Law Clerk
             potential way to get at issues; Begin drafting generic
             Cumulative Impact Comment for Coalition to use as
             base for site specific comments on NWP 48
             authorizations; Edit and revise same as additional
             documents are reviewed;
1/23-25/2014 Begin review of new SHB decision on Cumulative                     .35
             Impacts; Send to Law Clerk with thoughts on how it                KGA
             might relate to the generic Corps Cumulative Impact          No Charge
             comment draft;
   1/25/2014 Email to L.H. with information on FOIA responses from              .70
             Corp; Follow up with TWT on need for additional FOIA              KGA
             and WPRA request;
   1/25/2014 Review Tacoma Tribune article forwarded by L.H.;                   .20
                                                                               KGA
                                                                          No Charge

1/18-27/2014 Additional research on PVC toxicology and various legal         17.70
             issues; Additional drafting and editing on generic           Law Clerk
             Cumulative Impact comment; Check with Center for
             Biological Diversity (CBD) for info they may have on
             cumulative impacts from shellfish aquaculture, per KGA
             direction; Provide first draft Cumulative Impact comment
             to KGA for review;




                                Page 10 of 133      Exhibit B to Anuta Decl. Page 10 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 22 of 146




1/28/2014 Begin review of draft generic Cumulative Impact                   .30
          Comment from Law Clerk; Follow up with Law Clerk on              KGA
          same;
1/29/2014 Review press release from L.H. on efforts to try to stop          .20
          eelgrass destruction by chemical spraying;                       KGA
                                                                      No Charge

1/30/2014 Review Shoreline Hearings Board decision in detail;              1.25
          Review new peer study on Japanese eelgrass; Review               TWT
          email from L.H.;                                            No Charge

 2/4/2014 Edit draft generic Cumulative Impact Comment from Law             .20
          Clerk;                                                           KGA


 2/5/2014 Further edits to draft comments;                                  .20
                                                                           KGA

2/10/2014 Phone call with L.H. on status;                                   .25
                                                                           TWT

2/10/2014 Provide follow up research questions to Law Clerk on              .40
          Cumulative Impact related issues;                                KGA

2/12/2014 Review materials on “best available science” and                  .15
          Cumulative Impact legal research from Law Clerk;                 KGA
          Further edits to draft Cumulative Impact Comment;
2/13/2014 Collect and review all materials cited in draft generic           .50
          Cumulative Impact comment; Send L.H./C.P. draft of               KGA
          generic comment with outline of strategy for use of same
          and all documents cited;
2/14/2014 Review draft EIS permit and comments; Phone call to              5.35
          L.H.; Revise and finalize comments; Review KGA                   TWT
          comments;
2/14/2014 Review L.H. responses on draft cumulative impact                  .50
          comments; Incorporate responses into current draft;              KGA

2/20/2014 Review Imazamox materials:                                        .25
                                                                           TWT
                                                                      No Charge

2/27/2014 Begin preliminary review of cumulative impact                    3.00
          comments; Draft FOIA request;                                    TWT

2/27/2014 Review email from L.H. with information on DOE EIS on             .25
          Imazamox spraying; Review email from L.H. on Detienne            KGA
          SHB Appeal;                                                 No Charge



                              Page 11 of 133      Exhibit B to Anuta Decl. Page 11 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 23 of 146




  2/28/2014 Review Petition for Review; Phone call to L.H.;                    .50
                                                                              TWT
                                                                         No Charge

  3/18/2014 Review email from L.H.; Review applicable WAC and                  .75
            make suggestions;                                                 TWT
                                                                         No Charge

3/18-20/2014 Review emails from L.H. about new Pierce County                   .25
             Shoreline Master Plan Amendments as a result of                  KGA
             Detienne SHB win; Review email from L.H. with               No charge
             questions about application of WAC’s and TWT’s
             response with answer on WAC’s;
  3/25/2014 Telephone conference with L.H. on strategy, handling,              .75
            and evaluation;                                                   TWT

  3/25/2014 Review email from L.H. with WPRA to WDFW about                     .10
            shellfish aquaculture since 2008 (to try to determine if          KGA
            Corps number’s on permit usage are wrong);
  3/26/2014 Review final EIS (preliminary); Email to KGA;                      .25
                                                                              TWT
                                                                         No Charge

  3/26/2014 Review email from TWT about final EIS on Imazamox                  .10
            spraying in Willapa Bay;                                          KGA
                                                                         No charge

  4/2-3/2014 Review email from L.H. with DOE announcement of                   .75
             NPDES permit issuance for Willapa Bay Imazamox                   KGA
             spraying; Provide quick answer to L.H. on PCHB permit       No Charge
             Appeals process; Review response from L.H.; Review
             TWT follow up on same issue and L.H. response;
  4/12/2014 Review request from TWT about toxicologist and                     .10
            herbicide spray experts; Respond with contact                     KGA
            information for at least one possible expert;                No Charge

  4/14/2014 Research to locate information on additional potential             .75
            toxicology experts; Follow up emails to TWT with two              KGA
            other potential options and my thoughts on potential         No charge
            issues with each;
  4/21/2014 Review L.H. questions and update from Seattle District             .75
            about number of NWP 48 permits already issued and the             KGA
            “local” analysis allegedly underway; Provide advice on
            requesting additional files from Corps;




                                Page 12 of 133     Exhibit B to Anuta Decl. Page 12 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 24 of 146




4/22/2014 Review email from L.H. with the Detienne SHB Appeal                .50
          and questions posed by co-counsel about representation            KGA
          on same; Review responses from L.H.; Multiple emails         No Charge
          exchanged with L.H. and TWT on scheduling of
          conference call;
4/24/2014 Multiple additional scheduling emails for conference call;         .50
          Review NRDC spray drift guidance comments to EPA;                KGA
          Forward same to L.H. and co-counsel in case they are         No Charge
          relevant to Imazamox PCHB Appeal;
4/25/2014 Prepare and attend meeting with KGA and L.H. on                  1.50
          strategy; Review email from Corps;                                TWT

4/25/2014 Review material to prepare for conference call with TWT          1.50
          and L.H. to discuss strategy on NWP 48 registrations,             KGA
          Individual permits, FOIA issues, and new studies that
          may be helpful; Participate in conference call and
          provide advice on various issues; Review email to TWT
          by Corps FOIA officer;
 5/1/2014 Confer with KGA on Willapa Bay issues;                             .75
                                                                            TWT
                                                                       No Charge

 5/1/2014 Strategize with TWT on potential theories and types of             .75
          expert declarations needed to challenge DOE Willapa               KGA
          Bay NPDES Permit for herbicide use on Japanese               No Charge
          eelgrass, and what would be necessary to try to obtain to
          Stay from PCHP;

 5/2/2014 Phone call to expert toxicologist; Begin work on Motion            .50
          for Stay;                                                         TWT
                                                                       No Charge

 5/2/2014 Review press release from L.H. about Coalition Appeal              .10
          of DOE NPDES spraying permit;                                     KGA
                                                                       No Charge

5/14/2014 Review draft Declaration by expert in support of PCHB              .15
          spray permit Appeal; Provide thoughts and advice on               KGA
          same;                                                        No Charge

5/14/2014 Review follow up email from L.H. with her notes from               .10
          recent discussion with Corps about NWP 48 and                     KGA
          questions on how to proceed;
5/20/2014 Review email from L.H. with new Pierce County Appeal               .10
          for 15 acre aquaculture project;                                  KGA
                                                                       No Charge


                              Page 13 of 133      Exhibit B to Anuta Decl. Page 13 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 25 of 146




   5/21/2014 Review email from L.H. with questions about Corps                 .40
             cumulative impact documents; Respond with key NWP                KGA
             48 decision documents (both National and Seattle
             District level) including specific cites to key
             pages/paragraphs;
5/22-23/2014 Review emails from L.H. with additional questions on              .60
             SEPA vs. NEPA, and press releases from shellfish                 KGA
             Industry and NMFS; Respond to same;                         No Charge

    6/3/2014 Review L.H. FOIA to Corps for six different permit files          .10
             per our discussion;                                              KGA

   6/12/2014 Additional legal research on whether there are any                .75
             alternative ways to challenge NWP 48 registrations;              KGA

    7/1/2014 Review L.H. 6/17/2014 email about pending aquaculture             .75
             cites and Corps process issue; Provide outline of                KGA
             thoughts and advice on same and some of prior
             questions;
    7/8/2014 Review emails from L.H. and C.P. on south Puget Sound             .25
             Orca Pod issues; Review expert comments on same:                 KGA

    8/7/2014 Phone conference with L.H., to provide advice on                  .75
             various issues; Review email from L.H. with Haley                KGA
             proposed site visit Release; Review proposed Release;       No Charge

    8/8/2014 Email exchange with and letter to L.H. with legal opinion        1.00
             on proposed Release;                                             KGA
                                                                         No Charge

    8/8/2014 Review and edit updated draft Generic Coalition NWP 48            .25
             comments to Corps;                                               KGA

 8/9-12/2014 Finalize generic NWP 48 comments to Corps; Send to               3.75
             L.H. with detailed instructions; Send key attachments to         KGA
             L.H.;
   8/12/2014 Emails and phone call with client attorney G.L. about             .25
             Thurston County Appeal of Industry SHB decision;                 KGA
             Preliminary legal research on cost issues;                  No Charge

8/13-14/2014 Legal research on cost/fee issue in Thurston County;             4.75
             Memo to KGA on same;                                        Law Clerk
                                                                         No Charge




                                 Page 14 of 133        Exhibit B to Anuta Decl. Page 14 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 26 of 146




8/13/2014 Review Thurston County Petition for Review; Review law           1.15
          clerk Memo on costs; Phone conference with TWT on                 KGA
          same; Letter to L.H. outlining thoughts and advice on        No Charge
          how to proceed on that case; Multiple emails and phone
          calls with client attorney G.L. on same;
8/14/2014 Phone conference with L.H. to provide rough estimate of            .60
          hours for Corps NEPA/CWA suit on NWP future 48                    KGA
          registrations and thoughts on next steps;                    No Charge

8/26/2014 Review email from and provide advice to attorney G.L.              .10
          about possible dismissal in Thurston County case;                 KGA
                                                                       No Charge

9/2-3/2014 Review multiple L.H. emails about various efforts by            1.40
           Industry and various issues that may come up in the              KGA
           Pierce County/Haley HE case; Outline some issues for        No Charge
           L.H., and provide brief thoughts on each; Draft Pre-
           Hearing Brief insert that addresses the “Improper
           Reliance on Corps NEPA” issues; Forward to L.H. for
           potential use in her briefing;
 9/4/2014 Further research on Seattle District NWP permit re-                .55
          issuance or renewal process;                                      KGA

9/5-7/2014 Legal research and drafting of Complaint;                       6.50
                                                                       Law Clerk

 9/8/2014 Review draft expert report; Review email from L.H. on            1.00
          Pierce County Haley Hearing; Respond to same; Review              TWT
          email from KGA;                                              No Charge

 9/9/2014 Review news article on Shellfish Initiative forwarded by           .50
          client rep L.H.; Provide thoughts on “right to farm”              KGA
          ordinances and constitutionality issues that might come      No Charge
          up;
9/11/2014 Review additional new clippings from Bainbridge paper              .10
          forwarded by client rep L.H.;                                     KGA
                                                                       No Charge

9/15/2014 Review emails from L.H. and respond to same; Review              2.00
          SEPA/NEPA page and confer on same;                                TWT
                                                                       No Charge

9/15/2014 Review long email from L.H. about various Pierce                 1.00
          County Appeal issues and the Shellfish Initiative; Provide        KGA
          detailed feedback on various SEPA and other related          No Charge
          issues; Review similar related feedback to L.H. from
          TWT;


                              Page 15 of 133      Exhibit B to Anuta Decl. Page 15 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 27 of 146




   9/15/2014 Begin review of draft Complaint forwarded by law clerk;           .50
                                                                              KGA

9/18-19/2014 Review 22 page propaganda letter from shellfish lawyers           .50
             about the “Initiative”; Review TWT thoughts on same;             KGA
             Review follow up emails from L.H. on same;                  No Charge

   9/19/2014 Review email from L.H. with 22 page letter; Respond to           1.50
             same;                                                            TWT
                                                                         No Charge

   9/26/2014 Additional work on draft Complaint; Outline additional            .75
             research questions for law clerk;                                KGA

       9/29-   Additional research and drafting on CWA claims for             5.90
 10/16/2014    Complaint; Provide same to KGA;                            Law Clerk

 10/16/2014 Review CWA related materials provided by law clerk;                .50
                                                                              KGA


 10/17/2014 Review Notice of Proposed CWA Rule making on                       .25
            definition of “waters of the state” forwarded by L.H.;            KGA
                                                                         No Charge

   11/2/2014 Review detailed information email to a wide group of              .25
             folks by L.H., with geoduck aquaculture information;             KGA
                                                                         No Charge

   12/2/2014 Review information from TWT on Willapa Bay herbicide              .50
             spraying; Work to organize more comments from other              KGA
             conservation groups on same;                                No Charge

   12/7/2014 Additional legal research on suits against the Corps that         .50
             have been successful (or not);                                   KGA

   12/8/2014 Additional research on same;                                      .25
                                                                              KGA

 12/14/2014 Begin to revise draft Complaint in light of research               .25
            results;                                                          KGA

 12/18/2014 Revise/edit draft Complaint;                                       .75
                                                                              KGA

 12/22/2014 Phone call from L.H. on status and handling;                       .25
                                                                              TWT
                                                                         No Charge

 12/22/2014 Further edits to draft Complaint;                                  .75
                                                                              KGA




                                 Page 16 of 133     Exhibit B to Anuta Decl. Page 16 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 28 of 146




    1/5/2015 Additional revisions to draft Complaint;                           .50
                                                                               KGA

    1/6/2015 Send revised draft Complaint to client reps and co-               1.00
             counsel with outline of some of the issues; Task law              KGA
             clerk with additional legal research on CWA & NEPA
             issues;
    1/6/2015 Task law clerk with legal research on possible ESA §7 &            .50
             §9 60 Day Notice issues;                                          KGA
                                                                          No Charge

 1/6-10/2015 Legal research on NEPA issues; Follow up research on             33.80
             NWP 48; Review all case law on Corps NWP’s; Lengthy           Law Clerk
             Memo to KGA on NEPA issues;
1/11-25/2015 Begin research on and drafting of 60 Day ESA Notice to           10.00
             Corps; Meetings with KGA to discuss research; Draft          Law Clerk
             and send to KGA ESA 60 Day Notice for review;                No Charge

    1/7/2015 Confer with L.H. and KGA on cumulative impacts and                1.00
             Corps;                                                            TWT

    1/7/2015 Phone call with L.H. to discuss Cum. Impact claim                 2.75
             against Corps; Phone call with TWT on tactical issues for         KGA
             Cum. Impact suit; Revise draft Complaint, to create one
             version with ESA claims and one without; Phone call
             with client rep N.Q. about preparing and filing Cum.
             Impact Comments; Multiple emails to N.Q. with
             additional supporting documents and updated Comment
             draft;
  1/7-8/2015 Phone call with L.H. on Haley SHB Appeal, strategies for         1.75
             bringing more pressure to bear on Counties, etc; Begin            KGA
             review of email from L.H. with NMFS Haley Comment            No Charge
             letter, as well as grower brief and Pierce County HE
             Decision in Haley case;
    1/9/2015 Review various materials from L.H. including PVC tube              .75
             loss log;                                                         KGA

   1/10/2015 Draft additions for Cumulative Impact Comment related             2.25
             to NMFS letter and PVC tube loses Send revised                    KGA
             Comment to client reps and co-counsel;
   1/11/2015 Respond to L.H. email about setting up a conference call           .50
             to discuss Haley SHB arguments;                                   KGA
                                                                          No Charge




                                 Page 17 of 133         Exhibit B to Anuta Decl. Page 17 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 29 of 146




   1/12/2015 Review emails from KGA and revise draft comment;                  .50
                                                                              TWT

   1/12/2015 Phone call with Corps on NMFS ESA Section 7 consult               .50
             issues and how that relates to Cumulative Impact;                KGA
             Review law clerk research on NEPA, CWA and other
             NWP issues;
   1/12/2015 Additional legal research on Section 9 ESA Notice                 .25
             issues;                                                          KGA
                                                                         No Charge

   1/14/2015 Additional review of Haley SHB appeal materials; Long           4.00
             conference call with L.H. to discuss strategy and tactics        KGA
             for SHB appeal; Review materials seny by TWT in             No Charge
             Eelgrass herbicide spraying permit challenge;
   1/15/2015 Phone call with L.H. on next steps in Corps Cumulative            .75
             Impact claim; Review email from N.Q. about Corps                 KGA
             Cumulative Impact comments; Respond to same;
   1/16/2015 Provide thoughts to TWT on Eelgrass herbicide spraying            .75
             issue;                                                           KGA
                                                                         No Charge

1/22-23/2015 Additional NEPA research provided to TWT for Eelgrass             .75
             herbicide spraying permit case; Begin review of draft 60         KGA
             day ESA Notice to Corps forwarded by law clerk;             No charge


   1/24/2015 Email exchange with co-counsel on possible RCRA                   .25
             claim for lost geoduck tubes and issues that would arise         KGA
             in same;                                                    No Charge

   1/27/2015 Review email from KGA on new USCOE directive;                     .25
                                                                              TWT

   1/27/2015 Review agency information packet forwarded by L.H.;               .25
             Provide advice on same;                                          KGA

  2/1-3/2015 Further legal research on NWP and Corps permit                 13.03
             challenges; Begin summarizing all cases located;            Law Clerk


  2/4-6/2015 Additional legal research on NWP and Corps permit              18.07
             challenges; Continue summarizing cases; Begin draft         Law Clerk
             Memo for KGA on same;
  2/7-8/2015 Finish summarizing all cases; Further edits to Memo for         9.70
             KGA on same;                                                Law Clerk




                                 Page 18 of 133      Exhibit B to Anuta Decl. Page 18 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 30 of 146




  2/4-9/2015 Multiple email exchanges with law clerk on NWP                   .50
             research and drafting;                                          KGA
                                                                        No Charge

   2/10/2015 Review materials from L.H.; Email exchange on same;              .50
                                                                             TWT
                                                                        No Charge

   2/10/2015 Review email from L.H. about Declaration to be used in          1.75
             Haley Permit SHB appeal; Complete Declaration                   KGA
             review/make edits; Send same to L.H.;                      No Charge

   2/11/2015 Follow up email to N.Q. on status of Biological                  .50
             Evaluations (BE) for NWP 48 and other similar                   KGA
             operations sought from DOE and Corps; Review email
             from N.Q. with answers on same; Review follow up email
             from N.Q. with BE’s from DOE; Forward same on to law
             clerk;
   2/13/2015 Review email from L.H. asking what laws apply to                 .25
             Declarations and how they are related to the SHB                KGA
             appeal; Provide citations to SEPA statute and rules,       No Charge
             along with link to DOE SEPA handbook;
   2/24/2015 Review draft Petition for Suspension of NWP 48;                 1.25
                                                                             TWT

2/15-16/2015 Edit draft 60 Day ESA Notice;                                   1.50
                                                                             KGA
                                                                        No Charge

   2/17/2015 Phone call from L.H.;                                            .25
                                                                             TWT

2/18-19/2015 Provide draft 60 Day Notice to L.H. with thoughts on            1.50
             same; Follow up with law clerk on various issues                KGA
             including Petition to Suspend;                             No Charge

2/16-19/2015   Draft Petition to Suspend NWP 48 in Puget Sound;             10.00
                                                                         Law Clerk

   2/20/2015 Review thoughts from TWT on ESA issue; Provide follow            .25
             up advice on related issues;                                    KGA
                                                                        No Charge

   2/23/2015 Revise 60 Day ESA Notice; Provide copy to L.H./C.P.              .50
             along with further thoughts on strategy issues;                 KGA
                                                                        No Charge

   2/23/2015 Review email from N.Q. with more potential cumulative            .25
             impact related supporting documents; Follow up                  KGA
             questions to N.Q. on same;

                                Page 19 of 133    Exhibit B to Anuta Decl. Page 19 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 31 of 146




2/21-22/2015 Continue to draft Petition to Suspend NWP 48 in Puget             3.30
             Sound; Check all literature and authority on same;            Law Clerk

   2/24/2015 Conference with L.H.;                                             1.00
                                                                                TWT

   2/24/2015 Review draft Petition for Suspension of NWP 48;                   1.25
                                                                                TWT

   2/25/2015 Review draft Petition for Suspension of NWP 48 in Puget           2.75
             Sound from law clerk; Multiple email exchanges with law            KGA
             clerk on same;
   2/25/2015 Additional drafting of Petition to Suspend NWP 48 in              6.85
             Puget Sound; Send to KGA;                                     Law Clerk

   2/26/2015 Discussion with KGA about updating/revising Petition              2.00
             and additional research for Petition;                         Law Clerk

   2/26/2015 Review email from L.H. about possible phone discussion            2.00
             with expert witnesses and request for citations on                 KGA
             cumulative impact requirements in SEPA; Legal                 No Charge
             research to update case law and materials on same;
             Provide detailed email to L.H. with advice and citations
             on SEPA cumulative impact issue;

   2/26/2015 Review messages from KGA and send information on                    .50
             cumulative impact;                                                 TWT

   2/26/2015 Review co-counsel’s cumulative impact material; Provide             .75
             additional advice on same;                                         KGA

   2/27/2015 Review additional documents cited by law clerk in draft           1.00
             Petition to suspend; Additional edits to draft Petition for        KGA
             Suspension of NWP 48; Edit draft Complaint against
             Corps; Ask law clerk for additional research and drafting
             on same; Provide draft Petition for Suspension to
             L.H./C.P. with advice on strategy for use of same;
   2/28/2015 Email to L.H. on possible WPRA requests on 401                      .50
             Certification issues; Review response;                             KGA
                                                                           No Charge

    3/5/2015 Email exchange with KGA on injunctive relief prospects;             .50
                                                                                TWT




                                 Page 20 of 133    Exhibit B to Anuta Decl. Page 20 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 32 of 146




    3/5/2015 Review email from TWT with question about CWA and                 .50
             possibility of seeking injunction this year; Review email        KGA
             from L.H. about plastics and other issues; Review email
             from N.Q. about Corp FOIA and DOE WPRA’s;

   3/10/2015 Review Pierce County SMP and SMA on cumulative                  1.50
             impacts; Conference with KGA on same;                            TWT
                                                                         No Charge

   3/10/2015 Review email from L.H. on post hearing briefing in Haley        1.50
             permit SHB appeal; Phone conference with TWT on                  KGA
             same; Detailed email to L.H. with advice on same;           No Charge

   3/11/2015 Review multiple additional emails from L.H. on Post             5.75
             Hearing Brief issues; Lengthy phone call with L.H. on            KGA
             same; Provide ideas on Post Hearing Brief language for      No Charge
             use with argument about lame permitee expert; Legal
             research on SEPA and SMA cumulative impact
             requirements; Provide concise summary of both SEPA &
             SMA cumulative impact standard; Review PCC Title 18;
             Outline County modification rights; Send materials to
             L.H.;
3/11-14/2015 Revise draft Federal Court CWA/NEPA Complaint; Legal           17.70
             research on same; Further legal research on NEPA and        Law Clerk
             Corps issues; Conferences with KGA about same;
   3/12/2015 Multiple conferences with law clerk about Complaint               .25
             revisions and legal research issues;                             KGA

   3/13/2015 Further conference with law clerk about Complaint                 .50
             review;                                                          KGA

   3/16/2015 Phone call with L.H. on status;                                   .25
                                                                              TWT

3/17-18/2015 Email exchange with L.H. about Taylor/County Post               4.75
             Hearing Briefs in Haley case; Review Briefs; Legal               KGA
             research on issues raised in same; Draft portions of        No Charge
             Reply Brief for use by L.H.; Send same to L.H.;
3/18-19/2015 Additional legal research on CWA/NEPA issues; Revise           13.20
             Complaint to include challenges to NWP 48 nationally as     Law Clerk
             well as regionally; Review National and Regional NWP
             48 docs for any “re-opener” clauses; Report to KGA on
             same;



                                                   Exhibit B to Anuta Decl. Page 21 of 133
                                Page 21 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 33 of 146




   3/19/2015 Review Reply Brief submitted by L.H. in Land Use Case;             .30
             Provide suggestions on correction of formatting in same;         KGA
             Review email from L.H. about Industry hiring a DC           No Charge
             lobbying firm;
   3/19/2015 Review KGA suggested Haley Reply Brief;                            .25
                                                                              TWT
                                                                         No Charge

   3/19/2015 Review new NEPA case from 9th Circuit; Forward same                .25
             on to law clerk;                                                  KGA

3/20-23/2015 Check all citations in legal memos; Additional legal            14.60
             research to support Complaint; Revise Complaint;             Law Clerk
             Finalize revised draft Complaint and send to KGA for
             review;
3/24-26/2015 Review follow up email from TWT about possible CWA               1.00
             suit to stop additional spraying in Willapa Bay; Review          KGA
             TWT email to L.H. about same; Provide detailed analysis     No Charge
             to co-counsel on my thoughts about the likelihood of
             getting injunction from Superior Court or Federal Court
             given nature of General Permit;
   3/26/2015 Review new opinion from District Court in Tenth Circuit            .25
             on NEPA issues under an NWP;                                      KGA

   3/29/2015 Begin review of revised draft Complaint provided by law            .25
             clerk;                                                            KGA

   3/30/2015 Continue review of draft Complaint;                                .25
                                                                               KGA

  4/1-2/2015 Continue review of revised draft Complaint;                        .50
                                                                              KGA
                                                                         No Charge

    4/3/2015 Outline for L.H./C.P. the 13 various outstanding issues I        1.00
             know of and inquire about status of same;                         KGA

    4/5/2015 Review emails from C.P. & L.H.; Follow up with L.H. on             .45
             Detienne win in Superior Ct.;                                    KGA
                                                                         No Charge

    4/6/2015 Phone call with L.H. about the outstanding issues and            1.80
             sequence of events necessary to file suit; Email to L.H.          KGA
             with re-draft of Petition for Suspension; Follow up email
             to N.Q. with outline of docs and FOIA’s needed; Finish
             organizing and reviewing documents cited in Petition;


                                                    Exhibit B to Anuta Decl. Page 22 of 133
                                 Page 22 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 34 of 146




    4/7/2015 Review multiple emails from L.H. & N.Q. on document                1.40
             issues; Review email with supplemental documents                    KGA
             proposed for filing with Corps; Begin review of those
             docs;
    4/7/2015 Follow up with law clerk on 401 Cert. FOIA;                          .10
                                                                                 KGA
                                                                            No Charge

   4/12/2015 Review ESA Complaint additions from law clerk; Edit                  .50
             same;                                                               KGA
                                                                            No Charge

   4/13/2015 Review Corps FOIA related emails from N.Q. and L.H.;                 .25
             Respond to same with advice on how to proceed;                      KGA

4/11-12/2015 Edit Complaint draft to create ESA claims that can be              1.50
             easily inserted after NEPA/EWA court case is underway;         Law Clerk
                                                                            No Charge

   4/14/2015 Edit revised Complaint; Review Burley Lagoon Corps                 1.50
             Document’s from N.Q.; Follow up with N.Q. on same;                  KGA
             Brief review of Verification/permit letters sent by N.Q. for   No Charge
             Burley project;
     4/16/15 Review email from L.H. about HCP issues; Review email                .75
             from L.H. about UW paper; Follow up with L.H. on UW                 KGA
             paper;                                                         No Charge

   4/17/2015 Provide advice to L.H. on ESA “Take” issues; Provide                 .50
             direction to law clerk on further draft Complaint research          KGA
             if we decide to add ESA claim;                                 No Charge

   4/17/2015 Provide additional PDF’s that were referenced in the                 .25
             Petition to Suspend to L.H./C.P./N.Q. along with advice             KGA
             on what to include in additional comments;
4/19-23/2015 Edit draft Complaint to condense and better allege major           2.60
             Federal action;                                                Law Clerk

   4/21/2015 Review media release from L.H. on DeTienne Superior                  .10
             Court win;                                                          KGA
                                                                            No Charge

   4/23/2015 Review revised draft NEPA/CWA Complaint against                      .50
             Corps from law clerk;                                               KGA

   4/27/2015 Phone conference with L.H. on Petition to Suspend and                .50
             other issues;                                                       KGA




                                  Page 23 of 133     Exhibit B to Anuta Decl. Page 23 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 35 of 146




4/28-29/2015 Draft press release to go with Petition for Suspension;           .50
             Send same to L.H./C.P. and co-counsel;                           KGA
                                                                         No Charge

   4/30/2015 Review news articles on Willapa Bay spraying;                     .15
                                                                              KGA
                                                                         No Charge

   4/30/2015 Begin review of edits to Petition to Suspend proposed by          .60
             L.H.;                                                            KGA

    5/1/2015 Review draft Petition to Suspend;                                 .50
                                                                              TWT

    5/1/2015 Complete review of Petition edits; Revise and send L.H.           .50
             with instructions;                                               KGA

    5/4/2015 Phone call to L.H. on status;                                     .50
                                                                              TWT

    5/6/2015 Phone call from L.H. on status;                                   .50
                                                                              TWT

    5/7/2015 Phone call from client; Review email from client;                 .25
                                                                              TWT

   5/14/2015 Organize file, resource materials, and notebook;                 7.40
                                                                          Paralegal

   5/15/2015 Finish file organization;                                        4.60
                                                                          Paralegal

   5/18/2015 Revise draft Complaint against Corps; Send to L.H./C.P.          1.35
             and co-counsel for review;                                       KGA

   5/19/2015    Review client rep F.W. questions about need to correct         .60
               labels on two key maps; Respond to same with advice            KGA
               on submission of corrected Petition CD;
   5/20/2015 Review letter from L.H. on Haley result; Respond to               .25
             same;                                                            TWT

   5/20/2015 Review draft Complaint from KGA;                                  .50
                                                                              TWT


   5/20/2015 Phone call and emails with client rep F.W. about 51 doc           .50
             Cumulative Impact CD and map labels on same;                     KGA
                                                                         No Charge

   5/20/2015 Review email from L.H. with the Haley SHB decision;               .75
             Respond briefly to email; Review email from N.Q. with            KGA
             status update on Padden Permits; Provide advice to          No Charge
             N.Q. on Padden Permit and additional FOIA’s;
                                 Page 24 of 133    Exhibit B to Anuta Decl. Page 24 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 36 of 146




5/21/2015 Review email from F.W. about how to do the correction            .25
          of maps in document #33 on the CD; Provide additional           KGA
          advice on same;                                            No Charge

5/22/2015 Review Haley decision; Email exchange with L.H.;               1.00
                                                                          TWT
                                                                     No Charge

5/25/2015 Review follow up email by F.W. about next steps in               .25
          Corps process; Review L.H. follow up questions;                 KGA
          Respond to both;
5/26/2015 Review KGA’s analysis of SHB documents;                          .25
                                                                         TWT
                                                                     No Charge

5/26/2015 Review email string with TWT thoughts on appeal                  .70
          options on Haley SHB decision and L.H. questions on             KGA
          same; Review Haley SHB decision; Provide advice on         No Charge
          appeal options;
5/27/2015 Email exchange with L.H.;                                        .25
                                                                          TWT

5/27/2015 Provide advice to L.H. on next steps in Corps NWP 48           1.00
          challenge process; Review L.H. detailed follow up               KGA
          questions; Respond to same;
5/28/2015 Review Petition to Suspend;                                      .50
                                                                          TWT

5/29/2015 Phone call with L.H. to discuss Corps meeting request          2.75
          and other issues, including updates to generic                  KGA
          Cumulative Impact comments to Corps; Review L.H.
          email to Corps about setting up a 6/24 meeting;
5/31/2015 Review SHB decision on 5 year permit issue and related           .50
          statutes and rules; Provide advice to L.H. on same;             KGA
                                                                     No Charge

 6/2/2015 Phone call with L.H. on upcoming cumulative impact               .70
          related meeting with Corps, and ideas for revised               KGA
          cumulative impact comment letters to the Corps;
6/2-4/2015 Review email inquiry from Center for Food Safety (CFS);         .50
           Respond to same; Phone call with CFS staff attorney on         KGA
           NWP 48 issues;                                            No Charge

 6/5/2015 Phone call with L.H. about CFS inquiry status of updated         .50
          cumulative impact letter, and plan for Corps meeting;           KGA
          Review email from L.H. on eelgrass issue;

                             Page 25 of 133 Exhibit B to Anuta Decl. Page 25 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 37 of 146




6/10-12/2015 Review multiple emails exchanges with plastics expert           1.15
             about Industry; Provide advice on same;                         KGA
                                                                        No Charge

   6/13/2015 Review of revised draft Cumulative Impact letter to              .60
             Corps provided by L.H.; Emails with L.H. about edits to         KGA
             same;
   6/22/2015 Review N.Q. email with additional JARPA’s and new                .50
             “pending permits” list from Corps; Review Meeting               KGA
             Agenda from Corps; Follow up with L.H. on same;
   6/23/2015 Review additional comments filed by L.H. with Corps;             .25
             Provide feedback on same; Review updates from N.Q.              KGA
             on additional FOIA sent out for project that has dropped
             off list and new Corps pending project list;
   6/23/2015 Follow up with CFS and provide more NWP 48                       .50
             documents to them; Review thoughts from CFS attorney            KGA
             on some of the ESA legal issues;                           No Charge

   6/24/2015 Prepare for and attend meeting with Corps; Debrief with         4.75
             various client reps thereafter; Provide advice on how to        KGA
             continue commenting and raising key issues without
             incurring substantial additional expert costs; Provide
             advice on how to monitor and turn in violations to Corps
             once permits are issued; Outline notes taken during
             Corps meeting and create “homework” list; Provide
             “homework” list to L.H.;
   6/25/2015 Follow up with CFS, to summarize Corps meeting and              1.50
             provide mussel study link; Review CFS email about their         KGA
             proposed ESA related FOIA’s to Corps/NMFA; Provide         No Charge
             advice on same;
   6/26/2015 Review article forwarded by L.H. on shore armoring               .50
             petition by EarthJustice; Provide thoughts on same;             KGA
             Follow up with EarthJustice on same; Review L.H. email     No charge
             confirming that Haley permit was issued in March;
             Provide advice on FOIA and other related issues;
6/28-29/2015 Review email from L.H. with shellfish farm acreage              1.75
             tables; Provide advice on use of same; Draft language           KGA
             on baseline and shellfish farm acreage issues to add to
             generic Coalition Cumulative Impact comment; Multiple
             email exchanges with L.H. on how and where to add
             language to Cumulative Impact comments to make them
             more persuasive;


                                Page 26 of 133      Exhibit B to Anuta Decl. Page 26 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 38 of 146




   6/29/2015 Meeting with CFS to discuss Puget Sound shellfish ESA           1.25
             issues related to shellfish;                                    KGA
                                                                        No Charge

    7/1/2015 Review plastics research forwarded by client rep M.G.;           .10
             Forward same to L.H.;                                           KGA

    7/6/2015 Multiple emails exchanged with CFS about their ESA              1.25
             related FOIA’s to USFWS, NMFS, and the Corps;                   KGA
                                                                        No Charge

   7/17/2015 Review N.Q. email with information on Arcadia permit;            .25
             Provide quick advice on what to ask Corps in follow up          KGA
             on same; Review N.Q. follow up to Corps;                   No Charge

   7/28/2015 Review additional N.Q. follow up emails, including note          .10
             indicating Arcadia was not one of the permits we filed          KGA
             Cumulative Impact comments on;                             No Charge

   7/30/2015 Review L.H. email about Review possible draft                    .10
             Complaint from KGA draft joint Conservation Group               KGA
             letter to congressional delegation on Puget Sound          No Charge
             shellfish issues;
   8/13/2015 Review L.H. email on habitat issues; Respond to same;            .25
             Review TV and newspaper coverage obtained by L.H.               KGA
             on shellfish spraying issues; Provide feedback on same;    No Charge

8/17-18/2015 Review final letter from Conservation Groups to                  .50
             congressional delegation about shellfish aquiculture            KGA
             issues; Review multiple CFS emails about results of        No Charge
             FOIA’s to USFWS, NMFS, and Corps on NWP 48 ESA
             consultation related issues; Respond to same;
   8/18/2015 Follow up with L.H. and co-counsel on the information            .20
             CFS obtained so far that we can potentially use in our          KGA
             NWP case;
   8/19/2015 Review L.H. email confirming so far no permits on which          .10
             we filed Cumulative Impact comments have been issued            KGA
             by Corps;
   8/20/2015 Review TWT emails to CFS about ESA issues;                       .10
                                                                             KGA
                                                                        No Charge




                                Page 27 of 133    Exhibit B to Anuta Decl. Page 27 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 39 of 146




8/30/2015 Review CFS’s follow up email about ESA consultation               .40
          issue and FOIA results; Respond to same; Review CFS              KGA
          confirmation that Corps and NMFS statements on              No Charge
          whether there is an ongoing ESA consultation that
          covers NWP 48 are inconsistent;
8/30/2015 Follow up with L.H. on status of most recent N.Q. FOIA            .10
          to Corps, about update list of NWP 48 permits issued             KGA
          and pending;
 9/2/2015 Follow up with L.H. on status of 6/25/15 “homework” list;         .10
                                                                           KGA

 9/9/2015 Review email from L.H. with questions about last billing         1.25
          statement; Respond to same; Review email from CFS on             KGA
          what they have obtained from NMFS on recent FOIA            No Charge
          request; Follow up email with CFS; Forward same to
          L.H.; Review response from CFS (indicating some NWP
          48 coverage is actually discussed); Review CFS email
          with 2014 NMFS BiOp on programmatic consultation;
          Review CFS questions on same; Provide answers on
          same;
 9/9/2015 Review email from L.H. about another Corps NWP 48                 .75
          permit that was issued and various questions from N.Q.;          KGA
          Provide advice on same;
9/10/2015 Review CFS obtained documents in more detail; Follow             1.25
          up with CFS on the YGBFKM email from NFMS                        KGA
          employee; Review follow up email from TWT on same;          No Charge

9/22/2015 Review L.H. email with Coalition comments sent to the            1.15
          Corps on Haley permit, and information on FOIA issues;           KGA
          Review Corps Haley Decision Documents; Provide              No Charge
          advice on how to deal with FOIA issues at the Corps;
          Email to L.H. with thoughts on Corps Haley documents;
9/22/2015 Review L.H. email with information on Mason County                .10
          NWP 48 permits,                                                  KGA

9/30/2015 Review L.H. comments on Mason County NWP 48                       .25
          permit; Provide brief feedback on same;                          KGA

9/30/2015 Review L.H. email about whether to sue now or wait for            .20
          more permits with detailed comments in the Record like           KGA
          this one; Respond with advice on same;




                                                    Exhibit B to Anuta Decl. Page 28 of 133
                             Page 28 of 133
    Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 40 of 146




    10/1/2015 Review CFS email indicating NMFS says there are no               .25
              responsive documents that provide individual ESA                KGA
              Concurrence letters (even though we already have           No Charge
              examples of some of those); Respond to same;
    10/2/2015 Review L.H. letter to Secretary of Commerce on need for          .10
              draft condition #7 in draft programmatic BA; Provide            KGA
              advice on same;                                            No Charge

    11/3/2015 Phone call with L.H. to go over most recent information         1.75
              from Corps, status of draft NMFS Programmatic                   KGA
              Consultation conditions that may effect NWP 48 case,
              EPA comment on same, etc; Provide advice on same;
              Draft and send language to L.H. for addition to Comment
              letter on NWP 48 “Special Condition” issues;
    11/3/2015 Also provide outline of what Request for Revocation of           .40
              Haley permit should say, given lack of special condition        KGA
              and potential sand dollar non-disclosures by applicant;    No charge

 11/8-10/2015 Review L.H. email on her FOIA to Corps about EPA                 .75
              letter and related documents; Review Corps FOIA                 KGA
              documents with EPA June 2015 comment on draft
              condition #7 and Industry response to our Petition to
              Revoke NWP 48 in Puget Sound; Outline thoughts on
              response to same;
   11/14/2015 Review email from N.Q. with updated Corp’s NWP 48                .25
              permit spread sheet; Follow up questions to N.Q. on             KGA
              same;
11/17-18/2015 Review L.H. letter to NMFS on Programmatic ESA                   .25
              Consultation; Review updated supporting documents;              KGA
              Email exchange on same;                                    No Charge

11/19-20/2015 Review email from CFS with FOIA documents on ESA                 .25
              issues; Review TWT response on same;                            KGA
                                                                         No Charge

11/19-20/2015 Review L.H. email to Corps with enforcement request;             .10
              Review Corps Response; Provide advice on same;                  KGA
                                                                         No Charge

   12/14/2015 Review Mason County Wilson-Leroy permit comments,                .10
              forwarded by L.H.;                                              KGA
                                                                         No Charge

   12/14/2015 Follow up with L.H. on Corps decision documents on               .15
              other permits;                                                  KGA



                                                   Exhibit B to Anuta Decl. Page 29 of 133
                                 Page 29 of 133
    Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 41 of 146




12/22-23/2015 Review PDX Dist 2007 Bi-Op documents forwarded by                   .90
              L.H. and compare to Puget Sound BiOp;                              KGA
                                                                            No Charge

     1/3/2016 Skim emails from L.H. with DOE Guidance and                         .25
              SeaGrant Report;                                                   KGA
                                                                            No Charge

     1/5/2016 Phone call with L.H. on NWP 48 challenge strategy                   .50
              issues;                                                            KGA

  1/26/20106 Review Coalition letter to USFWS, NMFS and EPA                       .10
             about cumulative impact issues;                                     KGA

   3/29/2016 Review L.H. email about Chef Forum events on aqua-                   .15
             culture in Seattle; Respond to same;                                KGA
                                                                            No Charge

   3/29/2016 Review L.H. email about Corps invite to “next NWP 48                 .15
             permit” informational meeting; Provide advice on same;              KGA

   4/13/2016 Review inquiry from L.H. about Corps 4/20 Informational              .50
             Meeting on future of NWP 48; Provide thoughts and                   KGA
             detailed outline of 12 specific questions to try to ask - if
             given time;
   4/20/2016 Review PowerPoint materials provided by L.H. that were               .75
             used by Corps in 4/20 presentation; Provide advice on               KGA
             potential issues and questions that those materials
             suggest;
   4/22/2016 Phone conference with L.H. with discuss what happened              1.25
             at Corps 4/20 meeting and strategize about how to                   KGA
             further address NWP 48; Follow up with law clerk on
             various issues;
   4/26/2016 Review email from L.H. to NMFS and USFWS about                       .10
             plastics issue for Programmatic Shellfish ESA                       KGA
             consulation;                                                   No Charge

   4/28/2016 Begin review of NWP 48 Arcadia Point Seafood (Wilson                 .45
             Leroy) file forwarded by L.H.; Begin review of Arcadia              KGA
             Point (DNR) file forwarded by L.H.; Review L.H. email
             summarizing which permits have been issued after
             receipt of Coalition Cumulative Impact comments;
             Review email from L.H. with Corps decision documents
             that include herring condition; Review Corps FOIA
             response on plastics marking issues provided by L.H.;




                                  Page 30 of 133     Exhibit B to Anuta Decl. Page 30 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 42 of 146




   4/29/2016 Begin review of email from L.H. about Corps not                   .30
             requiring NMFS recommended conditions; Begin review              KGA
             of Ecology SMP Handbook, Chapter 16 cumulative              No Charge
             impact decisions;
    5/4/2016 Review permitting strategy doc’s and summary of current           .25
             pending Applications;                                            KGA

   5/11/2016 Meet with law clerk and outline updates to Complaint              .75
             and research needed; Follow up phone call with law               KGA
             clerk on results of research to date;
5/16-18/2016 Update case law and review documents; Memo to KGA               15.00
             on same;                                                    Law Clerk

   5/18/2016 Phone call with TWT; to update him on current situation;         1.25
             Multiple email exchanges with law clerk; Begin review of         KGA
             new case law and updated Memo provided by clerk;
   5/18/2016 Phone call with KGA on status;                                    .75
                                                                              TWT

   5/19/2016 Begin review of forwarded file from L.H. on additional            .25
             project that was recently approved under NWP 48;                 KGA

5/19-20/2016 Edit Complaint; Review additional permit files from N.Q.         9.50
             and L.H.;                                                   Law Clerk

   5/20/2016 Follow up on most recent email from L.H. with DOE SMP             .25
             Handbook information;                                            KGA
                                                                         No Charge

   5/23/2016 Create Exhibit A to the Complaint using Corps informal            .75
             meeting PowerPoint; Draft additional language for                KGA
             Complaint on same; Follow up with law clerk; Begin
             review of revised Complaint;
5/23-25/2016 Additional legal research and drafting on Complaint and         14.50
             supporting Memo;                                            Law Clerk

   5/24/2016 Review most recent (4/1816) Corps pending permit                  .75
             spreadsheet sent by L.H.; Create Exhibit B of the                KGA
             Complaint from Corps spread sheet;
   5/25/2016 Additional Complaint edits; Phone call with law clerk;           1.00
             Review L.H. email on the “withdrawn” permits; Provide            KGA
             advice on additional FOIA’s related to same;




                                 Page 31 of 133     Exhibit B to Anuta Decl. Page 31 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 43 of 146




   5/26/2016 Additional legal research on prior NWP litigation                3.95
             successes and failures in other parts of the US; Begin            KGA
             review of revised draft Complaint l provided by law clerk;
             Review N.Q. email to Corps on meaning of highlighting
             in Pending Permit list obtained under FOIA; Follow up
             with L.H. and provide advice on possible comments on
             2017 NWP 48 both Nationally and on Regional
             Conditions;
5/26-31/2016 Additional work on Complaint edits, and document                15.00
             review;                                                      Law Clerk

   5/27/2016 Additional legal research on Complaint issues; Follow up           .50
             with law clerk on same;                                           KGA

   5/31/2016 Additional Complaint edits; Review L.H. email about              1.75
             possible press release; Provide draft Complaint and both          KGA
             exhibits to L.H. and with advice;
    6/1/2016 Review draft Complaint;                                          1.00
                                                                               TWT

    6/1/2016 Additional editing on Complaint; Provide follow up               1.75
             revised copy of Complaint to and L.H. along with detailed         KGA
             advice on some of the issues that I suspect will come up
             in the case; Review email from co-counsel on standing
             issues;
    6/2/2016 Revise draft Complaint;                                          1.50
                                                                               TWT

    6/3/2016 Continue review and editing of Complaint;                        1.50
                                                                               TWT

  6/2-3/2016 Follow up research on SHB decisions summarized in                1.95
             DOE SMP Handbook; Provide research direction to law               KGA
             clerk on same; Draft Press Release; Forward draft Press      No Charge
             Release to TWT and L.H. for review;




                                                     Exhibit B to Anuta Decl. Page 32 of 133
                                 Page 32 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 44 of 146




6/6/2016 Review Complaint edits from TWT; Review edited Press            2.85
         Release from TWT; Phone call with L.H. to discuss                KGA
         Standing Declarants and likely intervenor issues; Further
         research on number of permits actually issued, and
         when; Revise Complaint; Review emails from N.Q.
         confirming Corps has no understanding of why the
         yellow highlighting is part of their own spreadsheet on
         pending projects; Send law clerk Memo on case law to
         co-counsel; Review materials on draft 2017 NWP 48
         comment period located by law clerk; Forward same to
         L.H./C.P. with advice; Email exchanges with law clerk;
6/7/2016 Additional Complaint edits; Review email from L.H. with         2.75
         new Corp FOIA response and additional permit; Edit               KGA
         Press Release; Send same to L.H. and co-counsel;
         Send revised Complaint to co-counsel and L.H. with
         advice and questions about number of Corps permits
         issued under 2007 NWP 48 verses 2012 NWP 48;
         Follow up email with L.H. and co-counsel about 2014
         email from Corps listing 990 project areas - rather than
         920 listed in 2016 Corps Power Point;
6/7/2016 Phone call with CFS attorney to discuss commenting on           1.75
         draft 2017 NWP 48; Follow up email exchange with CFS             KGA
         attorney on same; Review and respond to follow up           No Charge
         email from CFS and co-counsel about draft 2017 NWP
         48; Forward documents on draft 2017 NWP 48 to other
         conservation groups to see if they are interested in
         participating;
6/7/2016 Review Complaint; Review press release; Review 2017             2.00
         NWP 48;                                                          TWT

6/8/2016 Phone call with CFS attorney about intervention, verses         1.15
         amicus, verses separate suit; Emails with CFS attorney           KGA
         on same;                                                    No Charge

6/8/2016 Phone call with L.H. to determine outcome of her recent         1.00
         phone call with Corps; Additional Complaint edits based          KGA
         on same; Follow up with other conservation groups;
         Review additional Corps permit provided by L.H.; Review
         Corps FOIA response from N.Q. with additional permits
         by Corps; Email exchanges with law clerk on same;




                            Page 33 of 133      Exhibit B to Anuta Decl. Page 33 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 45 of 146




 6/9/2016 Review Corps files obtain through FOIA to determine if             1.45
          there are other documents that relate to number of                  KGA
          permits issued in 2007 vs. 2012 NWP 48; Follow-up and
          locate documents and CFR’s that reference
          authorizations rather than verifications for NWP 48
          permits; Follow up with L.H. to continue lack of response
          on Petition to Suspend by the Corps;
 6/9/2016 Review email from L.H. with additional Mason County                  .50
          project approvals; Review comments from CFS attorney                KGA
          on draft complaint; Review email from L.H. with most           No Charge
          recent article on shellfish aqua culture; Email to L.H. with
          thoughts on Mason County projects and why Corps may
          not be sending all the records;
 6/9/2016 Review email exchange between clients and KGA;                     2.00
          Evaluate prospects for addisional claims;                           TWT

6/10/2016 Revise Complaint;                                                  1.50
                                                                              TWT

6/10/2016 Additional follow up with law clerk on document review;              .25
          Additional emails exchanged with co-counsel;                        KGA

6/13/2016 Revise Complaint;                                                  1.00
                                                                              TWT

6/14/2015 Further revisions on the Complaint; Legal research on              2.00
          same;                                                               TWT

6/17/2016 Review revised draft complaint from co-counsel; Draft              4.50
          waiver of Summons request and review Summons                        KGA
          drafts; Multiple emails exchanged with L.H. and co-
          counsel on timing of filing,and additional strategy issues
          for dealing with shellfish Industry and other amicus on
          either side; Send revised Complaint to L.H. and co-
          counsel; Review thoughts of co-counsel; Additional
          proofreading on Complaint;
6/20/2016 Review revised Complaint and Exhibits; Email exchange                .50
          with L.H. and KGA on same;                                          TWT

6/21/2016 Additional work on Complaint; Finalize Ex. C and Cover             3.75
          Sheet; Finalize Summons, and Notice and Waiver forms;               KGA
          Email exchanges with co-counsel on all of the above;
6/21/2016 Review revised Complaint with edits; Email exchange                  .50
          with KGA on same;                                                   TWT




                              Page 34 of 133       Exhibit B to Anuta Decl. Page 34 of 133
   Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 46 of 146




   6/22/2015 Review suggested edits and final Complaint;                      .25
                                                                             TWT

   6/22/2016 File Complaint; Email to L.H. with final Complaint and           .50
             advice on press issues;                                         KGA

   6/23/2016 Review filed Complaint, Assignment and Corporate                1.50
             Disclosure; Conference with L.H. and KGA;                        TWT


   6/23/2016 Review court Notice assigning Judge; Review Summons             1.75
             issued by court; Review court Notice on Corps                   KGA
             Disclosure Statement; Draft Corporate Non-disclosure
             Statement; Forward same to L.H. for review; Research
             on assigned Judge; Discussion with co-counsel on
             strategy;
   6/24/2015 Review background materials; Evaluate strategy; Phone           2.00
             call with L.H.; Set up meeting with KGA;                        TWT

   6/24/2016 File Corporate Disclosure Statement; Review email from           .50
             L.H. with press coverage;                                       KGA

   6/26/2016 Review email from L.H. about CBD being heavily                   .75
             involved in commenting on Nationwide permits; Follow            KGA
             up with CBD and other conservation groups;                 No Charge


   6/27/2016 Review earlier pleadings in Seattle Shellfish and 2007,         5.50
             2012, and 2017 NWP 48 on critical case background;              TWT
             Prepare for and confer with KGA on handling,
             evaluation, and strategy;
   6/27/2016 Phone conference with co-counsel to discuss strategy on          .75
             NWP 48 case;                                                    KGA

   6/28/2016 Follow up with co-counsel on strategy issues; Follow up          .95
             with L.H. on “red dot” map issues;                              KGA

   6/28/2016 Phone call with CBD attorney who is drafting comments            .30
             on all NWP’s; Provide NWP 48 related information to             KGA
             same;                                                      No Charge

6/28-29/2016 Indexing of all documents located to date for use in           14.25
             review of the completeness of Administrative Record        Law Clerk
             (“AR”) that will be produced by Corps in litigation;
   6/29/2016 Email exchange with KGA and L.H.; Phone call with DOJ           1.00
             attorney Kent Hanson on case background;                        TWT




                                Page 35 of 133      Exhibit B to Anuta Decl. Page 35 of 133
  Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 47 of 146




 6/29/2016 Finalize and send Waiver of Service request to                    .50
           defendants; Follow up with client and co-counsel on              KGA
           same; Review update from co-counsel on his research
           about Seattle Shell Fish case resolution and how that
           might apply - if at all - in this NWP 48 case; Follow up
           with other conservation attorneys on their experiences
           with the assigned Judge;
 6/30/2016 Email exchange with L.H. on status and discovery;                 .50
           Review materials from L.H.;                                      TWT

 6/30/2016 Review email from L.H. with updates on mapping,                   .50
           Standing Declarants, and cite visit issues; Outline              KGA
           possible coalition for L.H. what needs to be in the
           Standing Declaration for each person;
   7/1/2016 Email exchange with KGA and L.H. on discovery and                .50
            standing;                                                       TWT

   7/1/2016 Review follow up note from co-counsel on discovery               .10
            declarant issues;                                               KGA

   7/6/2016 Lengthy phone call and email exchange with Tribal               1.75
            contact about Tribes concerns about 2012 and proposed           KGA
            2017 NWP 48; Provide instruction to L.H. on various
            FOIA’s to send to Corps on NWP 48 acreage issues;
            Follow up with co-counsel on same;
   7/7/2016 Long phone call with L.H. about aerial photos,“red dot”         1.25
            map, eelgrass, and possible letters (to Corps, NMFS,            KGA
            Counties, and others) using aerial photos once
            organized; Phone call with co-counsel to go over various
            issues as well as discuss possible additional infrared
            aerial photography in north Puget Sound and possible
            eelgrass expert;
   7/7/2016 Review KGA message on discovery and case handling;              1.00
            Evaluate Exhibits; Evaluate and confer on same;                 TWT

   7/8/2016 Review L.H. draft FOIA’s to Corps; Review co-counsel             .25
            WPRA to DNR;                                                    KGA

7/8-14/2016 Further document indexing for use in the AR                    24.00
            Completeness review;                                       Law Clerk

 7/11/2016 Review draft CBD proposed 2017 NWP comments;                      .50
           Forward to L.H. and other conservation groups to help            KGA
           with their comments;                                        No Charge



                               Page 36 of 133       Exhibit B to Anuta Decl. Page 36 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 48 of 146




7/12/2016 Review another L.H. FOIA to Corps; Additional research          .50
          on judge assigned to our case; Review DNR preliminary           KGA
          response to co-counsel WPRA request; Provide
          thoughts on same;
7/14/2016 Multiple emails exchanged with L.H., C.P. and co-                .50
          counsel on settlement ideas should Corps and Industry           KGA
          willing to talk;
7/14/2016 Phone call with Kent Hanson, L.H., and KGA on case             1.00
          background and settlement prospects;                            TWT

7/15/2016 Letter to Blaine Reeves (WDNR) on record request;                .50
                                                                          TWT

7/18/2016 Review letter to Corps from EPA and evaluate;                    .50
                                                                          TWT

7/19/2016 Phone call from Blaine Reeves from WDNR on record                .50
          request;                                                        TWT

7/20/2016 Phone call with KGA on case evaluation, handling, and          1.25
          settlement prospects; Phone call to Kent Hanson on              TWT
          settlement prospects, status, and service; Review letter
          from CFS with Cape Wind ruling on agency obligation to
          review new submission;
7/20/2016 Phone calls with co-counsel about whether there are (or          .25
          are not) really any settlement options;                         KGA

7/27/2016 Phone call with L.H. to review various issues, including         .95
          status of draft Standing Declarations, status of aerial         KGA
          photo collection and organization, need for additional
          FOIA to Corps for updated permits issued list, and use of
          “red dot” map; Review status of comments on NWP 48
          2017; Discussion with L.H. of separate Regional
          Condition comment deadline for proposed NWP 2017
          that exists; Follow up reminder to L.H. to send me info
          on same;
7/28/2016 Phone call from EPA person about NWP 2017                        .50
          comments; Follow up email to L.H., C.P. and co-counsel          KGA
          on same;
7/29/2016 Review FOIA Response from Corps forwarded by L.H.;               .10
                                                                          KGA

 8/2/2016 Review L.H. draft comments on proposed 2017 NWP 48;              .75
                                                                          KGA



                             Page 37 of 133      Exhibit B to Anuta Decl. Page 37 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 49 of 146




 8/3/2016 Review emails on NWP 48 with Corps; Respond to                   .50
          same;                                                           TWT

 8/3/2016 Review chart with NWP 48 “discharge limits” that Corps           .10
          provided in response to L.H. FOIA;                              KGA

8/5-6/2016 Review DNR WPRA response to co-counsel document                 .50
           request; Emails with co-counsel on who will review the         KGA
           many 1,000's of pages in same; Review Pacific Oyster      No Charge
           article from L.H.;
 8/8/2016 Review follow up email on settlement ideas from L.H.;            .75
          Respond to same; Review inquiry from Industry attorney          KGA
          about Intervening; Provide thoughts on same;
 8/9/2016 Complete review of document index created by law                2.00
          clerk; Provide feedback to clerk and request for revised        KGA
          version of same; Review revised Document Index;
          Forward same to co-counsel and L.H. for review; Review
          April 2012 Corps NWP 48 “MFR”; Highlight same and
          send to L.H. with FOIA instructions;
8/10/2016 Phone call with Plauche intervening attorney on                  .50
          intervention; Email exchange with Plauche and KGA;              TWT

8/10/2016 Create and send PDF of Coalition 2017 NWP 48                     .50
          comments to L.H./C.P.;                                          KGA

8/11/2016 Email exchange with KGA and intervening attorney                 .25
          Plauche;                                                        TWT

8/17/2016 Review preliminary Motion to Intervene and supporting           1.00
          Declaration;                                                    TWT

8/18/2016 Respond to TWT’s email regarding 8/5/16 batch of DNR            1.30
          documents posted for transfer per public records            Paralegal
          request; Begin downloading large file set to LBB service   No Charge
          monitor download;
8/18/2016 Email exchange with Corps; Review email from L.H. on            1.50
          aquaculture from location regulatory burden; Email              TWT
          exchange with DNR regarding public records request
          and inspection of some records;




                                                 Exhibit B to Anuta Decl. Page 38 of 133
                              Page 38 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 50 of 146




8/18/2016 Review information on new Industry experts and Health             .95
          Department aquaculture maps located by L.H.; Review              KGA
          email with new Industry strategy/study for evaluating       No Charge
          costs of shellfish regulation forwarded by L.H.; Email
          exchanges with co-counsel about DNR Eeelgrass
          response docs; Review updated drop box entries by
          client rep F.P.;
8/19/2016 Email to DNR regarding download of first batch (8/15/16)         1.20
          public records request documents; Cursory review of          Paralegal
          same and email to TWT on content; Copy flashdrive for
          file;
8/19/2016 Review L.H. draft Regional Comments to Seattle District           .50
          on NWP 48 2017; Provide thoughts on same;                        KGA

8/20/2016 Review verification of service of Complaint on all                .10
          defendants from Nationwide process service;                      KGA

8/22/2016 Review L.H. and co-counsel email about retired Corps              .10
          employee who might be willing to consult; Provide                KGA
          thoughts on same;
8/23/2016 Emails with attorneys; Copy WA DNR batch 1 record                 .60
          request documents to flash drive; Transmittal letter to      Paralegal
          KGA;                                                        No Charge

8/23/2016 Email exchange with KGA regarding intervention;                   .25
                                                                            TWT

8/23/2016 Follow up on DNR public record docs related to                    .60
          eelgrass; Review Industry Motion to Intervene and                KGA
          supporting docs as filed; Forward same to client; Email
          exchange with co-counsel confirming we all agree, no
          point in opposing Motion to Intervene by Industry;
8/25/2016 Email exchange with Plauche regarding intervention;               .25
                                                                            TWT

8/25/2016 Letter to Corps attorney with Proof Of Service; Review            .25
          updated document index from law clerk;                           KGA

8/30/2016 Email exchange with KGA and Plauche;                              .25
                                                                            TWT

8/30/2016 Review email from co-cousel confirming he advised                 .25
          Corps that we will not oppose Industry Motion to                 KGA
          Intervene;                                                  No Charge




                              Page 39 of 133       Exhibit B to Anuta Decl. Page 39 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 51 of 146




8/31/2016 Letter to Corps attorney with Proof of Service and                  .10
          request for appearance;                                            KGA

 9/6/2016 Review NMFS comments regarding proposed NWP 48;                   1.50
                                                                             TWT
                                                                        No Charge

 9/6/2016 Review of “Programtic BiOp” for 2012 NWP 48 that we                 .75
          suspect Corps will try to rely on in lieu of NEPA for              KGA
          Cumulative Impact analysis;
 9/9/2016 Prepare for and attend conference call with KGA and               1.00
          DOJ attorney Kent Hanson regarding possibility of                  TWT
          settlement; Meeting with KGA on same;
9/8-9/2016 Follow up with L.H. on Standing Declarations; Lengthy            1.75
           phone call with Corps counsel on whether settlement is a          KGA
           possibility or not, whether permits are being issued or
           not, as well as when the proposed Record is likely to be
           provided by the Corps; Follow up meeting with co-
           counsel on same; Lengthy follow up email to L.H./C.P.
           with status report;
9/11/2016 Review email with Corps Notice of public meeting with               .10
          NWP 48;                                                            KGA

9/12/2016 Review L.H. confirmation that she will attend same;                 .10
                                                                             KGA

9/13/2016 Follow up with L.H. on need for Corps FOIA for copies of            .25
          the District verification of permits; Review L.H. daft FOIA        KGA
          to Corps on same;

9/13-15/16 Begin review of DNR Eelgrass documents and document             17.00
           Index spreadsheet;                                           Law Clerk

9/14/2016 Review email from Corps attorney asking about possible              .10
          meeting for settlement discussions; Follow up with                 KGA
          L.H./C.P. and co-counsel on same;
9/15/2016 Email exchange with Tribal contact about Corps 9/13               1.25
          Presentation; Review Corps Webcite link identified in              KGA
          9/13 presentation; Review Corps Powerpoint; Follow up
          email to L.H./C.P. and co-counsel on potential use of the
          Corps IWR Viewer System and the useful pieces of the
          Corps cumulative impact slides;




                              Page 40 of 133     Exhibit B to Anuta Decl. Page 40 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 52 of 146




9/15/2016 Follow up with L.H. on possible settlement meeting with           .75
          Corps; Review additional FOIA to Corps by L.H. in                KGA
          response to my earlier email; Email exchange with co-
          counsel and L.H. about BiOp;
9/16/2016 Follow up email to Corps attorney to schedule settlement          .25
          meeting; Also ask again for location of cumulative impact        KGA
          analysis for the 920 already issued authorizations;

9/18/2016 Email exchange with law clerk on indexing of DNR                  .10
          documents;                                                       KGA

9/19/2016 Review letter and attachments from KGA to Kent Hanson             .75
          regarding cumulative effect;                                     TWT

9/20/2016 Multiple emails exchanged with Corps attorney, co-                .50
          counsel and L.H./C.P. to schedule settlement meeting;            KGA
                                                                      No Charge

9/20/2016 Continued document indexing;                                     6.00
                                                                      Law Clerk

9/22/2016 Continued document indexing;                                     6.00
                                                                      Law Clerk

9/24/2016 Email exchanges with client rep and co-counsel on                 .10
          upcoming Corps meeting;                                          KGA


9/27/2016 Review Answer filed by Corps; Forward same to                    1.25
          L.H./C.P.; Prepare for Corps meeting; Follow up with             KGA
          L.H. on Standing Declarations;
9/28/2016 Travel to and from Seattle for Corps meeting (billed at          3.00
          50%);                                                            KGA

9/28/2016 Additional prep for meeting with Corps; Meeting with             5.75
          client reps and co-counsel to discuss upcoming Corps             KGA
          meeting; Meeting with Corps; Debrief with client reps and
          co-counsel thereafter; Begin outlining tasks for L.H. to
          follow up on, regarding issues raised during meeting;

9/28/2016 Travel to and from Seattle for Corps meeting (billed at          3.00
          50%)                                                             TWT

9/28/2016 Prepare for meeting with Corps; Meeting with Corps and           4.50
          client; Review Corps Answer and evaluate; Legal                  TWT
          research on threshold for supplemental review;



                              Page 41 of 133    Exhibit B to Anuta Decl. Page 41 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 53 of 146




 9/29/2016 Review updated materials on shellfish aquaculture                  .50
           impact;                                                            TWT

 10/3/2016 Finish review of Answer filed by Corps; Follow up with            2.00
           L.H. and co-counsel on same; Finalize outline of                  KGA
           additional L.H./KGA tasks; Send to L.H.;
10/3-19/16 Additional document indexing;                                    49.00
                                                                         Law Clerk

 10/7/2016 Review KGA notes regarding Corps meeting and follow               1.00
           up tasks; Review Answer; Provide thoughts on both;                TWT

 10/7/2016 Review email from co-counsel with additional ideas to              .50
           add to task list; Finalize estimate of additional costs;          KGA
           Follow up with law clerk on document indexing;               No Charge


 10/7/2016 Review email from CFS indicating they haven't reviewed             .25
           BiOp in detail yet;                                               KGA

10/11/2016 Review Scheduling Order from Court; Multiple follow up             .85
           email exchanges with co-counsel on discovery and                  KGA
           related issues; Follow up with L.H. on Standing
           Declaration issues;
10/11/2016 Review Court Order regarding initial disclosure and                .25
           docket; Emails with KGA on same;                                  TWT

10/12/2016 Legal research regarding NEPA vs. ESA analysis;                   1.50
           Cumulative effects analysis;                                      TWT


10/12/2016 Begin draft letter to defense attorneys summarizing                .50
           proposed answers to the various issues the court wants            KGA
           addressed on Joint Status Report ;
10/13/2016 Additional work on draft joint status report outline; Send         .25
           to co-counsel for his review;                                     KGA

10/13/2016 Review draft Joint Status Report; Respond to same;                 .25
                                                                             TWT

10/14/2016 Review Notice of Appearance; Email exchange with KGA               .75
           on Joint Status Report; Review letter;                            TWT

10/14/2016 Review co-counsel feedback; Revise and send Joint                 1.25
           Status Report letter to defense attorneys;                        KGA

10/15/2016 Begin review of initial Gale draft Standing Declaration            .95
           along with initial Ruddy draft Standing Declaration;              KGA


                               Page 42 of 133      Exhibit B to Anuta Decl. Page 42 of 133
  Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 54 of 146




10/17/2016 Multiple scheduling emails exchanged with defense                .45
           attorney on discovery conference and Joint Status               KGA
           Report conference call;                                    No Charge

10/18/2016 Begin review of Macomson's draft Standing Declaration;           .75
           Review co-counsel's thoughts on Ruddy and                       KGA
           Macomson's Declarations; Begin review of Hendricks'
           draft Standing Declaration;
10/18/2016 Review press release about Corps Near-Shore Eco-                 .25
           System Restoration projects provided by L.H.; Review            KGA
           Scheduling email from defense attorneys about              No Charge
           upcoming conference call on Joint Status Report;
           Respond to same;
10/19/2016 Review info on upcoming conference call; make sure co-           .25
           counsel has same info;                                          KGA
                                                                      No Charge

10/20/2016 Lengthy phone conference with defense attorneys on              1.75
           Joint Status Report issues; Debrief with co-counsel             KGA
           afterwards on strategy and tactic options on various
           issues; Begin review of additional FOIA responses that
           Corps provided to our request for monthly reports and
           number of authorizations issued;
10/20/2016 Attend Rule 26 conference call; Strategize with KGA             1.00
           thereafter;                                                     TWT

10/20-23/16 DNR document indexing;                                        20.00
                                                                      Law Clerk
                                                                      No Charge

10/21/2016 Review email from L.H. with additional thoughts on               .10
           cumulative impact issues;                                       KGA

10/23/2016 Review updated Document Index from law clerk with eel           1.15
           grass documents included; Forward Document Index to             KGA
           co-counsel and L.H. with thoughts on same; Review
           additional NMFS eel grass document forwarded by Tribal
           contact;
10/24/2016 Review email from L.H. on Pierce County draft                    .60
           Determination of Significance; Provide advice to L.H. on        KGA
           whether Pierce County can prevent Industry from            No Charge
           submitting an EA and whether County is stuck relying on
           whatever the Industry EA says;




                              Page 43 of 133      Exhibit B to Anuta Decl. Page 43 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 55 of 146




10/25/2016 Forward NMSF eel grass comments obtained from Tribal             .25
           contact to L.H., CFS, and others;                               KGA
                                                                      No Charge

10/26/2016 Draft Joint Status Report; Send to co-counsel;                   .45
                                                                           KGA

10/27/2016 Review co-counsel thoughts and make edits to same;               .50
                                                                           KGA

10/28/2016 Send draft Joint Status Report to defense attorneys;             .25
                                                                           KGA

10/31/2016 Do preliminary research on indispensable party issue;            .15
           Task law clerk with further research on that issue and          KGA
           Standing;
10/31/2016 Follow up with L.H. on missing decision letter in BWH            .15
           shellfish permit; Review N.Q. email on same;                    KGA
                                                                      No Charge


 11/1/2016 Review Corps counsel changes to draft Joint Status               .25
           Report; Send to KGA;                                            TWT

 11/1/2016 Review revised draft Joint Status Report from defense            .50
           attorneys; Review co-counsel's thoughts on same;                KGA

 11/1/2016 Review L.H. update to supporters on all the various              .25
           things CPPSH has accomplished; Follow up with N.Q. on           KGA
           BWH decision letter issue;                                 No Charge

 11/1-4/16 Legal research on current Standing case law; Draft              5.17
           Memo to KGA summarizing same;                              Law Clerk

 11/2/2016 Edit Joint Status Report to accept defense changes and           .75
           to add additional information addressing LCR issues;            KGA
           Forward same to defense attorneys and co-counsel for
           review;
 11/3/2016 Review confirmation from defense attorneys that they             .10
           agree to our additional changes;                                KGA

 11/4/2016 Begin review of Standing Memo by law clerk along with            .30
           revised draft Standing Declarations;                            KGA

 11/6/2016 Complete review of law clerk Standing Memo; Provide              .50
           feedback and further research direction to law clerk on         KGA
           same;




                              Page 44 of 133      Exhibit B to Anuta Decl. Page 44 of 133
    Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 56 of 146




    11/7/2016 Make suggested edits to Standing Declarations to sync           2.95
              language to case law; Send to KGA;                         Law Clerk

    11/7/2016 Finalize and file Joint Status Report with court; Begin          .50
              review of revised Standing Declarations provided by law         KGA
              clerk;
    11/9/2016 Legal research on indispensable party issue;                    2.41
                                                                         Law Clerk

   11/10/2016 Legal research on indispensable party issue;                    2.00
                                                                         Law Clerk

   11/14/2016 Review De Tienne Court Of Appeals opinion; Provide               .50
              thoughts on same to L.H. and co-counsel;                        KGA
                                                                         No Charge

   11/18/2016 Review Case Management Order issued by court; Send               .45
              same on to L.H. with update on case status/plans;               KGA

   11/18/2016 Additional legal research on Indispensable Party issue;          .83
                                                                         Law Clerk

11/19-21/2016 Additional legal research; Draft Memo on Indispensable          3.00
              Party issues; Memo sent to KGA;                            Law Clerk

   11/21/2016 Review L.H. email with Corps NWP 48 SPIF questions               .10
              and answers;                                                    KGA

   11/23/2016 Review L.H. email with NWP 48 2017 regional                      .45
              Conditions comment Notice from Corps; Provide brief             KGA
              advice on same;

   11/23/2016 Email exchange with L.H. and KGA on comments and                1.00
              NWP 48 2017;                                                    TWT


   11/24/2016 Review draft NWP 48 Regional Conditions in more detail;          .95
              Begin review of law clerk Memo on Indispensable Party           KGA
              issue;
   11/25/2016 Complete review; Provide additional research direction;          .40
                                                                              KGA

  11/27-29/16 Additional research on Indispensable Parties issues;            1.25
                                                                         Law Clerk


    12/1/2016 Additional review of draft 2017 NWP 48 Regional                 1.50
              Conditions; Provide advice to L.H. about draft comments         KGA
              to prepare on same;

                                 Page 45 of 133        Exhibit B to Anuta Decl. Page 45 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 57 of 146




 12/1/2016 Review and respond to CFS email on draft Regional                  .25
           Conditions;                                                       KGA
                                                                        No Charge

 12/2/2016 Follow up with co-counsel to get underlying Briefs in De           .50
           Tienne; Provide same to other counsel in Oregon who is            KGA
           interested in issue;                                         No Charge

 12/5/2016 Phone call with Corps attorney about draft Record and              .35
           possible delay of production of same;                             KGA

 12/5/2016 Additional Indispensable Party Research;                          2.34
                                                                        Law Clerk

 12/7/2016 Follow up with co-counsel delay suggested by Corps                 .20
           attorney; Review co-counsel thought on same;                      KGA

 12/7/2016 Review message from KGA regarding record production                .50
           delay and proposed amended Order and comment;                     TWT

12/10/2016 Review email from L.H. about "Clarification" notice from           .50
           Seattle District on draft Regional Conditions for 2017            KGA
           NWP 48; Locate Notice; Evaluate same; Provide advice
           on same to L.H. and co-counsel; Review co-counsel
           thoughts on same;

12/10/2016 Review message from Corps regarding intent to remove              1.00
           regional protection eelgrass and forage; Provide                  TWT
           thoughts on same;
12/10/2016 Follow up with other conservation groups to make sure              .25
           they know about revised Notice;                                   KGA
                                                                        No Charge

12/12/2016 Task law clerk with additional research on "existing" vs.          .10
           "new" issue;                                                      KGA

12/13/2016 Review email from CFS, about meeting to talk about                 .40
           intervention; Advise L.H./Co-counsel of same;                     KGA
                                                                        No Charge

12/20/2016 Email exchange with L.H., and KGA regarding SPIF and               .50
           NWP 48;                                                           TWT


12/20/2016 Review Corps announcement that NWP 48 SPIF no                      .10
           longer needed; Review co-counsel thoughts on same;                KGA
                                                                        No Charge

12/20/2016 Follow up with L.H. on status of draft CPPSH comments              .50
           on Regional Conditions;                                           KGA


                               Page 46 of 133     Exhibit B to Anuta Decl. Page 46 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 58 of 146




12/20/2016 Meet with CFS about possible intervention in current            2.45
           2012 NWP 48 challenge and/or possible ESA challenge             KGA
           to 2017 NWP 48; Follow up emails to L.H. on same, as       No Charge
           well SPIF use issue; Provide advice to CFS on FOIA's;

12/22/2016 Phone call with EPA staff person; Notify co-counsel and         2.25
           L.H. of same; Memo to file about EPA phone call; Begin          KGA
           review of CPPSH draft comments on Regional
           Conditions;
12/23/2016 Review and respond to emails from L.H. on Industry               .25
           lobbying and Corps MOU on Puget Sound Protection;               KGA
           Briefly review MOU;                                        No Charge

12/23/2016 Follow up with Tribal contact on SPIF/Regional                   .45
           Conditions #10 & #14 issue and request copies of Tribal         KGA
           comments on 2017 NWP 48 a National and District level;
           Begin edits of CPPSH draft comments on Regional
           Conditions; Review court Notice of Withdraw of Plache
           associate;
12/23/2016 Email exchange with L.H. and KGA regarding 2017 NWP              .50
           48, SPIF, and Regional Conditions;                              TWT

12/26/2016 Get update from Tribal Contact on their NWP 48                   .20
           Regional condition views;                                       KGA

12/27/2016 Skim Tribal 2017 NWP 48 comments; Follow up with                 .40
           L.H., co-counsel, and CFS with same;                            KGA

12/29/2016 Review NWIFC letter and Federal agencies MOU;                   1.00
                                                                           TWT

12/29/2016 Additional edits to draft CPPSH comments on Regional            2.30
           Conditions for 2017 NWP 48; Lengthy phone call with             KGA
           L.H. on same, status of suit, and next steps;
12/30/2016 Review email to KGA on status;                                   .25
                                                                           TWT

12/30/2016 Review Corps denial of CPPSH public Hearing request              .35
           on 2017 NWP 48;                                                 KGA


  1/3/2017 Review draft comments regarding 2017 NWP 48; Review             1.00
           eelgrass studies and provide to L.H.; Evaluate Amended          TWT
           Complaint regarding ESA claims;
  1/3/2017 Edit draft CPPSH comments on Regional Conditions;               1.75
                                                                           KGA

                              Page 47 of 134       Exhibit B to Anuta Decl. Page 47 of 134
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 59 of 146




           Send same to L.H.; Task law clerk with research on
           “existing” versus “new” in 2012 and whether Complaint is
           adequate to present that issue to the court;
 1/3/2017 Review Complaint and Answer and prepared notes on               2.30
          same in connection with research on whether Complaint       Law Clerk
          adequately alleges Corps' errors in defining "existing"
          and "new" activities;

 1/4/2017 Review email from L.H. about new Eelgrass study;                  .75
          Provide advice on same; Review info provided by tribal           KGA
          contact; Phone call with Tribal contact;
 1/4/2017 Legal research regarding Rule 8 pleading standards              4.00
          under Twombly and Iqbal; Email with KGA regarding           Law Clerk
          need for additional information and decision documents
          to determine extent of Corps' reliance on "existing"
          concepts in projections of activities authorized under
          NWP 48;
 1/4/2017 Legal research regarding Rule 8 pleading standards              2.50
          under Twombly and Iqbal; Email with KGA regarding           Law Clerk
          need for additional information and decision documents      No Charge
          to determine extent of Corps' reliance on "existing"
          concepts in projections of activities authorized under
          NWP 48;
 1/5/2017 Review L.H. revised draft Reg. Cond. Comments; Edit               .95
          same; Send back to L.H.;                                         KGA

 1/6/2017 Emails with KGA regarding decision documents; Review            2.90
          decision documents to determine whether Corps made          Law Clerk
          distinction in original docs between effects of new,
          existing, and expanded facilities; Analyze pleadings;

 1/6/2017 Review multiple emails from multiple sources with               1.25
          comments filed by others on Regional Conditions;                 KGA
                                                                      No Charge

 1/9/2017 Review and respond to multiple emails with various Reg.           .45
          Condi. Comments filed by various folks; Review EPA &             KGA
          NWIFC comments to Corps;
 1/9/2017 Review multiple Reg. Condi. Comments filed by various           1.00
          folks; Review EPA & NWIFC comments to Corps;                    KGA
                                                                      No Charge

1/10/2017 Review 9th Circuit Great Basin Opinion; Forward same              .50
          to co-counsel and L.H. with thoughts on applicability;           KGA


                             Page 48 of 133      Exhibit B to Anuta Decl. Page 48 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 60 of 146




1/10/2017 Begin draft of Memorandum Re: Sufficiency of                     2.90
          Pleadings;                                                   Law Clerk

1/11/2017 Review recent Ninth Court decision on cumulative impact            .50
          and NEPA;                                                         TWT

1/11/2017 Continued drafting Memo on Sufficiency;                            .50
                                                                       Law Clerk

1/12/2017 Continued drafting Memo on Sufficiency; Finalize Memo            8.00
          on Sufficiency of Pleadings; Send to KGA;                    Law Clerk

1/12/2017 Review law clerk Memo on Complaint sufficiency;                    .50
                                                                            KGA

1/13/2017 Review email from L.H. with Corps Notice of "work days"            .10
          to help Applicants;                                               KGA
                                                                       No Charge

1/16/2017 Provide additional questions to law clerk on Complaint             .15
          pleading issues;                                                  KGA

1/17/2017 Review law clerk follow up on questions and possible               .10
          waiver analysis;                                                  KGA

1/27/2017 Review L.H. email with Corps Notice of 2017 NWP                    .10
          Publication in F.R.;                                              KGA

1/27/2017 Review CFR; Review CFS thoughts on EPA comments                    .15
          to Corps on 2017 NWP 48;                                          KGA
                                                                       No Charge

1/29/2017 Download 2017 NWP 48 Decision Documents; Begin                     .50
          review of same;                                                   KGA

1/30/2017 Email to L.H. about Decision Documents on 2017 NWP                 .50
          48; Review multiple responses to same;                            KGA

1/31/2017 Multiple emails exchanged with L.H. and co-counsel                 .25
          about effect (if any) of Exec. Order that included a              KGA
          "Regulatory Freeze" on 2017 NWP 48;

 2/2/2017 Research on the ability to maintain suit after issuance of         .75
          new NWP;                                                          TWT


 2/2/2017 Review Corps NWP case from 11th Circuit on mootness              1.25
          issue; Do additional research on same issue; Provide              KGA
          thoughts to co-counsel on same;




                              Page 49 of 133    Exhibit B to Anuta Decl. Page 49 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 61 of 146




 2/2/2017 Outline project for law clerk regarding Decision                 .70
          Document review, legal research, and drafting of                KGA
          Amended Complaint to address 2017 NWP 48 ;                 No Charge


2/3-13/17 Review 2012 & 2017 NWP 48 Decision Documents;                   6.50
          Draft and provide Memo comparing both to KGA; Draft        Law Clerk
          and provide Memo on cumulative impact analysis
          comparison's specifically;
 2/6/2017 Review announcement of comment period on Eelgrass                .10
          management in Wilapa Bay; Forward to co-counsel;                KGA
                                                                     No Charge

 2/8/2017 Additional research on effects of 2017 NWP 48;                  1.00
                                                                          TWT

 2/8/2017 Review email from L.H. about ESA coverage for NWP 48             .10
          users; Review response from CFS;                                KGA
                                                                     No Charge

 2/9/2017 Review emails and respond to spraying;                           .50
                                                                          TWT
                                                                     No Charge

2/10/2017 Phone call to DOJ attorney Kent Hanson regarding                 .25
          record status; Advise L.H. and KGA of same;                     TWT

2/10/2017 Review email from L.H. about upcoming information               1.00
          meeting by Corps; Provide feedback to L.H. on same;             KGA

2/10/2017 Review follow up from co-counsel on EPA and herbicide            .75
          issue; Provide outline of thoughts and approaches to            KGA
          addressing herbicide use Wilapa Bay; Review responses      No Charge
          from CFS and co-counsel;
2/14/2017 Review letter from Kent Hanson; Respond to same;                 .25
                                                                          TWT

2/14/2017 Review Memo on 2012 vs 2017 Decision Document                   1.50
          comparison from law clerk; Review Memo on Cumulative            KGA
          Impact Analysis Comparison from law clerk; Review and
          respond to Corps' attorney's email about transmission of
          part of the draft Corps proposed AR; Task law clerk with
          Mootness research and draft supplemental Complaint;
2/16/2017 Research regarding cumulative impact; Review treaties           2.50
          regarding the importance of eelgrass status in Puget            TWT
          Sound, including new findings on disease resistence;
          Review NOAA comments regarding NWP 48;


                             Page 50 of 133      Exhibit B to Anuta Decl. Page 50 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 62 of 146




2/15-17/17 Mootness legal research; Draft Memo on Mootness;                 6.50
           Send to KGA;                                                 Law Clerk

2/20-21/17 Draft Supplemental Complaint; Send to KGA;                       3.84
                                                                        Law Clerk

2/23/2017 Phone call with L.H. to discuss status of case and                1.95
          strategy for dealing with effects of 2017 NWP 48; Review           KGA
          email from L.H. with summary of Corps grower meeting;
          Emails to co-counsel with Comparison Memos,
          Mootness Memo, and draft Supplemental Complaint;

2/25/2017 Follow up with Corps lawyer on the status of proposed               .25
          AR; Task law clerk with creating spreadsheet review of             KGA
          proposed Record and comparison to our relevant
          documents spreadsheet to determine what is missing;
2/27/2017 Multiple follow up emails exchanged with Corps' attorney            .25
          on proposed AR;                                                    KGA

2/27/2017 Review email exchange on Corps record and 2017 NWP                  .25
          48 procedure;                                                      TWT
                                                                        No Charge

2/28/2017 Follow up with CFS to see if they are going to challenge            .25
          2017 NWP 48; Review CFS response;                                  KGA
                                                                        No Charge

 3/1/2017 Review email from Corps attorney indicating 2012 AR                 .10
          documents are still being reviewed by Corps and should             KGA
          be done soon; Respond to same;
 3/2/2017 Review draft Supplemental Complaint;                                .25
                                                                             TWT

 3/6/2017 Review L.H. letter to Corps on Dungeonous Spit Industry             .45
          Application; Review L.H. request to Corps for clarification        KGA
          on "withdrawn" Applications; Review L.H. FOIA on same;        No Charge
          Review new study on farm gear and aqua culture from
          L.H.;
 3/7/2017 Review EPA Management meeting notes located and                     .30
          forwarded by L.H.; Provide follow up advice to L.H. on             KGA
          Corps FOIA and EPA meeting notes; Review L.H.
          thoughts on FOIA issues;
 3/8/2017 Review revised FOIA request to Corps from L.H.;                     .10
                                                                             KGA




                              Page 51 of 133      Exhibit B to Anuta Decl. Page 51 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 63 of 146




 3/8/2017 Send updated billing to L.H.;                                   1.15
                                                                          KGA
                                                                     No Charge

 3/9/2017 Follow up with Corps counsel on status of AR production;         .75
          Follow up with same on applicability of Executive Order         KGA
          (EO on regulatory freeze) to 2017 NWP 48; Review case
          Management Order and evaluate next steps in litigation;

 3/9/2017 Review email exchange on proposed AR status;                     .25
                                                                          TWT
                                                                     No Charge

3/13/2017 Review update from Corps attorney on EO's and AR                 .10
          production;                                                     KGA

3/13/2017 Review L.H. email about Judge;                                   .15
                                                                          KGA

3/14/2017 Review and download Corps proposed AR CD's; Provide              .50
          same to law clerk with instructions on starting                 KGA
          comparison of Corps AR Index with our Index of
          documents;
3/20/2017 Review Seattle District Corps final Regional Conditions         1.15
          and Notice of same; Make notes on lack on NEPA                  KGA
          decision documents to support same; Review L.H.
          question on same; Follow up with CFS on missing final
          Decisional Documents to support with Regional
          Conditions; Review CFS response on same; Provide
          details on what we are looking for and advice on how to
          extract it from the Corps; Review CFS update from
          Seattle District about final Decision Docs on Regional
          Conditions not being posted yet; Begin review of
          Regional Conditions;
3/21/2017 Review Regional Conditions;                                     1.00
                                                                           TWT


3/21/2017 Review follow up email from law clerk about comparison          1.50
          of document Index's; Follow up with Corps' attorney on          KGA
          effective date of 2017 NWP 48 in light of EO's; Review
          CFS update on same; Follow up with Corps' attorney on
          AR issues and likely need for delay in briefing schedule
          given incomplete AR; Follow up with law clerk on types
          of document review to do when reviewing AR produced
          so far; Update L.H. on various prior emails;


                             Page 52 of 133        Exhibit B to Anuta Decl. Page 52 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 64 of 146




3/21/2017 Review follow up email from co-counsel about 401                  .45
          issues; Review CFS thoughts on 401 issues: Provide               KGA
          advice on same; Follow up with co-counsel on DOE 401        No Charge
          Certifications;
3/22/2017 Email exchange with CFS on Regional Condition                     .65
          Decision Documents; Review email from Corps' attorney            KGA
          agreeing to adjust briefing schedule and confirmation
          that Corps got OMB exception to EO regulatory freeze
          as of 3-19-17; Advise Corps' attorney that we will likely
          be challenging 2017 NWP 48 and need for NEPA
          Decision Documents on Regional Conditions to complete
          our analysis; Review follow up from CFS on same;
          Advise CFS and L.H. of Corps position that NWP 48 is
          now in effect; Review Corps attorney email indicating the
          Decision Documents for Regional Conditions will be
          posted in the "next week or two"; Forward to co-counsel
          with thoughts on same;
3/22/2017 Review final DOE 401 Certification provided by CFS;               .30
                                                                           KGA
                                                                      No Charge

3/30/2017 Review email from CFS with Regional Decision                    1.00
          Documents; Follow up on same with Corps attorney                 KGA
          outlining need for Amended or supplemental Complaint
          and proposed Motion to Vacate CMO; Follow up with law
          clerk on research and review of Regional Conditions and
          revised draft Supplemental Complaint to account for
          same; Review email from Corps attorney agreeing to an
          extension of deadlines and Motion To Vacate CMO;
          Respond to same; Follow up with co-counsel about
          contacting Intervenor counsel to confirm they also agree
          to Motion To Vacate CMO;
3/30/2017 Email exchange with KGA on extension amendments                 1.00
          and docket; Email exchange with Plauche on same;                 TWT
          Review Corps New Regional Decision Doc’s on NWP 48;

3/31/2017 Review Intervenor attorney email on Motion To Vacate            2.00
          CMO; Phone call to court clerk to verify that the court          KGA
          prefers Motion to a conference call; Revise draft Motion
          To Vacate CMO and send to co-counsel for review;
          Finalize and file Motion To Vacate CMO; Send proposed
          Order on same to court clerk as required by local rules;
          Follow up with L.H. to explain the current situation and
          plan for next steps; Review court clerk confirmation that
          they got draft Order;
                             Page 53 of 133       Exhibit B to Anuta Decl. Page 53 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 65 of 146




3/31/2017 Email exchange with KGA on stipulation;                            .25
                                                                            TWT

3/31/2017 Inquire about whether a NWP 48 "all conditions that                .20
          apply" cheat sheet would be helpful; Follow up with CFS          KGA
          on their role in litigation from here on out;               No Charge

 4/3/2017 Review email from Corps attorney about Motion To                   .10
          Vacate; Respond to same;                                          KGA

 4/3/2017 Draft Memo for KGA further comparing 2012 and 2017               3.58
          NWP 48 Corps' Decision Documents; Additional work on         Law Clerk
          supplemental Complaint;
 4/4/2017 Begin drafting email to Corps and Intervenor attorney              .25
          outlining proposed new schedule;                                  KGA

 4/4/2017 Review email from KGA on Order, docket, and proposed               .25
          schedule change;                                                  TWT

 4/4/2017 Review email from CFS indicating they are in the                   .40
          process in getting approval on how to proceed; Provide           KGA
          detailed thoughts on how that would fit with our suit (or   No Charge
          not) to CFS and co-counsel;
 4/5/2017 Emails with TWT on next steps;                                     .25
                                                                           KGA
                                                                      No Charge

 4/5/2017 Email exchange with KGA on status;                                 .25
                                                                            TWT

 4/6/2017 Review message from KGA on AR;                                     .25
                                                                            TWT

 4/8/2017 Follow up with CFS to see how their litigation approval            .25
          process is going;                                                KGA
                                                                      No Charge

4/10/2017 Review Corps' attorney email on Corps projected AR                 .10
          completion date; Respond to same with clarification               KGA
          questions;
4/11/2017 Review email exchange with Corps on AR;                            .25
                                                                           TWT
                                                                      No Charge

4/11/2017 Review Corps' attorney clarifications; Draft Supplemental          .80
          Joint Status Report; Send to co-counsel for review;               KGA




                              Page 54 of 133      Exhibit B to Anuta Decl. Page 54 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 66 of 146




4/12/2017 Multiple emails with law clerk on AR and Supplemental            1.90
          Complaint issues; Meeting with law clerk to get update            KGA
          on and provide further direction on proposed AR review;
          Begin outline of documents we need to notify the Corps
          should be added to AR; Review co-counsel thoughts on
          draft Joint Supp. Status Report; Revise draft Joint Supp.
          Status Report; Email same to opposing counsel; Follow
          up with Corps attorney on the proposed AR, and missing
          doc's; Meeting with law clerk to go over 2007 vs 2012 vs
          2017 NWP Decision Doc. analysis and need for revised
          draft of Supp. C.P.l;
4/12/2017 Task law clerk with additional legal research and analysis       2.00
          of 2017 NWP 48 and issues with same; Locate 2007                  KGA
          NWP 48 key doc's; Forward to law clerk for use in            No Charge
          comparative analysis;
4/13/2017 Review draft supplemental Status Report and comment;               .50
                                                                            TWT

4/14/2017 Phone call with Corps attorney on AR issues;                       .15
                                                                            KGA

4/15/2017 Follow with Corps attorney on materials missing from AR            .50
          materials; Emails with law clerk on AR issues;                    KGA

4/18/2017 Follow up with law clerk on AR issues; Review revised              .25
          draft of Joint Motion to Amend Case Management Order              KGA
          from Corps attorney;
4/19-21/17 Work on further drafting of Supplement Complaint;               2.25
                                                                       Law Clerk

4/19/2017 Review Corps edits to draft Supplemental Status Report             .25
          and comment;                                                      TWT

4/19/2017 Review co-counsel thoughts on draft Supplemental                   .20
          Status Report; Review Intervenor attorney comments on             KGA
          same;
4/20/2017 Review revised draft Status Report and comment;                    .25
                                                                            TWT

4/20/2017 Follow up with co-counsel on Supplemental vs. Amended            1.20
          Complaint and briefing sequence change that Corps has             KGA
          proposed; Respond to Corps attorney with outline of
          thoughts on revised Joint Motion to Amend; Edit Joint
          Motion; Provide revised draft to opposing counsel; Phone
          call with Corps attorney to negotiate briefing schedule;


                             Page 55 of 133       Exhibit B to Anuta Decl. Page 55 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 67 of 146




4/21/2017 Review final changes to Joint Status Report and                   .25
          comment;                                                         TWT

4/21/2017 Review additional edits from Corps attorney on Joint             1.00
          Motion; Review comments from Intervenor counsel on               KGA
          same; Edit Joint Motion; Send final proposed Joint
          Motion to opposing counsel for review; Review draft
          revised Supplemental Complaint from law clerk with
          thoughts on 2017 condition changes and Decision
          Document changes; Follow up with law clerk on strategy
          for same; Review co-counsel final edits to proposed Joint
          Motion to Amend;
4/24/2017 Review confirmation from Corps attorney that draft Joint          .10
          Motion is acceptable;                                            KGA

4/26/2017 Follow up with Intervenor attorney on same; Review                .50
          Intervenor attorney response; File Stipulated Motion to          KGA
          Amend Case Management Order;
4/27/2017 Review Stipulated Motion to Amend Case Management                 .25
          Order and docket;                                                TWT
                                                                      No Charge

4/27/2017 Follow up with client rep L.H. to provide Stipulated              .25
          Motion and update on CFS as well as advice for next              KGA
          steps;
4/27/2017 Follow up with CFS on their participation and changes in          .40
          scheduling;                                                      KGA
                                                                      No Charge

 5/1/2017 Finalize draft of Supplemental Complaint and send to              .92
          KGA;                                                        Law Clerk

 5/1/2017 Begin review of draft Supplemental Complaint from law             .50
          clerk;                                                           KGA

 5/3/2017 Email exchange with CFS about case law on mootness;               .25
                                                                           KGA
                                                                      No Charge

 5/9-2/17 Work on reviewing 2017 NWP 48 inconsistencies, for               1.92
          use in drafting Sum. Jud. Mot.;                             Law Clerk

5/10/2017 Review draft Supplemental Complaint and edit further;             .25
                                                                           KGA




                             Page 56 of 133       Exhibit B to Anuta Decl. Page 56 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 68 of 146




5/11/2017 Continue edits on draft Supplemental Complaint; Phone           1.85
          call with L.H. to go over which Corps permits have and           KGA
          have not been issued as well as go over FOIA
          responses; Follow up with L.H. and provide copy of Hood
          Canal Eelgrass permits under new Corps number and
          update on status of various matters and provide advice
          on North Puget Sound issues; Review multiple FOIA
          emails forwarded by L.H.;
5/14/2017 Edit draft Supplemental Complaint;                              1.85
                                                                           KGA

5/15/2017 Provide same to counsel for a review;                             .10
                                                                           KGA

5/16/2017 Additional edits to Supplemental Complaint; Review                .75
          Corps April 2017 Monthly Action Report;                          KGA

5/19/2017 Review email from Corps attorney indicating they will not       1.65
          oppose our Motion for Leave to File Supplemental                 KGA
          Complaint; Provide cleaned-up version of Supplemental
          Complaint to opposing counsel; Review update from
          Intervenor attorney on their review of same; Provide
          detailed email with instructions on various issues and
          draft Supplemental Complaint to L.H.;
5/19/2017 Review draft supplemental Complaint;                              .25
                                                                           TWT

5/19/2017 Follow up with CFS to provide indexes from Corps                  .20
          proposed AR's; Review Corps Website portlal Monthly              KGA
          Action Reports;                                             No Charge

5/22/2017 Review confirmation from Intervenor attorney that they            .35
          will not object to Motion/Stipulation for Leave to File          KGA
          Supplemental Complaint; Begin drafting
          Motion/Stipulation for Leave;
5/23/2017 Follow up with law clerk providing additional advice on           .85
          Sum. Jud. Mot. drafting issues; Send draft                       KGA
          Motion/Stipulation for Leave to file Supplemental
          Complaint to opposing attorneys;
  5/24/17 Email exchanges with opposing counsel to confirm they             .45
          will not oppose the Motion as long as we change certain          KGA
          wording;
5/25/2017 Edit proposed Supplemental Complaint; More emails               2.30
          with opposing attorneys about Motion, also provide               KGA
          updated copy of proposed Supplemental Complaint;

                             Page 57 of 133       Exhibit B to Anuta Decl. Page 57 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 69 of 146




5/26/2017 Review email exchange and supplemental Complaint;                 .75
          Review Motion and Order; Email exchange on same;                 TWT

5/26/2017 Finalize and file the Motion for Leave to File                    .50
          Supplemental Complaint; Draft proposed Order granting            KGA
          Motion; Multiple emails exchanged with opposing
          attorneys on same; Send Motion and Order to L.H. with
          follow up questions on 5/19 project list;
5/30/2017 Review email from court clerk about proposed Order;               .25
          Follow up with opposing counsel on same;                         KGA

5/31/2017 File proposed Order granting Motion for leave to file             .55
          Supplemental Complaint; Review court signed Order                KGA
          granting Motion; Begin finalizing Supplemental Complaint
          for filing;
 6/1/2017 Review Motion and Order;                                          .25
                                                                           TWT
                                                                      No Charge

6/10/2017 Review proposed AR;                                               .83
                                                                      Law Clerk

6/11/2017 Further review proposed AR;                                       .53
                                                                      Law Clerk

6/12/2017 Review Notice that Army Corps is holding NWP 48                   .25
          verification public meeting; Email exchange with co-             KGA
          counsel on same;
6/12/2017 Reviewing Law and current AR;                                     .25
                                                                      Law Clerk

6/13/2017 Review NWP 48 Rules on verification and SAV                       .50
          delineation; Respond to same;                                    TWT

6/14/2017 Review email from CFS indicating they have aurthority to          .45
          file suit and challenge NWP 48 2017; Multiple emails with        KGA
          CFS counsel and L.H. on same; Letter to L.H. with           No Charge
          updated billing;

6/17/2017 Further review of decision docs;                                1.00
                                                                      Law Clerk

6/19/2017 Review decision docs and Record;                                  .83
                                                                      Law Clerk

6/19/2017 Review follow up email on record issues from CFS                  .10
          attorney; Respond to same;                                       KGA
                                                                      No Charge


                             Page 58 of 133     Exhibit B to Anuta Decl. Page 58 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 70 of 146




6/20/2017 Review email from L.H. about Corps public meeting and            .30
          multiple follow up emails about same;                           KGA

6/21/2017 Emails exchanged with CFS, co-counsel, and L.H. about            .15
          Corps public meeting and outline of questions for same;         KGA
                                                                     No Charge

6/21/2017 Review Court of Appeals decision on land use case                .10
          forwarded by L.H.;                                              KGA
                                                                     No Charge

6/22/2017 Review Common Interest Agreement from CFS;                       .25
                                                                          KGA
                                                                     No Charge

6/23/2017 Review follow up between CFS and L.H. on press                   .10
          issues;                                                         KGA
                                                                     No Charge

6/23/2017 Review decision docs;                                            .92
                                                                      Law Clerk

6/24-30/17 Research cumulative impact regs and cases; Review             10.09
           case law and decision docs; Begin drafting Sum. Jud.       Law Clerk
           Mot.;
6/27/2017 Review L.H. outline of Corps public meeting on 2017              .30
          NWP 48;                                                         KGA

6/27/2017 Revise draft Common Interest Agreement; Send back to             .20
          CFS for their review; Review CFS ESA 60 Day Notice;             KGA
          Update on their planned Complaint filing;                  No Charge

6/28/2017 Follow up CFS on Corps Power Point presentation at               .10
          public meeting on NWP 48;                                       KGA

6/29/2017 Email exchange with law clerk on research issues;                .10
                                                                          KGA

6/30/2017 Phone call with Corps attorney on AR issues; Follow up           .85
          with co-counsel and provide detailed outline on                 KGA
          scheduling issues along with discussion of draft Sum.
          Jud. Mot. that I have law clerk working on;


 7/1/2017 Review email from DOJ attorney Kent Hanson on AR                 .25
          issues;                                                         TWT

 7/1/2017 Begin review of first draft of Sum. Jud. Mot. outline            .35
          provided by law clerk; Provide initial thoughts on same;        KGA

  7/1-7/17 Further drafting of Sum. Jud. Mot.;                           17.07
                                                                      Law Clerk

                              Page 59 of 133     Exhibit B to Anuta Decl. Page 59 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 71 of 146




  7/3/2017 Review co-counsel and CFS thoughts on Corps delay in               .35
           producing AR; Multiple emails exchanged on strategy for           KGA
           dealing with same; Follow up with law clerk on Sum. Jud.
           Mot. draft; Review email from Corp attorney with Index
           for discs being forwarded by the Corps as part of the
           2017 record; Send same on to co-counsel and CFS;
  7/5/2017 Begin review of latest Sum. Jud. Mot. draft from law               .35
           clerk;                                                            KGA

  7/6/2017 Provide feedback on same;                                          .25
                                                                             KGA

  7/7/2017 Email exchange with CFS and co-counsel on distribution             .10
           of AR discs which finally arrived;                                KGA
                                                                        No Charge

  7/8/2017 Continue drafting Sum. Jud. Mot.; Shepardizing Sum.              1.91
           Jud. Mot. Cases; Provide revised draft Sum. Jud. Mot.;       Law Clerk

7/10-12/17 Have staff burn ARs CD for co-counsel; Review                      .25
           Common Interest Agreement signed by CFS; Sign same                KGA
           and send back to CFS; Review email from L.H. about           No Charge
           Industry lobbying successful efforts to kill some of their
           legislation; Review multiple follow up emails on same;

7/13/2017 Email exchange on status of production by Corps of                  .10
          2017 NWP 48 proposed AR;                                           KGA

7/17/2017 Review Answer filed by Corps and Answer filed by                    .55
          Industry to Supplemental Complaint;                                KGA

7/19/2017 Multiple emails exchanged with CFS attorney on issue of             .20
          local counsel for CFS in Western District Of Washington;           KGA
                                                                        No Charge

7/21/2017 Review contents of CD from Corps with additional NWP                .50
          48 2017 proposed proposed AR materials; Follow up                  KGA
          with co-counsel on same;
7/24/2017 Review email from CFS with an update on when they will              .10
          be filing; Respond to same;                                        KGA
                                                                        No Charge

7/27/2017 Follow up with law clerk on AR issues to see if everything          .60
          we need is there; Review update from CFS on when their             KGA
          Complaint will be filed; Multiple emails exchanged with       No Charge
          CFS attorney on getting them a copy of the proposed
          2017 AR;



                               Page 60 of 133        Exhibit B to Anuta Decl. Page 60 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 72 of 146




7/31/2017 Review email from Intervenor Industry attorney with               .85
          supplement document proposed for inclusion in the AR;            KGA
          Respond to same with an update on plaintiff's review of
          the draft AR; Review additional discs from Corps with
          additional proposed AR; Follow up with law clerk on
          same; Forward Industry document to L.H. and co-
          counsel; Notify Corps and Industry attorneys that we
          received disc 7 of the proposed AR;
 8/1/2017 Review email from Corp attorney agreeing to the                   .25
          proposal to take additional time to review a proposed AR;        KGA
          Notify L.H. and co-counsel of same with additional
          thoughts on next steps;
 8/1/2017 Review email from Industry attorney verifying that they           .10
          received disc 7 and we are still missing the document            KGA
          that he submitted; Review email from Corp attorney          No Charge
          indicating that document would be on disc 8;
 8/7/2017 Multiple emails exchanged with CFS on transmitting                .30
          proposed 2017 NWP 48 AR that we received from the                KGA
          Corp; Begin review of draft CFS Complaint; Review CFS       No Charge
          Record Index questions; Provide response on same;

 8/7/2017 Follow up with Corps attorney on lack of Indexes on               .15
          proposed discs 6 and 7;                                          KGA

 8/8/2017 Multiple emails exchanged with CFS and law clerk on AR            .15
          issues; Review email from Corps confirming no Index on           KGA
          some disc's, they will provide such when they propose
          the final AR; Respond to same;
 8/8/2017 Review email from CFS asking if there is a new Colonel            .10
          for the Seattle District; Respond to same;                       KGA
                                                                      No Charge

 8/9/2017 Provide thoughts on draft CFS Complaint to CFS                    .15
          attorney; Confirm no Protective Order is in place;               KGA
                                                                      No Charge

8/10/2017 Review email from CFS confirming they have now filed              .50
          Complaint; Review follow up between L.H. and CFS on              KGA
          press issues; Review email from law clerk with Index of     No Charge
          his findings on his review of the proposed AR;
8/10/2017 Review disc 8 of proposed AR from Corps;                          .15
                                                                           KGA




                             Page 61 of 133        Exhibit B to Anuta Decl. Page 61 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 73 of 146




8/11/2017 Email to co-counsel and CFS and L.H. with update on               .40
          disc 8 spreadsheet showing authorizations under NWP              KGA
          48 exceeded by at least 370 times the number of
          authorizations issued under other NWP permits;

8/15/2017 Review press info forwarded by L.H. on CFS filing;                .20
                                                                           KGA
                                                                      No Charge

8/15/2017 Review updated spreadsheet from law clerk on Index of             .10
          AR;                                                              KGA

8/22/2017 Phone call with L.H. to go over possible addition of the          .45
          attorneys to help out on 100,000 page AR document                KGA
          reviewing as well as to disucss case status and other
          issues;
8/22/2017 Review additional press for CFS litigation; Multiple              .40
          emails exchanged with CFS and L.H. on same; Review               KGA
          multiple email messages about calls that CFS has            No Charge
          received from local land owners; Respond to same with
          thoughts on property damage issues;
 9/3/2017 Follow up with CFS attorney on what Judge they drew;              .10
                                                                           KGA
                                                                      No Charge

 9/8/2017 Phone call with Corps attorney to go over CFS case                .25
          consolidation and AR issues;                                     KGA

9/11/2017 Email to CFS and co-counse about phone call and next              .25
          steps;                                                           KGA

9/14/2017 Prepare for and attend conference call with KGA on case          2.00
          handling, evaluation, and strategy;                              TWT

9/14/2017 Conf. call with co-counsel and CFS counsel to talk                .50
          strategy and timing; Follow up with Corp attorney                KGA
          thereafter;
9/19/2017 Scheduling emails exchanged with Corps attorney to set            .25
          up conference call about consolidation and related               KGA
          issues;                                                     No Charge

9/20/2017 Review email from L.H. with additional press on NWP 48            .10
          and herbicide spraying;                                          KGA
                                                                      No Charge

9/28/2017 Review Amended Complaint filed by CFS;                            .75
                                                                           TWT



                              Page 62 of 133     Exhibit B to Anuta Decl. Page 62 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 74 of 146




 9/29/2017 Conference call with Corps attorney and CFS to discuss           .45
           consolidation, Briefing Schedule, and next steps;               KGA

 9/29/2017 Prepare for and attend conference call with KGA and             1.00
           Kent Hanson regarding status, handling, and scheduling;         TWT

 10/2/2017 Review draft briefing schedule for consolidated cases            .20
           from CFS attorneys;                                             KGA

 10/3/2017 Provide thoughts on same to co-counsel;                          .20
                                                                           KGA

 10/4/2017 Email exchange with KGA on Complaint issues;                     .50
                                                                           TWT

 10/4/2017 Review revised draft briefing schedule; Provide                  .15
           additional thoughts on same;                                    KGA

 10/5/2017 Review CFS email to Corps with draft schedule; Review            .35
           Corps Agreement to Consolidate;                                 KGA
                                                                      No Charge

 10/6/2017 Review CFS email indicating shellfish Industry Assoc.            .10
           will be Intervening in CFS case;                                KGA

 10/8/2017 Phone call with L.H.; Multiple emails exchanges with co-         .40
           counsel on how to respond to Industry attorneys;                KGA

 10/9/2017 Email with KGA on status and handling;                           .25
                                                                           TWT

 10/9/2017 Review L.H. email with contact info on other attorneys           .40
           interested in working on NWP 48 related issues such as          KGA
           HPA; Follow up email to CFS on same; Follow up with        No Charge
           questions to other attorneys; Review response;
10/10/2017 Review Motion to Intervene by PSEA in CFS case with             1.00
           supporting documents and messages;                              TWT
                                                                      No Charge

10/10/2017 Review shellfish Industry Motion to Intervene in CFS             .50
           Case;                                                           KGA
                                                                      No Charge

10/16/2017 Review draft and final Stipulation regarding                     .25
           consolidation;                                                  TWT

10/18/2017 Provide comments on draft Stipulation on consolidation           .25
           and comment;                                                    TWT




                              Page 63 of 133      Exhibit B to Anuta Decl. Page 63 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 75 of 146




10/19/2017 Review final Stipulation;                                          .25
                                                                             TWT

10/23/2017 Review AR Indexes (preliminary);                                   .50
                                                                             TWT

10/31/2017 Review revised draft Joint Motion for Consolidation and            .80
           Briefing Schedule from DOJ; Discuss same with CFS;                KGA
           Follow up email with Corps attorney to confirm draft Joint
           Motion is acceptable;
10/31/2017 Meeting with other attorneys to go over NWP 48 and                1.50
           related other ideas to get at aqua-culture issues such as         KGA
           HPA;                                                         No Charge



11/1/2017 Review email exchange and Notice of Appearance;                     .25
                                                                             TWT

11/1/2017 Review revised proposed Stipulated Motion and Order                 .55
          Consolidating and setting Case Management Schedule;                KGA
          Follow up email to Corps attorney on standing; Phone
          call to Corps attorney on same; Multiple emails
          exchanged with co-counsel on same;
11/2/2017 Review email from Corps attorney accepting our                      .50
          proposed changes to the draft Order; Review Notice                 KGA
          from court that Motion to Consolidate and proposed
          Scheduling Order was filed;

11/2/2017 Review email from L.H. with updated State of the Sound              .20
          Report;                                                            KGA
                                                                        No Charge

11/6/2017 Review Corp attorney email to court with Word version of            .15
          proposed Order;                                                    KGA
                                                                        No Charge

11/7/2017 Phone call from court clerk asking what parties wanted              .70
          and Court's view of options; Follow up email to opposing           KGA
          and co-counsel on same; Review Corp attorney follow up
          email; Review email from Industry attorney on same;

11/8/2017 Review docket Scheduling Order;                                     .25
                                                                             TWT

11/8/2017 Review Joint Schedule and Order granting Motion to                  .10
          Intervene issued in CFS case;                                      KGA




                               Page 64 of 133     Exhibit B to Anuta Decl. Page 64 of 133
  Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 76 of 146




 11/9/2017 Email from co-counsel with news article about shellfish            .65
           growers intervention; Review update from L.H. to                 KGA
           coalition members about case and various other projects;    No Charge


11/15/2017 Phone call with L.H. about pending Corps NWP 48                    .75
           registrations and plans for comments on same;                     KGA

11/15/2017 Phone call with L.H. about HPA case situation;                     .15
                                                                            KGA
                                                                       No Charge

11/17/2017 Review updated set of 11 comment letters submitted by              .45
           L.H. to Corps on pending NWP 48 registrations; Follow             KGA
           up with L.H. on same; Review email from Corps attorney
           about Corps lodging the proposed AR in CD form;
           Respond to same;
11/22/2017 Review multiple L.H. emails to Corps transmitting many             .25
           additional NWP 48 comment letters; Follow up with L.H.            KGA
           on same; Review L.H. notes on number of letters sent,
           number of permits on current Corps lists, etc.;
11/27/2017 Review Corps attorney letter to court transmitting CFS             .10
           case AR;                                                         KGA
                                                                       No Charge

11/28/2017 Email exchange with KGA; Review Corps letter to Court              .25
           on AR;                                                            TWT

11/28/2017 Review L.H. email to Corps following up on recently                .20
           submitted comment letters;                                        KGA

11/29/2017 Review Corps response; Multiple email's exchanged with             .20
           co-counsel on the recent CD's filed by the Corps;                 KGA

 12/1/2017 Review Forage Fish article sent by L.H.;                           .10
                                                                            KGA
                                                                       No Charge

 12/4/2017 Follow up with L.H. on HPA situation;                              .10
                                                                            KGA
                                                                       No Charge

12/18/2017 Review email from CFS about next Corps aquaculture                 .30
           permitting meeting; Multiple emails exchanged with co-           KGA
           counsel, CFS, and L.H. on same;                             No Charge




                               Page 65 of 133      Exhibit B to Anuta Decl. Page 65 of 133
  Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 77 of 146




12/19/2017 Additional emails with L.H. on plans for her attendance of         .20
           Corps aquaculture permitting meeting in January 25th;             KGA

12/20/2017 Multiple emails with CFS, co-counsel and L.H. with                 .35
           potential questions to Corps at NWP 48 aquaculture                KGA
           meeting later in January;
  1/2/2018 Emails with CFS about GAO audit of Corps NWP 48                    .25
           program;                                                          KGA
                                                                        No Charge

  1/3/2018 Import AR discs 5-8 to computer;                                   .60
                                                                             MJS
                                                                        No Charge

  1/3/2018 Begin review of AR;                                                .40
                                                                              MJS

  1/4/2018 Meet with KGA to discuss scope of facts section of draft           .50
           Sum. Jud. Mot.:                                                    MJS

  1/4/2018 Forward AR Index’s to MJS;                                         .20
                                                                             KGA
                                                                        No Charge

  1/5/2018 Read draft Sum. Jud. Mot..; Annotate; Search AR;                  1.90
                                                                              MJS

  1/8/2018 Review Memo; Begin draft facts section for Sum. Jud.              3.60
           Mot.;                                                              MJS

  1/9/2018 Additional Index’s forwarded to MJS;                               .25
                                                                             KGA
                                                                        No Charge

  1/9/2018 Build outline for facts section; Read AR for facts; Draft         2.00
           and edit facts section;                                            MJS

 1/10/2018 Continue drafting facts section; Find citations in AR;            4.70
           Review Complaint for facts needed in AR;                           MJS

 1/11/2018 Edit facts section; Review AR for citations; Review               3.40
           Complaint; Continue drafting Sum. Jud. Mot.;                       MJS

 1/12/2018 Begin review of draft fact section of Sum. Jud. Mot. from          .40
           MJS                                                               KGA

 1/12/2018 Meet with KGA to discuss Sum. Jud. Mot.;                           .40
                                                                              MJS




                                Page 66 of 133       Exhibit B to Anuta Decl. Page 66 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 78 of 146




1/16/2018 Review emails on change in date for Corp NWP 48                      .20
          Aquaculture meeting;                                                KGA
                                                                         No Charge

1/17/2018 Provide feedback to MJS about his questions on status                .35
          of various things and fact section of Sum. Jud. Mot.;               KGA

1/18/2018 Continue to review AR for citations;                               2.10
                                                                              MJS

1/19/2018 Legal research on Sum. Jud. Mot. In W.D. WA;                       2.10
                                                                              MJS

1/22/2018 Review email from Corps attorney about possible Stay in              .50
          NWP 48 cases due to funding issues in Congress and                  KGA
          government shut down; Multiple emails exchanged with
          co-counsel and Corps counsel on same;
1/22/2018 Fill in citations to AR in draft Sum.Jud. Mot. Brief; Review       1.74
          2014 BiOp;                                                          MJS

1/23/2018 Review materials from LH obtained at Corps Aquaculture               .60
          meeting;                                                            KGA

1/23/2018 Multiple emails exchanged with CFS and GAO about                     .25
          possible meeting on Corp NWP 48 program;                            KGA
                                                                         No Charge

1/23/2018 Revise facts;                                                      3.40
                                                                              MJS

1/24/2018 Multiple emails with co-counsel with follow up to Corps              .30
          public meeting;                                                     KGA

1/24/2018 Continue drafting Sum. Jud. Mot.;                                  2.20
                                                                              MJS

1/25/2018 Research Motion for Leave to File Overlength Brief; Draft          4.60
          Motion; Continue drafting Sum. Jud. Mot. with AR cites;             MJS


1/25/2018 Review email from MJS with proposed Indexing                      .90
          approach to AR; Review email from MJS with draft                 KGA
          Motion for Over Length Brief; Emails with CFS and co-
          counsel about number of permits that have been issued
          under 2012, number converted under 2017 and what
          additional permits referenced in the meeting are; Emails
          to Corps and Industry attorneys outlining concerns about
          inconsistent AR bait stamp numbers and the problems
          they pose for briefing;
                              Page 67 of 133     Exhibit B to Anuta Decl. Page 67 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 79 of 146




1/25/2018 Email exchange with KGA; Review aquaculture reporting             .50
          documents;                                                       TWT

1/26/2018 Edit argument, find, reformat, and organize citations;           6.00
          Review and edit Sum. Jud. Mot. sent to KGA.;                     MJS

1/26/2018 Review L.H. comments to Corp on NWP 48 conservation              1.65
          measures; Review CFS email with aquaculture data                 KGA
          base info;Finish edits to Standing Declarations; Provide
          Standing Declarations to L.H. and co-counsel with
          instructions on same; Begin review of draft Sum. Jud.
          Mot. from MSJ;
1/27/2018 Review CFS email to defense counsel with AR                       .20
          supplements;                                                     KGA
                                                                      No Charge

1/29/2018 Prepare for meeting with GAO;                                    1.00
                                                                           TWT
                                                                      No Charge

1/29/2018 Revise Sum. Jud. Mot.; Shepardize and update citations;          2.20
          Create draft Table of Contents;                                  MJS

1/29/2018 Continue review of revised draft Sum. Jud. Mot. from              .60
          MJS;                                                             KGA


1/30/2018 Prepare for conference call with GAO investigators about          .50
          Corps use of NWP 48;                                             KGA
                                                                      No Charge

1/31/2018 Confer with KGA on case status; Meeting with GAO;                2.00
          Debrief on GAO meeting;                                          TWT
                                                                      No Charge

1/31/2018 Participate in conference call with GAO investigators            2.00
          about Corps use of NWP 48;                                       KGA
                                                                      No Charge

 2/2/2018 Follow up with law clerk on obtaining documents to send           .30
          to GAO;                                                          KGA
                                                                      No Charge

 2/5/2018 Phone call with law clerk about docs to send to GAO;              .25
                                                                           KGA
                                                                      No Charge

 2/5/2018 Find L.H. comment letters in AR for citation in Motions;         3.10
          Additional work locating comments;                               MJS


                              Page 68 of 133     Exhibit B to Anuta Decl. Page 68 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 80 of 146




 2/5/2018 Draft Memo for KGA to use with GAO;                               .70
                                                                           MJS
                                                                      No Charge

 2/7/2018 Provide documents requested by GAO during meeting                 .30
          with GAO;                                                        KGA
                                                                      No Charge

 2/7/2018 Meeting with KGA to discuss Sum. Jud. Mot. and AR;                .80
                                                                           MJS
                                                                      No Charge

 2/8/2018 Additional emails with GAO about documents and                    .30
          issues;                                                          KGA
                                                                      No Charge

 2/8/2018 Organize key AR files for use as argument;                      1.30
                                                                           MJS

 2/8/2018 Review L.H. emails with documents;                                .80
                                                                           MJS
                                                                      No Charge

 2/9/2018 Forward copy of Preserve Our Island to MJS with                   .10
          thoughts on same;                                                KGA


2/14/2018 Additional emails with GAO;                                       .30
                                                                           KGA
                                                                      No Charge

2/14/2018 Sort through AR for agency comments;                            2.90
                                                                           MJS

2/14/2018 Find key photos in AR;                                          2.30
                                                                           MJS
                                                                      No Charge

2/15/2018 Finish locating and cite CPPSH comments in draft Sum.           2.90
          Jud. Mot.; Draft and revise fact section; Multiple emails        MJS
          with KGA; Send draft Sum. Jud. Mot. to KGA;


2/15/2018 Review files relevant to fact section;                          1.50
                                                                           MJS
                                                                      No Charge

2/15/2018 Review email from Corp attorney about AR                       1.20
          supplementation; Multiple emails between Corp attorney         KGA
          and CFS on same; Begin review of revised draft Sum.
          Jud. Mot. from MJS ;
                            Page 69 of 133       Exhibit B to Anuta Decl. Page 69 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 81 of 146




2/17/2018 Review photos from MJS for possible use in Sum. Jud.             .40
          Mot.; Additional emails from MJS on acreage issues for          KGA
          use in Sum. Jud. Mot.;
2/19/2018 Emails with CFS and MJS about acreage issues and AR              .30
          location of records on same;                                    KGA


2/21/2018 Review email from Corps attorney about AR issues;                .10
                                                                          KGA

2/22/2018 Email exchange on spreadsheet data and scope of                  .50
          issued permits;                                                 TWT

2/22/2018 Review email from Corps attorney with spreadsheet on             .45
          NWP acreage; Emails with MJS about review of same;              KGA
                                                                     No Charge

2/23/2018 Review update from Corp attorney on date spreadsheet             .75
          was created (3/12/15); Multiple emails exchanged with           KGA
          co-counsel on same and how it can be used in Sum. Jud.
          Mot.;
2/23/2018 Review NWP 48 spreadsheet; Draft memo to KGA; Find              5.20
          facts in AR; Multiple emails with KGA;                           MJS

2/23/2018 Review emails from KGA on Briefing issue;                        .37
                                                                          MJS
                                                                     No Charge

2/27/2018 Draft final argument section of Sum. Jud. Mot.;                 1.10
                                                                           MJS

2/28/2018 Review emails from TWT about additional materials on             .30
          eel grass and Aquaculture issues;                               KGA


 3/1/2018 Review email from CFS with docs obtained in FOIA                 .45
          Request to Corps; Briefly review docs;                          KGA


 3/8/2018 Review phone message from L.H. about status of case;             .10
                                                                          KGA

3/12/2018 Emails with CFS and co-counsel about Briefing                    .25
          schedule;                                                       KGA

3/12/2018 Begin drafting Memo on mootness for NWP 48 2012                 2.70
          claim;                                                           MJS



                              Page 70 of 133     Exhibit B to Anuta Decl. Page 70 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 82 of 146




3/12/2018 Review emails from KGA; Organize files;                           .70
                                                                           MJS
                                                                      No Charge

3/13/2018 Continue drafting mootness Memo; Research mootness               1.90
          caselaw;                                                         MJS

3/14/2018 Review Notice of Filing of revised AR; Review WA                  .75
          Executive Order regarding Orca and Salmon protection;            TWT
          Evaluate application to our case;
3/14/2018 Review Notice from Court that updated AR has been                 .30
          filed; Review email from Corps attorney on same;                 KGA
          Review message indicating L.H. called with questions;       No Charge
          Review L.H. email indicating Governor of Washington
          has signed an EO to protect Orcas;
3/15/2018 Review Court Notice regarding receipt of AR;                      .25
                                                                           TWT

3/19/2018 Emails with MJS with AR transmission issues;                      .20
                                                                           KGA
                                                                      No Charge

3/20/2018 Emails to L.H. about Governor EO and inconsistency                .20
          between that and his Shellfish Initiative position;              KGA
                                                                      No Charge

3/22/2018 Review email from CFS about possible Briefing Schedule            .10
          change;                                                          KGA

3/23/2018 Follow up with co-counsel and CFS. on same;                       .15
                                                                           KGA

3/26/2018 Review CFS. email to Industry to get their agreement on           .10
          change in Briefing Schedule;                                     KGA

3/27/2018 Review draft Stipulation for revised Briefing Schedule            .25
          from CFS.                                                        KGA
                                                                      No Charge

3/28/2018 Review draft Stipulation on extention of deadline and             .25
          comment;                                                         TWT




                              Page 71 of 133     Exhibit B to Anuta Decl. Page 71 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 83 of 146




3/28/2018 Review Corps attorney edits to draft Stipulation on               .95
          revised Briefing Schedule; Multiple emails between co-           KGA
          counsel and CFS on same; Review multiple emails
          between Industry and Corps on same; Review revised
          Stipulation from CFS.; Review additional proposed
          changes from Industry ; Follow up with L.H. with
          Standing Declaration drafts; Review additional emails on
          form of Order approving revised Briefing Schedule
          between Industry and CFS.;
3/29/2018 Review Corps attorney email on filing of stipulated of            .10
          revised Schedule and Order;                                      KGA

 4/2/2018 Review USACE permitting status update;                            .25
                                                                            TWT

 4/2/2018 Emails with L.H. with Standing Declarations; Emails with          .75
          MJS on how to address the AR page number issue in                KGA
          Sum. Jud. Mot.; Review revised draft Standing
          Declaration from M.G.;
 4/2/2018 Review AR;                                                       1.40
                                                                           MJS

 4/2/2018 Research Bates numbering issue in AR; Emails with                 .40
          KGA on AR and case law;                                          MJS
                                                                      No Charge

 4/3/2018 Review draft Declaration regarding standard and critique          .50
          same;                                                             TWT

 4/3/2018 Update citations in draft TOA; Review and update                 5.20
          citations in Brief; Cross check AR Bates numbers;                KGA
          Update Brief;
 4/3/2018 Update file folders and makes notes on updated Bates              .30
          numbers;                                                         MJS
                                                                      No Charge

 4/4/2018 Review email from L.H. with signed Declaration; Review            .80
          Ruddy Declaration draft; Email exchange with TWT                 KGA
          about Gale Declaration draft and additions thereto; Send
          revised Declaration for signature to Macomson; Email
          exchange with Declarant Ruddy about her Declaration;
 4/4/2018 Update citations in Brief; Review and update AR                  2.90
          citations;                                                        MJS



                              Page 72 of 133          Exhibit B to Anuta Decl. Page 72 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 84 of 146




 4/5/2018 Work on Table of Authorities; Edit Table of Authorities;          9.10
          Read through and edit entire Brief;                                MJS

 4/5/2018 Review email from L.H. about new research on plastics             1.30
          on Puget Sound; Follow up with MJS on whether muscle               KGA
          study referenced in Gale Declaration is in AR and if so
          where; Email to Gale with revised standing Declaration;
          Review email from CFS attorney with Court Order
          extending Briefing Schedule; Begin review of latest Sum.
          Jud. Mot. draft from MJS; Provide initial feedback from
          MJS on same;
 4/6/2018 Review Court Order and docket; Email exchange with                  .50
          KGA prospects of overlength Brief;                                 TWT

 4/6/2018 Email exchanged with Standing Declarant Gale on                     .80
          finalizing her Declaration; Multiple emails with co-counsel        KGA
          and CFS counsel about page limits in Briefing and
          whether to file a Motion to File and Over Length Brief;
          Review update from MJS on the calculation that there
          are over 180,000 page in AR;
 4/9/2018 Review DOE denial of spraying authorization and                     .50
          evaluate;                                                          TWT
                                                                        No Charge

 4/9/2018 Review L.H. email about permit for herbicide spraying in            .20
          Wilapa Bay being denied;                                           KGA
                                                                        No Charge

 4/9/2018 Review revised Sum. Jud. Mot. draft from MJS; Email               2.20
          with MJS about Briefing Schedule approved by Court;                KGA
          Begin edits to draft from MJS;
4/11/2018 Review revised Gale Standing Declaration; Review                    .30
          supplement to CV from declarant Gale;                              KGA


4/12/2018 Email to Standing Declarant Gale on same;                           .10
                                                                             KGA

4/13/2018 Review press release on herbicide spraying permit denial            .25
          from L.H.                                                          KGA
                                                                        No Charge

4/13/2018 Multiple emails exchanged with L.H. and Standing                    .60
          Declarant Macomson about Declaration signatures                    KGA


                              Page 73 of 133        Exhibit B to Anuta Decl. Page 73 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 85 of 146




4/18/2018 Review email with copy of suit filed on HPA issues by              .75
          Coalition and others; Multiple emails exchanged with              KGA
          lawyers pursuing HPA case about strategy and about           No Charge
          assigned Judge for same;
4/19/2018 Review email from HPA suit attorney with notice that               .15
          same Industry attorneys in our case are representing              KGA
          Industry in her case;                                        No Charge

4/19/2018 Multiple emails exchanged with co-counsel and CFS on              1.25
          Declaration filing logistics and filing; Continue edits to        KGA
          draft Sum. Jud. Mot.;
4/20/2018 Additional work on Sum. Jud. Mot. draft edits; Emails             3.40
          with L.H. to confirm specific facts for same; Provide             KGA
          updated revised draft Sum. Jud. Mot. to co-counsel;
4/21/2018 Review draft Brief and Corps verification spreadsheet;            1.00
                                                                            TWT

4/23/2018 Emails to co-counsel and CFS trying to work out facts of          5.35
          Corps spreadsheet and permitting numbers; Email co-               KGA
          counsel seeking their position on a Motion for an over
          large Brief; Multiple emails exchanged with co-counsel
          on Briefing limitation issues; Follow up emails to co-
          counsel on number of verification issues and inconsistent
          statements in AR about same; Provide draft Sum. Jud.
          Mot. to MJS and co-counsel with detailed outline of
          thoughts and issues about same;
4/23/2018 Email exchange with co-counsel on Brief status and                1.00
          number Corps authorizations to date; Begin review of              TWT
          draft Sum. Jud. Mot.;
4/23/2018 Review multiple emails from KGA;                                  1.40
                                                                            MJS
                                                                       No Charge

4/23/2018 Reply to emails from KGA;                                          .40
                                                                            MJS

4/24/2018 Email to co-counsel MJS about ensuring that                        .40
          supplemental Complaint claims are specifically                    KGA
          referenced and tied to factual and legal arguments in
          Briefing; Review email from CFS with possible preview of
          Corps argument that “minimal” means whatever the
          Corps says it means;


                               Page 74 of 133     Exhibit B to Anuta Decl. Page 74 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 86 of 146




4/24/2018 Review, confirm, and check edits, continue working              6.30
          through KGA edits; Find examples; Draft actual Motion            MJS
          section of Motion/Memo;
4/25/2018 Review confirmation that Corps attorney has no objection        4.95
          to Briefing extension; Emails with Industry attorney             KGA
          confirming same; Begin review of revised draft Sum from
          MJS; Finalize and file Motion for Over Length Brief;
          Locate and forward EPA NWIFC comments to Corps on
          Regional Conditions to MJS; Provide proposed Order on
          Over Length Brief to Court; Follow up with L.H. in
          response to her inquiry about Swinomish Tribe filing;
          Provide copy of same; Begin review of revised draft
          Sum. Jud. Mot.; Provide feedback to co-counsel on edits
          necessary to shorten Sum. Jud. Mot. draft; Follow up
          with co-counsel on changes to draft Certificate of Service
          caption; Review email from EJ Swinomish Tribe attorney
          with copy of the Complaint filed in their case; Multiple
          emails from co-counsel about Swinomish filing and
          possible effects on our case;
4/25/2018 Multiple emails exchanged on drafting Brief;                    1.00
                                                                           TWT

4/26/2018 Revise and edit draft Brief;                                    1.50
                                                                           TWT

4/26/2018 Review suggested changes to Sum. Jud. Mot. draft from           2.75
          TWT; Additional edits to draft Sum. Jud. Mot.; Follow up         KGA
          with co-counsel on whether the NWIFC Tribal comments
          ended up in the record or not; Multiple emails with CFS
          and co-counsel about how to use Corps draft Cumulative
          Impact Analysis (“CIA”) in the most effective way; Phone
          call with co-counsel and MJS on same; Provide
          additional thought on cumulative impact case law we
          should cite;
4/26/2018 Revise arguments, make edits throughout; Merge edits            3.00
          from other authors; Research arguments regarding                 MJS
          factual inconsistencies in NEPA; Draft update arguments
          regarding NEPA and facts;
4/27/2018 Print and read through/mark up; Make edits from mark            5.20
          up; Email updated Sum. Jud. Mot. to KGA; Quick edits             MJS
          following email and comments;

                              Page 75 of 133     Exhibit B to Anuta Decl. Page 75 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 87 of 146




4/27/2018 Read and respond to multiple emails from KGA;                    1.20
                                                                           MJS
                                                                      No Charge

4/27/2018 Review additional key documents; Review revised draft            2.75
          Brief with edits; Review Earth Justice lawsuit and               TWT
          comments
4/27/2018 Review email from EJ Swinomish attorney indicating               1.40
          their case has been assigned to Judge Coughenour;                KGA
          Respond to same; Email to opposing counsel with
          NWIFC comments and where in the record it is located;
          Begin review of revised draft Sum. Jud. Mot. from MJS;
          Emails with same about CFR’s that apply to both EIS’s
          and EA; Begin review of updated draft Sum. Jud. Mot.;
4/28/2018 Detailed edit on draft Sum. Jud. Mot.; Send same to co-          5.35
          counsel;                                                         KGA


4/28/2018 Email exchange regarding draft Brief;                             .25
                                                                           TWT

4/29/2018 Provide revised version of Sum. Jud. Mot. to co-counsel          3.30
          with additional thoughts and questions on same; Follow           KGA
          up with co-counsel on best methodology for connecting
          claim for each of the allegations to each of the
          arguments; Forward draft CFS Sum. Jud. Mot. to co-
          counsel for review and to see what we can remove or
          eliminate to avoid duplication; Begin review of revised
          Sum. Jud. Mot. that is now close to 40 pages; Provide
          CFS a copy of our current Sum. Jud. Mot. draft so that
          they can similarly delete to try to avoid duplication and
          the size of their Brief; Provide feedback from MJS on
          various formatting and substantive in revised draft;
4/29/2018 Review draft Brief and comment;                                   .50
                                                                           TWT

4/29/2018 Review emails and notes in draft; Update Sum. Jud.               3.60
          Mot.;                                                             MJS

4/30/2018 Continue editing draft Sum. Jud. Mot.;                           2.80
                                                                            MJS




                              Page 76 of 133        Exhibit B to Anuta Decl. Page 76 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 88 of 146




4/30/2018 Continue review of draft Sum. Jud. Mot.; Provide edits to       2.00
          same; Review email exchange on overlength Brief; Edit            TWT
          draft Brief;


4/30/2018 Review email from Corps attorney addressing the                 5.40
          NWIFC comments which are for some reason not in AR;              KGA
          Multiple emails exchanged with co-counsel on page
          extension issue; Review revised draft Brief and detailed
          comments on same from co-counsel; Review additional
          revised draft with formatting and correction; Multiple
          emails with CFS making sure we attribute cites to
          national and regional documents correctly and that we
          are not overstating same; Additional edits to Sum. Jud.
          Mot.; Finalize and file Sum. Jud. Mot. with supporting
          Declarations; Review note from CFS counsel indicating
          they similarly filed;
 5/1/2018 Continue edits to SJ Brief;                                     2.00
                                                                           TWT

 5/1/2018 Review email from CFS with their final filings; Email to          .25
          L.H. with all of our final filings and CFS final filings;        KGA
          Review email from EJ Swinomish Tribe attorney asking        No Charge
          for a copy of our AR to compare what Corps proposes in
          their case;
 5/2/2018 Multiple emails with the EJ Swinomish Tribal attorney             .30
          and CFS counsel, and co-counsel to set up conference             KGA
          call to discuss effects of each case on the other;          No Charge

 5/3/2018 Review email from L.H. about NMFS proposal to prepare             .30
          EIS on Chinook Fishery plan; Provide thoughts and                KGA
          inquiry on how that relates to NWP 48; Review email         No Charge
          from CFS indicating the Court granted their Motion for
          Over Length Brief;
 5/8/2018 Review email from CFS indicating they have a                      .20
          Scheduling Order setting a noting date for the Sum. Jud.         KGA
          Mot.; Respond to same, noting we haven’t seen one yet       No Charge
          in our case;
5/11/2018 Review email from L.H. about WDFW and state                       .25
          Aquaculture regulation;                                          KGA
                                                                      No Charge



                              Page 77 of 133     Exhibit B to Anuta Decl. Page 77 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 89 of 146




5/16/2018 Conf call with EJ Swinomish attorney and CFS attorneys             .80
          to coordinate on how their case and ours fit together;            KGA
          Memo to file/co-counsel thereafter;

5/21/2018 Follow up email to Swinomish Tribe attorney on Corp                .35
          NWP 48 Notice issues, etc.; Send Memo to file about               KGA
          5/16/2018 conference with Snohomish Tribe attorney to        No Charge
          L.H. with update; Review L.H. concerns about same;
5/22/2018 Review email from L.H. about challenge to Corps on                 .45
          Armoring issues; Review update from Swinomish Tribe               KGA
          attorney on Tribal NWP 48 Notices; Respond to same
          with inquiry about whether we can supplement or
          substitute those Notices for our FOIA request and get
          records from Corps that relate to the case faster; Provide
          thoughts to L.H. on working with Tribes and draft CIA
          that we found in AR; Multiple emails exchanged with
          Swinomish attorney about whether Tribal Notices can be
          shared or not;
5/23/2018 Emails with CFS about Shoreline Armoring suit against              .30
          Corps (which is implicitly a challenge of NWP #13);               KGA
          Review email from CFS to GAO with draft CIA

5/24/2018 Review email from L.H. about plastic pollution reports             .40
          form BC due to shellfish aquaculture; Review CFS                  KGA
          thoughts on same; Provide advice to L.H. about adding        No Charge
          references to that study to CPPSH generic cumulative
          impact comment;
5/24/2018 Email exchange with KGA on discovery and North Puget               .50
          Sound lawsuit;                                                    TWT

6/14/2018 Review follow up email between CFS and Swinomish                   .20
          Tribe attorney on whether there has been a discussion of         KGA
          consolidation or intervention on her case;                   No Charge

6/14/2018 Review case status; Email exchange on consolidation                .25
          with Swinomish Tribal attorney;                                   TWT

6/18/2018 Review cumulative impacts effects by Corps;                        .50
                                                                            TWT

 7/5/2018 Follow up with Swinomish Tribe attorney to see about               .15
          status on their case and provide an update and status of          KGA
          ours; Review response from Swinomish Tribe attorney;         No Charge



                              Page 78 of 133        Exhibit B to Anuta Decl. Page 78 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 90 of 146




 7/9/2018 Review email from Corps attorney indicating they are              .45
          going to need an extension of the Briefing deadlines for         KGA
          their oppositions and replies; Emails with co-counsel and
          CFS on strategies for same; Review email from CFS
          back to Corps attorney; Confirm that Coalition does not
          object to extension with the express understanding there
          will be no further extension request from the government
          or Industry;
7/11/2018 Review draft stipulated revision of Briefing Schedule from        .80
          Corps attorney; Emails with co-counsel on same; Edit             KGA
          same; Run edits by co-counsel; Send revised version of
          stipulation back to Corps/Industry attorneys with
          confirmation that with these changes the Coalition is fine
          with extension; Review CFS confirmation of same;
          Review Notice from Court of filing of same by Corps;
          Review Corps attorney draft Order on stipulated
          extension; Confirm no issue;
7/12/2018 Review Notice from Court of filing of same;                       .10
                                                                           KGA

7/12/2018 Review Ninth Circuit decision on NPDES permits for               1.00
          shellfish; Review and docket Sum. Jud. Mot. Order and             TWT
          Briefing schedule; Email exchange with KGA on same;
7/24/2018 Review Court Order on revised date for Sum. Jud. Mot.;            .25
                                                                            TWT

 8/6/2018 Begin review of Corps and Industry Sum. Jud. Mot. and             .20
          Opp Memos; Forward same to L.H.; Review L.H. email               KGA
          late in evening with her preliminary thoughts on same;

 8/6/2018 Review Corps Sum. Jud. Mot. and Opp Memo; Review                 1.00
          Taylor Shellfish cross Motion and Response;                       TWT

 8/7/2018 Review Notice from Court that 12/7 is tentatively set for         .95
          the noting date for the Sum. Jud. Mot.; Continue review          KGA
          of Corps Sum. Jud. Mot.;
 8/7/2018 Review Corps Sum. Jud. Mot.; Compile notes on Sum.               1.70
          Jud. Mot.;                                                        MJS

 8/7/2018 Review noting date on Sum. Jud. Mot. and docket;                  .25
                                                                            TWT



                              Page 79 of 133      Exhibit B to Anuta Decl. Page 79 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 91 of 146




 8/8/2018 Review article forwarded by L.H. about orcas and the               .25
          effect of plastics on same;                                       KGA
                                                                       No Charge

8/10/2018 Review Corps FOIA response to L.H. with pending                    .20
          aquaculture permit list;                                          KGA

8/10/2018 Review FOIA request status on permit processing and                .50
          L.H. comments on Sum. Jud. Mot.;                                  TWT

8/17/2018 Review article from L.H. about CBD lawsuit over orcas              .30
          habitat and prey destruction;                                     KGA
                                                                       No Charge

8/28/2018 Review JSR in Swinomish Tribe case; Review CFS email               .25
          to Swinomish Tribe attorney indicating we had some of             KGA
          the same scheduling issues;                                  No Charge

 9/5/2018 Review Federal Briefs on Summary Judgment;                        2.00
                                                                            TWT

9/10/2018 Begin drafting Reply/Opp Memo;                                     .80
                                                                             MJS

9/10/2018 Begin creating document for Reply/Opp Memo;                        .80
                                                                            MJS
                                                                       No Charge

9/11/2018 Follow up email to MJS about Brief length given                    .15
          Corps/Industry Briefs; Review MJS thoughts on how to              KGA
          calculate same;
9/17/2018 Outline argument of Reply/Opp Memo;                               1.90
                                                                             MJS

9/18/2018 Continuing drafting Reply/Opp Memo; Begin research on             1.90
          waiver argument;                                                   MJS

9/19/2018 Email with MJS about Corps Briefing thoughts and my                .15
          intent to get him thoughts on same;                               KGA

9/19/2018 Additional drafting of argument section on mootness;              2.00
          Finish mootness; Begin factual argument drafting;                  MJS

9/20/2018 Continue drafting argument section re: NEPA/CWA;                  1.20
                                                                             MJS

9/21/2018 Finish review of Corps/Industry Briefs; Provide detailed          2.25
          thoughts to co-counsel on Corps/Industry Briefs along             KGA
          with multiple related Briefs other notes that I located on
          same;

                               Page 80 of 133      Exhibit B to Anuta Decl. Page 80 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 92 of 146




9/24/2018 Re-read Industry and Corps Briefs for NEPA/CWA                   1.90
          arguments; Continue drafting NEPA/CWA arguments;                  MJS

9/24/2018 Re-read CPPSH Brief for NEPA/CWA arguments;                        .40
                                                                            MJS
                                                                       No Charge

9/25/2018 Additional legal research on various issues related to           1.30
          Reply and use of NEPA to manipulate habitat evaluation            KGA
          (or refuse to evaluate habitat manipulation); Provide
          same to MJS; Begin review of draft reply Memo from
          MJS:
9/25/2018 Research NEPA caselaw cited by defense; Continue to              5.00
          research NEPA caselaw cited by defense; Draft                     MJS
          additional arguments for reply Brief; Continue NEPA
          argument in Reply;
9/26/2018 Research vacatur; Draft and edit throughout draft reply          3.20
          Brief; Email draft to KGA explaining Reply so far;                MJS

9/27/2018 Review email from CFS indicating Ecology has decided               .25
          not to allow herbicide spaying in Wilapa Bay; Email               KGA
          exchange with co-counsel on same;                            No Charge

10/1/2018 Emails with MJS on status of my review of draft Reply;             .40
          Continue review of my draft Reply;                                KGA

10/2/2018 Provide detailed outline to MJS on my thoughts on Reply            .75
          - including organization, substance, and misc. formatting         KGA
          issues I located; Provide additional thoughts on research
          topics and types of arguments to add;
10/3/2018 Email KGA with progress and ask for feedback; Review               .30
          KGA suggestions and edits;                                        MJS
                                                                       No Charge

10/3/2018 Begin editing/revising reply/Opp Memo;                           1.40
                                                                            MJS

10/4/2018 Continue revising sections III and IV of Reply Opp               6.40
          Memo; Research deference case law; Revise section                 MJS
          LVB based on research; Continue editing throughout
          Reply/Opp Memo;
10/5/2018 Full review of both Corps and Industry Briefs; Full review       3.80
          of CPPSH Reply/Opp Memo; Integrate markups and                    MJS
          edits from full review into draft;

                              Page 81 of 133       Exhibit B to Anuta Decl. Page 81 of 133
  Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 93 of 146




 10/5/2018 Send draft to KGA/TWT for review;                                 .60
                                                                            MJS
                                                                       No Charge

 10/5/2018 Begin review of revised draft Reply from MJS;                     .80
                                                                            KGA

 10/9/2018 Review draft Reply Memo and comment;                             5.00
                                                                            TWT

 10/9/2018 Begin review of TWT suggested edits on Reply:                     .25
                                                                            KGA

10/10/2018 Review update from CFS on their Reply drafting;                   .10
                                                                            KGA

10/10/2018 Continue review and drafting of Reply Memo and                   4.00
           comment;                                                         TWT


10/10/2018 Review and reply to KGA/TWT emails;                               .90
                                                                            MJS
                                                                       No Charge

10/11/2018 Continue editing and research Reply Brief; Email                 5.00
           exchanges and conference with KGA;                               TWT

10/11/2018 Review email from TWT about State cumulative impact              1.60
           analysis that we might want to cite; Multiple emails and         KGA
           conference with TWT on Reply drafting issues; Review
           L.H. email asking for outline of things to say at public
           meeting about draft CIA;
10/11/2018 Phone call with L.H. to provide update; Review Corps             1.85
           Draft CIA for good quotes; Draft up summary of same              KGA
           for L.H. to use; Send to L.H. for use at up coming public
           meeting and in comments to Corps and others;
10/12/2018 Review and respond to multiple emails from KGA and                .90
           TWT;                                                             MJS
                                                                       No Charge

10/12/2018 Finish editing of draft Reply; Review email exchanges on         4.00
           extension of filing deadline;                                    TWT

10/15/2018 Review TWT’s edits on Reply Memo; Phone conference               1.60
           with KGA to discuss edit plans and strategy;
                                                                             MJS




                               Page 82 of 133     Exhibit B to Anuta Decl. Page 82 of 133
  Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 94 of 146




10/16/2018 Review email exchange on NWP 48 usage;                             .25
                                                                             TWT

10/16/2018 Phone call with MJS on Reply issue;                                .30
                                                                             KGA

10/16/2018 Find documents in AR; Phone conference with KGA on                 .60
           AR cites;                                                         MJS

10/16/2018 Prepare to draft updated narrative with proper cites;              .60
                                                                            MJS
                                                                       No Charge

10/17/2018 Review email exchange; Review Motion to Postpone                   .75
           Deadlines; Review revised Brief;                                  TWT

10/17/2018 Begin review of revised draft Reply from MJS;                      .90
                                                                             KGA

10/18/2018 Review Court Order postponing deadline for Motion                1.75
           response and docket; Begin editing revised draft;                 TWT


10/18/2018 Review emails from CFS counsel on extension of time to             .30
           file replying; Review stipulated Motion for extension;            KGA
           Multiple emails exchanged with co-counsel and defense
           on same;
10/19/2018 Finalize edits to Brief and send to KGA;                         2.00
                                                                             TWT

10/19/2018 Review email from co-counsel with edits to draft Reply;            .20
           Briefly respond to same;                                          KGA

10/25/2018 Review co-counsel's edits to draft Reply; Begin edits on           .80
           same;                                                             KGA

10/28/2018 Finishing editing draft Reply; Return to co-counsel for          1.30
           further review;                                                   KGA

10/28/2018 Review KGA edits; Make further edits on Reply/Opp                  .80
           Memo;                                                             MJS

10/29/2018 Review revised draft Reply forwarded by co-counsel;              1.00
                                                                             KGA

10/29/2018 Review L.H. letter to Pierce County on pending NWP 48              .30
           permits and shoreline compliance issues;                         KGA
                                                                       No Charge


                               Page 83 of 133       Exhibit B to Anuta Decl. Page 83 of 133
  Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 95 of 146




10/29/2018 Complete citations; Update language about                        5.80
           authorizations in 2012 and 2017; Finish editing Reply             MJS
           Opp Memo; Send to KGA and TWT for feedback before
           begining Table of Authorities; Review next round of edits;
10/30/2018 Continue review of draft Reply; Review email from CFS              .60
           counsel on same;                                                  KGA

10/31/2018 Multiple emails exchanged with co-counsel and CFS                2.30
           counsel on Reply issues; Review draft CIA again to                KGA
           highlight key passages; Review comments by CFS co-
           counsel to try to reduce duplication in briefing;
10/31/2018 Continue review and begin edits; Review AR for cites;            3.10
           Move some arguments; Find cites in AR;                            MJS

 11/1/2018 Multiple emails exchanged with co-counsel on Reply;              4.90
           Review revised draft Reply; Edit same; Return to co-              KGA
           counsel for final review;
 11/1/2018 Phone conference with KGA; Review notes from phone               6.40
           conference; Continue edits with AR cites, caselaw,                MJS
           caselaw research for vacatur; Draft arguments, edit;
           Send to KGA; Build out Table of Authorities; Continue
           editing;
 11/2/2018 Edit TOA; Correct errors in MS Word formatting; Read             6.40
           through and correct cites in body; Send to KGA for                MJS
           review;
 11/2/2018 Review and edit draft Response Brief;                            3.00
                                                                             TWT

 11/2/2018 Multiple emails and phone calls with co-counsel; Follow          3.60
           up with CFS on their Reply to try to ensure we are not            KGA
           duplicating Briefings; Review final draft of Reply Brief;
           Finalize and file same;
 11/5/2018 Review CFS Reply; Forward same to L.H.;                            .50
                                                                             KGA

 11/7/2018 Follow up with EJ Swinomish Tribe attorney to provide              .30
           our Brief and CFS; Review email from CFS on Corps                 KGA
           objection to CFS Reply Brief length;                         No Charge




                               Page 84 of 133       Exhibit B to Anuta Decl. Page 84 of 133
  Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 96 of 146




 11/9/2018 Email exchange with CFS on their Briefing page limit             3.60
           issue;                                                            KGA


11/12/2018 Review email from L.H. with inquiry about who at NMFS              .50
           is dealing with NWP 48; Respond to same;                          KGA


11/16/2018 Review CFS Reply.;                                                 .30
                                                                            KGA
                                                                       No Charge

11/16/2018 Review email from L.H. with inquiry about next steps and           .20
           timeline in case; Provide advice on same;                         KGA


11/19/2018 Research on Keystone XL on Sum. Jud. Mot. decision                 .50
           regarding NEPA, ADA violations and evaluate;                      TWT


11/19/2018 Review email from L.H. and M.G. with quote from                    .20
           Keystone Pipeline decision on NEPA issues and inquiry             KGA
           whether it might be relevant to our cumulative impact
           analysis;
11/29/2018 Review CFS revised Brief;                                          .50
                                                                             TWT
                                                                        No Charge

 12/6/2018 Review email from L.H. with announcement that Corps is             .40
           proposing modifications and clarifications to the                KGA
           Programmatic BiOp conservation measures; Review             No Charge
           Corps announcement materials;

12/11/2018 Review modifications and clarifications to Shellfish               .50
           Activity Program BiOp and evaluate;                               TWT
                                                                        No Charge

12/12/2018 Review email request from L.H. for outline of why the              .80
           draft CIA is meaningful and how that document might be           KGA
           used to address DOE concerns as well as US Fish and         No Charge
           Wildlife and NMFS issues;
12/12/2018 Review email from Industry attorney about possible                 .30
           government shut down; Review DOJ attorney email on                KGA
           same issue; Emails with CFS attorneys on same issue;



                               Page 85 of 133       Exhibit B to Anuta Decl. Page 85 of 133
  Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 97 of 146




12/18/2018 Review emails on need for stay due to government                    .50
           shutdown; Email with KGA on same;                                  TWT

12/18/2018 Phone call with L.H. about DOE email to State Senator;              .40
           Review email chain; Provide advice on same;                        KGA
                                                                         No Charge

12/26/2018 Review email from DOJ with proposed draft Motion to                 .25
           Stay; Review emails from Industry and CFS on same;                 KGA


12/27/2018 Review TWT email to Corps attorney confirming                       .15
           Coalition, like CFS, will take no position on the Motion;          KGA
           Review DOJ attorney response on same;
  1/4/2019 Review revised Motion and Order on Stay; Emails with                .25
           co-counsel;                                                        TWT

  1/4/2019 Review revised stipulated Motion to Stay from Corps                 .45
           attorney; Emails with TWT to confirm we will not oppose;           KGA
           Provide authority for Corps attorney to sign on our behalf
           stipulating to the Motion to Stay; Multiple emails with co-
           counsel on Stay related issues;
  1/5/2019 Review email from Corps attorney about contact with                 .80
           Court to check on status on Defendant’s Motion to Stay;            KGA
           Respond to same; Review Industry attorney email
           indicating they want to participate in conference call with
           Court Clerk to learn status of Motion; Review email from
           Corps attorney to Court with proposed Order on Motion
           to Stay; Review request from Corps attorney to agree to
           a stipulated Motion instead of a Non-Apposed Motion;
           Multiple emails exchanged with co-counsel regarding
           strategy on same; Multiple emails with Industry and
           Corps attorneys as well as co-counsel on same;
 1/17/2019 Review email from L.H. on new book “Toxic Pearl” about              .20
           herbicide use and shellfish;                                       KGA
                                                                         No Charge

 1/28/2019 Email exchange regarding status conference and docket;              .25
                                                                              TWT
                                                                         No Charge

 1/28/2019 Review email from Corps attorney wishing to discuss the             .30
           Stay and getting the Briefing back on track; Multiple              KGA
           scheduling meetings thereafter;                               No Charge



                                Page 86 of 133      Exhibit B to Anuta Decl. Page 86 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 98 of 146




1/29/2019 Review email exchanges on schedule;                               .25
                                                                            TWT
                                                                       No Charge

1/29/2019 Review email from Corp attorney with proposed new                  .35
          deadline; Check with co-counsel; Confirm with Corp                KGA
          attorney that we agree with their proposed Briefing          No Charge
          deadline;
1/30/2019 Review email from Corps attorney indicating they will not          .40
          get the Motion filed today as promised due to other               KGA
          conflicts and requesting a new deadline of another 5
          days out from what they proposed and we agreed to
          yesterday; Multiple emails exchanged with co-counsel on
          same; Email to Corps attorney indicating we will not
          oppose the proposed deadline; Review email from CFS
          confirming that is their position as well
1/31/2019 Review revised draft stipulation to re-set deadlines from          .25
          Corps attorney; Review Industry confirmation the draft is         KGA
          acceptable to them; Provide confirmation the draft is
          acceptable to the Coalition;
1/31/2019 Multiple emails exchanged regarding Revised Motion                 .50
          Schedule;                                                         TWT

 2/1/2019 Review revised draft Motion with slight changes from               .35
          Corps attorney; Review Industry confirmation revised              KGA
          draft is acceptable to them; Provide confirmation that the
          revised draft is acceptable to us; Review Corps proposed
          Order to go with revised draft stipulated Motion;
 2/4/2019 Review email from L.H. with Corps denial of registration           .45
          under NWP 48 at Dungeness Wildlife Refuge; Provide                KGA
          advice on next steps on same;                                No Charge

 2/5/2019 Review Notice from Court that the Stay has been lifted             .10
          and a new Briefing Schedule is in place;                          KGA


 2/7/2019 Review Court Order regarding Schedule;                             .10
                                                                            TWT


 2/8/2019 Review email from L.H. saying Corps has indicated there            .10
          will be a new shellfish aquaculture permitting meeting in         KGA
          late February;

                              Page 87 of 133   Exhibit B to Anuta Decl. Page 87 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 99 of 146




2/12/2019 Review email from L.H. about Industry lobbying                    .30
          Congress trying to reduce aquaculture regulation;                KGA
          Review CFS response to same; Review email from L.H.         No Charge
          with article in National Equal Justice publication about
          Coalition case;
2/19/2019 Review email from defense attorneys about revised Stip            .40
          Motion on briefing; Multiple emails with CFS & Co-               KGA
          Counsel on same; Email to defense consenting to same;
          Review Stip Motion as filed;
2/26/2019 Review multiple emails with co-counsel and CFS about              .20
          possible new tools to protect eelgrass and forage fish;          KGA
                                                                      No Charge

2/27/2019 Begin review of Reply’s filed by Corps and Industry on            .80
          Sum. Jud. Mot.; Provide L.H. copies of same with                 KGA
          preliminary thoughts on same;
2/27/2019 Review Court Order regarding Su. Jud. Mot. and docket;            .25
                                                                           TWT

2/28/2019 Review and take notes on defendant’s Reply Memo to              1.90
          plaintiff’s Reply/Opp Memo;                                      MJS

2/28/2019 Review Corps/Industry Replies to our Sum. Jud. Mot.;            1.50
                                                                           TWT

 3/2/2019 Continue review of Corps/Industry replies;                      1.40
                                                                           KGA

 3/5/2019 Review email from CFS with GAO Report; Review note                .30
          from staff that L.H. called and wanted to schedule a             KGA
          meeting;                                                    No Charge

 3/7/2019 Continue review of replies to our Sum.Jud. Mot.;                1.25
          Exchange emails on same with co-counsel;                         TWT

 3/7/2019 Phone call with L.H. to discuss Reply; Follow up with EJ          .40
          attorney on Swinomish case on same;                              KGA

 3/8/2019 Review emails between CFS and L.H. about status of                .25
          denied NWP 48 permit for the Dungeness Wildlife                  KGA
          Refuge;                                                     No Charge

 4/1/2019 Review email from co-counsel with new study in Science            .25
          Daily on the importance of nurseries in coastal habitats;        KGA
                                                                      No Charge



                              Page 88 of 133       Exhibit B to Anuta Decl. Page 88 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 100 of 146




 4/2/2019 Additional research on NEPA “hard look” and cumulative          1.30
          affects issues; Forward additional cases and Briefs to           KGA
          MJS ;
 4/5/2019 Review additional emails from L.H. and co-counsel about           .40
          CBD suit on Orcas; Multiple emails exchanged on same             KGA
          and possible relevance on that case to ours;                No Charge

4/12/2019 Review email from L.H. with Wilapa Bay Eco System                 .45
          Review Team Report;                                              KGA
                                                                      No Charge

5/11/2019 Review news article about Judge Lasnik;                           .20
                                                                           KGA
                                                                      No Charge

5/27/2019 Multiple emails with co-counsel about news article on             .30
          Judge Lasnik and what that might tell us about his view          KGA
          on the case, if anything;                                   No Charge


 6/6/2019 Email from Corps attorney indicating Court has contacted          .30
          them and asked them how to use certain discs in the AR;          KGA
          Multiple emails with co-counsel on import of same and
          location of AR and the fact that the location in the AR
          where the query originated is near the draft CIA study;
 6/6/2019 Review message from Court Clerk regarding AR and                  .25
          request for information; Email exchange on how to                TWT
          inexpert same;
 7/9/2019 Email exchange regarding status and review Growth                 .75
          Management Board;                                                TWT
                                                                      No Charge

 7/9/2019 Review inquiry from L.H. about case status; Provide               .40
          detailed response on same; Follow up email to EJ                 KGA
          attorney on Swinomish case status;
7/10/2019 Review emails from L.H. with DOE Motion For                       .20
          Reconsideration on GMHB's decision on Pierce County;             KGA
                                                                      No Charge

 8/6/2019 Review email from Court Clerk indicating the Court would          .30
          like to schedule Oral Argument; Multiple emails with co-         KGA
          counsel to pick best dates; Review email from Shellfish     No Charge
          Industry counsel providing their preferred date option;
          Multiple scheduling emails; Review follow up email from
          CFS Counsel confirming our availability for 9/17 or 9/24;
                             Page 89 of 133     Exhibit B to Anuta Decl. Page 89 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 101 of 146




 8/7/2019 Review email from Corps attorney's indicating their               .10
          availability;                                                    KGA
                                                                      No Charge

 8/8/2019 Review Court Order on Oral Argument; Email exchange               .50
          with KGA on timing and docket;                                   TWT

 8/8/2019 Review email from Court Clerk indicating Oral Argument            .30
          will be set for 9/17; Emails with co-counsel about               KGA
          substantive strategy for same; Review Minute Order
          scheduling same; Email to L.H. on Oral Argument;
          Review L.H. email on salmon recovery efforts in Sound,
          and how there are inconsistent with Corps position on
          industrial aquaculture shellfish ;
 8/9/2019 Review email from Judge's Law Clerk asking about                  .40
          Dumbauld/McCoy Studies in 2009 and 2015; Emails                  KGA
          exchanged with co-counsel on significance of same;
          Review email from Corp attorneys providing 2009 and
          2015 Dumbauld/McCoy studies to Court;
 8/9/2019 Email to EJ attorney with Swinomish case to provide               .20
          heads up on Oral Argument and Clerk email about                  KGA
          studies; Review response on same; Provide copies of         No Charge
          studies to EJ attorney; Review email from L.H. about
          Oral Argument travel expenses;

8/13/2019 Email to client rep L.H. about Oral Argument travel               .10
          expenses;                                                        KGA
                                                                      No Charge

8/15/2019 Review news article forwarded by co-counsel about                 .20
          seagrass and demand for luxury shellfish;                        KGA
                                                                      No Charge

 9/3/2019 Review email from Corps attorney about splitting                  .20
          arguments three ways between three different Corps               KGA
          lawyers; Review Court Clerk response;
 9/4/2019 Emails with co-counsel with about prep; Create outline of         .50
          Oral Argument Notebook;                                          KGA

 9/9/2019 Review email exchange with Court and counsel on Oral              .25
          Argument;                                                        TWT




                              Page 90 of 133      Exhibit B to Anuta Decl. Page 90 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 102 of 146




 9/9/2019 Begin reviewing for Oral Argument; Follow up emails to            .75
          MJS asking for additional data and docs to be pulled             KGA
          from Record that we can use as visuals if need be;
          Provide MJS with my thoughts about possible
          incorporating Bob Dylan reference of some sort if
          possible Oral Argument (or not);
9/10/2019 Review and respond to emails from KGA; Collect                   3.30
          Exhibits in preparation for Oral Argument; Send to KGA;           MJS

9/10/2019 Review email from CFS attorney indicating these are 2            1.25
          other matters scheduled to following our Oral Argument,          KGA
          so it looks like we only have 90 Minutes for entire Oral
          Argument; Review email from Corp attorney asking
          about amount of time allocated for Oral Argument;
          Review email from co-counsel MJS with outline of
          uploaded documents; Review download of potential
          Exhibits from link provided by MJS; Provide feedback on
          same;
9/11/2019 Review email message regarding Oral Argument;                    2.00
          Review Briefs; Legal research on issues to help prepare          TWT
          for Oral Argument;

9/11/2019 Review email from Court to Corps attorney about length           4.85
          of Oral Argument; Follow up with MJS about additional            KGA
          docs for use at Oral Argument; Review various EPA and
          Tribal docs to see if they are in the Record; Review MJS
          detailed answers to my list of questions about documents
          for possible use as Exhibit; Review disc 6 of AR; Review
          Court Clerk email indicating the Judge is out of the office
          and will get back to us about the timing of Oral
          Argument; Follow up with MJS on various documents
          and various cases; Request additional research on NWF
          v. NMFS 2002 case; Follow up with staff on contents of
          Oral Argument notebook; Review email from MJS on
          updated cases; Review Memo from CFS attorney on
          "hard question list" and proposed moot times; Follow up
          with MJS on brief references on EPA comments and
          which version we referenced;
9/11/2019 Finalize Exhibit folder; Find docs for KGA; Forward all           2.40
          documents to KGA in preparation for Oral Argument;                 MJS
          Collect information requested by KGA; Track down
          multiple references requested by KGA in Corps Regional
          docs;
                               Page 91 of 133       Exhibit B to Anuta Decl. Page 91 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 103 of 146




9/12/2019 Email exchange with KGA on Oral Argument; Begin legal             2.5
          research and record review for Oral Argument prep;               TWT

9/12/2019 Review email from Court about timing of Oral Argument;            .20
          Respond to Court email; Review email from TWT on                 KGA
          same;
9/12/2019 Continue prep for Oral Argument re-reading cases and             3.30
          Briefs;                                                          KGA

9/12/2019 Emails with co-counsel on scheduling of Oral Argument             .30
          moot;                                                            KGA
                                                                      No Charge

9/13/2019 Continue preparing for Oral Argument;                            2.00
                                                                           TWT

9/13/2019 Continue review of cases and Briefs; Multiple emails             3.50
          exchanges with co-counsel with specific questions about          KGA
          Record and arguments; Review 9th Circuit case and its
          implications; Work on outline of Oral Argument; Follow
          up with co-counsel on whether the Corps ever
          substantively responded to EPA's comments on regional
          conditions;
9/13/2019 Mutliple emails exchanged with KGA about Oral                     .90
          Argument issues;                                                 MJS

9/14/2019 Additional prep for Oral Argument; Review case law and           5.30
          AR; Additional follow up questions for co-counsel on             KGA
          Conner v. Burford and similarities between 2012 and
          2017 registrations in the Seattle District for NWP 48;
          Multiple emails with co-counsel on same;
9/14/2019 Prepare record review for Oral Argument;                         4.00
                                                                           TWT


9/15/2019 Review Dumbauld studies and AR for Oral Argument;                6.50
                                                                           TWT


9/15/2019 Review draft CIA again; Re-read Natl' & Regional CIA's;          7.90
          Continue Outline of notes for Oral Argument; Annotate            KGA
          visuals for Court; Multiple emails with co-counsel MJS on
          Oral Argument strategy and AR issues;



                              Page 92 of 133      Exhibit B to Anuta Decl. Page 92 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 104 of 146




9/15/2019 More emails exchanged with KGA and TWT preparing                  3.30
          for Oral Argument;                                                MJS

9/16/2019 Continue preparing for Oral Argument; Confer with KGA;            9.50
          Review all NWP 48 authorizations;                                 TWT

9/16/2019 Travel to Seattle from PDX (actual time billed at 50%)            1.60
                                                                            KGA

9/16/2019 Moot for Oral Argument with co-counsel and CFS                    7.20
          counsel; Strategize with same; Re-read key cases; Edit            KGA
          Oral Argument outline; Additional work on visuals for
          Oral Argument; Multiple emails with MJS on AR and
          legal research issues;
9/16/2019 Travel to Seattle from Portland (actual time billed at            1.75
          50%);                                                             MJS

9/17/2019 Preparation for and present Oral Argument; Debrief with           5.50
          multiple client reps and co-counsel thereafter;                   KGA

9/17/2019 Last minute AR citations and analysis for KGA before              4.10
          Oral Argument; Assist with Oral Argument at                       MJS
          Courthouse; Assemble supplemental cite docs; Send to
          KGA and TWT for review;
9/17/2019 Further prep for Oral Argument; Attend Oral Argument;             6.00
          Confer with L.H. and KGA; Review minutes Order;                   TWT


9/17/2019 Travel from Seattle to PDX (actual time billed at 50%);           1.60
                                                                            KGA

9/17/2019 Travel from Seattle to PDX (actual time billed at 50%);           1.65
                                                                            MJS

9/18/2019 Email exchange and phone call with KGA on additional               .25
          authorities;                                                      TWT


9/18/2019 Draft AR Supplemental Citation list; Emails with co-              1.60
          counsel on same; Finalize and file Supplemental Citation          KGA
          list of documents referenced during Oral Argument;




                               Page 93 of 133      Exhibit B to Anuta Decl. Page 93 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 105 of 146




9/19/2019 Review email from Intervenor to court clerk, about                1.70
          Supplemental Citations list including AR cites; Review            KGA
          court response; Multiple emails exchanged with co-
          counsel about same; Review and edit draft Amended
          Supplemental Citations drafts; Locate and add additional
          AR citations in same; Edit summaries of AR citations to
          make page limit;
9/19/2019 Locate and add AR cites for Supplemental Citations;               1.60
                                                                            MJS

9/19/2019 Review message from Court and draft from co-counsel               1.00
          on Supplemental Citations; Respond to same;                       TWT

9/20/2019 Find additional AR citation in notes for Supplemental             3.70
          filing; Review emails and organize files from Corps,              MJS
          Intervenors, and Amicus parties regarding Remedy;
          Begin taking notes on same;
9/20/2019 Review supplemental filing;                                        .25
                                                                            TWT
                                                                       No Charge

9/20/2019 Further additions and edits to Amended Supplemental                .55
          Citations; File same;                                             KGA

9/27/2019 Email with co-counsel about supplemental Citations;                .30
          Review Corps/Industry Citation list; Additional emails            KGA
          with co-counsel on same;
9/30/2019 Review Supplemental Citations submitted to Court by                .25
          defense;                                                          TWT

9/30/2019 Review CFS Supplemental Citations;                                 .20
                                                                            KGA
                                                                       No Charge

10/1/2019 Review supplemental citations from CFS;                            .25
                                                                            TWT
                                                                       No Charge

10/2/2019 Email to L.H. with outline of costs for lodging and travel         .15
          for Oral Argument;                                                KGA
                                                                       No Charge




                               Page 94 of 133     Exhibit B to Anuta Decl. Page 94 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 106 of 146




10/11/2019 Review Notice from court with Minute Order deciding                1.65
           Sum. Jud. Mot. issues; Read Opinion/Order; Multiple                 KGA
           emails with co-counsel and CFS counsel on same;
           Phone calls with co-counsel and CFS counsel on
           Remedy strategy; Review CFS follow up email to
           Swinomish attorney on Remedy issue;
10/11/2019 Review Order from Court; Confer with KGA; Email                    1.25
           exchange with KGA and L.H.;                                         TWT


10/11/2019 Review email from Law 360 reporter with questions;                   .25
           Provide brief response to same;                                     KGA
                                                                          No Charge

10/12/2019 Review email from L.H. about Coalition Blog Post on                  .30
           decision; Provide advice on same;                                   KGA
                                                                          No Charge

10/12/2019 Review email from Swinomish attorney about Remedy                    .60
           issues; Review L.H. email with detailed thoughts on                 KGA
           Remedy options and issues;
10/14/2019 Review CFS attorney Memo on Remedy issues; Conf                    1.45
           call with co-counsel and CFS attorney to strategize on              KGA
           Remedy responses and issues; Follow up with
           Swinomish Tribe attorney on issues that could affect
           Remedy (such as Tribal NWP 48 verfications); Begin to
           draft FOIA language to try to get at Corps permit data
           relevant to remedy;
10/14/2019 Prepare for conference with KGA; Attend conference                 1.50
           with KGA on Remedy phase;                                           TWT


10/14/2019 Multiple scheduling emails to set up Remedy discussions              .30
           between co-counsel, CFS attorney and Swinomish Tribe                KGA
           attorney;                                                      No Charge

10/15/2019 Multiple emails with co-counsel on Remedy issues;                  1.45
           Review lengthy letter forwarded by client rep L.H. from             KGA
           Coalition member about Remedy options; Phone call
           with L.H. about same; Email to L.H. with spreadsheets
           from AR to try to create list of "worst of the worst" cites;
           Provide detailed advice by email to L.H. on how the court
           ruling should affect things if one or more NWP 48
           authorized folks try to convert to Individual permits;

                                Page 95 of 133      Exhibit B to Anuta Decl. Page 95 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 107 of 146




10/15/2019 Email exchange with L.H. and KGA regarding Remedy                  .50
           options; Evaluate same;                                           TWT

10/16/2019 Conference with KGA and DOJ attorney Kent Hanson on                .50
           whether Settlement is an option for Corps;                        TWT

10/16/2019 Conf. call with Corps attorney to discuss whether a                .30
           settlement would be an option for them; Phone call with           KGA
           co-counsel thereafter to discuss next steps;
10/17/2019 Review press articles forwarded by L.H., co-counsel, and           .35
           others; Review notes from L.H. about Industry                     KGA
           representations to Thurston County about Lasnik              No Charge
           decision and how they claim it has no local effects and
           the judge got the law wrong;

10/17/2019 Discussion when to begin with MJS on drafting Fee                  .25
           Petition;                                                         KGA

10/23/2019 Review email from Corps attorney with Corps ESA report             .85
           on acreage of permits issued under 2017 NWP 48;                   KGA
           Review report; Emails with co-counsel about proposed
           second call with Corps attorney to discuss whether
           further settlement discussion would be fruitful or not;
           Provide pointed thoughts ESA Report on same to Corps
           attorney noting the report does not ID number of permits
           or location; Follow up with co-counsel and client rep L.H.
           on same; Review L.H. response;
10/23/2019 Review email from L.H. with newspaper article about                .15
           how chemical spraying in Willapa is stopped, for now;             KGA
                                                                        No Charge

10/23/2019 Prepare for and confer with KGA; Phone call with                 1.50
           Plauche;                                                          TWT




                               Page 96 of 133      Exhibit B to Anuta Decl. Page 96 of 133
  Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 108 of 146




10/24/2019 Phone call with Corps attorney to discuss whether                  1.80
           settlement is an option; Debrief with co-counsel                   KGA
           thereafter; Report to CFS & L.H. on same; Email to
           Swinomish attorney on same; Review email from
           Intervenor attorney to court, asking about the number of
           Motions on Remedy that can be filed ; Multiple emails
           with co-counsel on same; Review Vacatur case law from
           CFS; Respond to same; Email to co-counsel with outline
           of next steps on drafting of Opp Memo to Corps/Industry
           Motions; Follow up with co-counsel on creation of draft of
           Opp Memo that cites Industry long standing knowledge
           of Coalitions efforts to not only stop further permits until a
           cumulative impact analysis was done but also to seek
           Vacatur to exit permits;
10/24/2019 Prepare for and confur with DOJ and KGA regarding                  1.50
           Remedy option; Email exchange on same;                             TWT

10/25/2019 Review materials from L.H. on Shellfish industry                   1.75
           background information, taxes, and employees; Review               TWT
           email from Court on Swinomish Sum. Jud. Mot. and
           Briefing; Email exchange on Vacant Remedy; Evaluate
           same;
10/28/2019 Review multiple emails between Court and Intervenor                1.35
           attorney and Swinomish Tribal attorney on "number of               KGA
           Motions" issue; Emails to co-counsel and CFS attorney
           on same; Review multiple emails from L.H. with statistics
           on Industry and dates of earliest Coalition comments to
           Corps, Follow up with other attorneys who have
           overturned NWP’s about Vacatur issue to see what, if
           any, additional cases or issues came up;
10/28/2019 Phone call with Swinomish Tribe on Intervention; Email              .25
           to KGA;                                                            TWT

10/30/2019 Begin review of Industry Remedy Motion;                             .50
                                                                              KGA

10/31/2019 Review Amicus Petition filed by Swinomish; Review                   .25
           Corps proposed Order, Memo, and Exhibits;                          TWT




                                 Page 97 of 133    Exhibit B to Anuta Decl. Page 97 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 109 of 146




10/31/2019 Continue review of Industry Remedy Motion; Review               1.95
           multiple emails with Remedy Motion filings by Corps, et         KGA
           al; Begin review of Corps Remedy Motion; Emails with
           L.H. and co-counsel on same; Begin review of Amicus
           Brief; Follow up with Swinomish Tribal attorney to get
           their Motion;
 11/1/2019 Review Remedy Briefs and supporting Declarations from           2.50
           DOJ, Interveners, and Swinomish Tribe;                          TWT

 11/1/2019 Continue review of Remedy Motions filed by Industry,            2.60
           Corps, Tribes & Amicus Brief on same; Forward Motion            KGA
           to L.H.; Review Sound Action update forwarded by L.H.
           for facts that might be useful in Remedy briefing;
           Respond to L.H. questions about Remedy Motions;
 11/2/2019 Review email from L.H. with her preliminary thoughts on          .20
           Remedy;                                                         KGA

 11/4/2019 Review email messages from L.H. and KGA on                      1.00
           proposals and supplemental information needed;                  TWT


 11/4/2019 Review request from CFS/Press for copy of photos used            .30
           at Oral Argument; Provide same;                                 KGA
                                                                      No Charge

 11/4/2019 Review L.H. email with additional detailed thoughts on           .35
           Remedy;                                                         KGA

 11/5/2019 Email exchange regarding Remedy Briefing; Evaluate               .50
           same;                                                           TWT

 11/5/2019 Multiple emails with co-counsel and CFS to outline and           .80
           coordinate Remedy positions;                                    KGA

 11/6/2019 Email exchange with L.H. and KGA on Remedy Briefing;             .75
           Review Swinomish Tribe errata filings;                          TWT


 11/6/2019 Multiple emails with co-counsel on Remedy Opp Memo              1.60
           drafting and strategy issues; Multiple emails exchanged         KGA
           with L.H. on same;
 11/6/2019 Begin drafting Memo in Opposition to defendants                 1.70
           Remedy Motions; Continue reading Motions from                   MJS
           industry and Corps;



                              Page 98 of 133       Exhibit B to Anuta Decl. Page 98 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 110 of 146




11/7/2019 Review draft L.H. Decl in support of Remedy Opp Memo;             4.90
          Multiple emails with co-counsel on same; Begin edits to           KGA
          L.H. draft Decl; Multiple emails with Coalition Member
          Showalter to obtain her prior comments and verify
          accuracy of statements in draft L.H. Decl; Multiple
          additional emails with co-counsel on Opp Memo strategy
          issues; Continue edits to Remedy Opp Memo; Begin
          review of CFS draft Remedy Opp Memo to try to ensure
          we are not duplicating briefing on legal or factual issues;
11/7/2019 Review email messages; Review draft L.H. Declaration              4.00
          including proposed comments and Exhibits; Review CFS              TWT
          draft Brief on Remedy;

11/7/2019 Create outline for Memo on Remedy; Draft Memo on                  8.80
          Remedy; Continue to draft Memo on Remedy;                         MJS
          Coordinate with CFS on Briefing, phone call with CFS on
          law/facts breakdown; Continue drafting Remedy Memo;
          Edit Memo; Send to KGA for feedback;
11/8/2019 Review revised Briefs, comments, Declarations on                  1.25
          Remedy;                                                           TWT

11/8/2019 Additional edits to draft Remedy Opp Memo and L.H.                3.60
          Decl; Multiple emails with co-counsel on same, including          KGA
          draft proposed Remedy outline; Provide revised draft
          L.H. Decl to co-counsel for review;

11/9/2019 Update and edit Declaration and send to KGA and L.H.;             4.70
          Edit Memo, find exhibits, Shepardize, and send to                 MJS
          KGA/CFS;
11/9/2019 Review further revisions of draft Briefs, Declarations,           1.00
          Exhibits, and comments;                                           TWT




                               Page 99 of 133     Exhibit B to Anuta Decl. Page 99 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 111 of 146




 11/9/2019 Further edits to draft Opp Memo and supporting                    4.65
           Declaration; Send revised versions to co-counsel;                  KGA
           Review suggested changes from same; Further
           discussion with CFS about joint position on Remedy;
           Follow up with L.H. on language of potential Remedy;
           Re-read Corps, Industry & Tribal Decl's; Additional edits
           to Remedy Opp Memo; Multiple emails with co-counsel
           on draft Opp Memo strategy and language choice issues;




11/10/2019 Update Declaration; Continue edits; Organize Exhibit              3.30
           folder; Send link to KGA for review;                               MJS

11/10/2019 Continue edits to draft Opp Memo on Remedy and draft              4.90
           supporting Decl; Multiple emails with co-counsel on                KGA
           same; Provide updated version of proposed Opp Memo
           to L.H. for review; Provide revised draft Decl. to L.H. for
           review; Provide updated Opp Memo to co-counsel to
           review;
11/11/2019 Edit and revise draft language to add into Memo on                4.70
           Remedy; Phone conference with KGA; Research local                  MJS
           Rules for filing procedure for proposed Order; Draft
           proposed Order and send to KGA for review;
11/11/2019 Review revised Briefs and Declarations; Provide edits to          2.75
           KGA;                                                               TWT


11/11/2019 Review co-counsel thoughts and edits on draft Opp                 4.85
           Memo; Further edits to both Decl & Opp Memo; Review                KGA
           draft proposed Order on Remedy; Edit same; Send
           revised Opp Memo, Decl, and Order to co-counsel; Send
           revised Decl. to L.H. with signature instructions; Leave
           VM for L.H. on same; Multiple emails with co-counsel
           and L.H. with updates on Remedy briefing;
11/12/2019 Final proof-read and revisions; Send to KGA;                        .30
                                                                              MJS

11/12/2019 Email exchange with KGA and L.H. on Remedy Brief                  2.25
           review, final Brief, Declaration, and proposed Order;              TWT




                               Page 100 of 133      Exhibit B to Anuta Decl. Page 100 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 112 of 146




11/12/2019 Finalize exhibits to Declaration on Remedy; Review CFS           2.50
           semi-final Opp Memo; Multiple emails with co-counsel;             KGA
           Finalize and file Opp Memo, Decl, & proposed Order on
           Remedy;
11/13/2019 Review CFS Remedy filing; Review new research on                 1.50
           effects of oyster agriculture and send to KGA and L.H.;           TWT

11/13/2019 Begin legal research on Fee Petition issues; Multiple              .75
           emails with co-counsel on same;                                   KGA

11/13/2019 Review email from CFS with their Remedy Opp Memo;                  .50
           Review CFS Remedy Opp Memo;                                       KGA
                                                                        No Charge

11/14/2019 Emails with MJS about Fee Petition drafting strategy;              .30
                                                                             KGA

11/14/2019 Review scientific article located by co-counsel on how             .30
           you need significant flushing in a Bay for oyster                 KGA
           aquiculture to have only limited impact;                     No Charge

11/15/2019 Review defendant’s Reply Brief and Declarations;                 1.00
                                                                             TWT

11/18/2019 Review Reply Briefs on Remedy from Swinomish Tribe               1.25
           and DOJ;                                                          TWT


11/18/2019 Review Corps, Industry and Swinomish Reply Briefs;                 .95
           Phone call with L.H. on status of case and related issues;        KGA


11/20/2019 Begin research on EAJA and CWA standards; Research               2.20
           case law and example Petitions; Begin drafting Fee                MJS
           Petition;
11/21/2019 Review emails on status; Phone call with KGA;                      .25
                                                                             TWT

11/23/2019 Research on Seattle fee rates; Multiple emails with co-            .40
           counsel about Fee Petition issues;                                KGA

11/23/2019 Review and respond to L.H. and co-counsel emails about             .25
           possible draft Press Release when Remedy decision                 KGA
           issued;                                                      No Charge




                              Page 101 of 133      Exhibit B to Anuta Decl. Page 100 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 113 of 146




11/23/2019 Emails with co-counsel about Fee Petition drafting; Legal         .55
           research on availability (or not) of CWA 505 fees in our         KGA
           situation
11/25/2019 Review L.H., CFS, and co-counsel emails on Press                  .20
           Release drafting;                                                KGA
                                                                       No Charge

11/26/2019 Further research on Seattle attorney rates;                       .30
                                                                            KGA

 12/3/2019 Review inquiry from L.H. about next steps;                        .10
                                                                            KGA

 12/3/2019 Follow up with CFS on status of draft press release on            .10
           Remedy;                                                          KGA
                                                                       No Charge

 12/4/2019 Provide suggested quotes for draft Press Release on               .30
           Remedy to co-counsel and CFS;                                    KGA
                                                                       No Charge

 12/4/2019 Respond to L.H. inquiry on next steps;                            .15
                                                                            KGA

 12/5/2019 Further research with Seattle attorneys about Market              .30
           Rates;                                                           KGA


 12/6/2019 Review L.H. email with press articles on "New Dawn For            .10
           Aquaculture In PNW";                                             KGA
                                                                       No Charge

 12/9/2019 Follow up with multiple Seattle attorneys on Market Rate          .85
           issues; Review and respond to emails on same; Legal              KGA
           research on prior Lasnik decisions on fees; Forward
           findings on same to co-counsel;

 12/9/2019 Email exchange with KGA regarding appropriate fee                 .50
           rates to charge; Work on locating declarants on same;            TWT


12/13/2019 Review email from co-counsel with research on oyster              .30
           aquiculture and water quality in Chesapeake Bay;                 KGA
                                                                       No Charge

12/14/2019 Review L.H. email with new NMFS aquiculture                       .30
           coordinator for Oregon and Washington information                KGA
                                                                       No Charge



                              Page 102 of 133       Exhibit B to Anuta Decl. Page 102 of 133
 Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 114 of 146




12/14/2019 Review email from co-counsel about potential declarant              .25
           attorney to support Fee Petition; Respond to same;                 KGA


12/15/2019 Email exchanges with KGA on Fee Petition; Review                  1.25
           current hours; Talk with Seattle attorneys about doing             TWT
           supporting Declaration;
12/16/2019 Additional research on Seattle billing rates for attorneys          .55
           with our varying experience levels; Emails with co-                KGA
           counsel on probable choice of rates for Fee Petition;
12/17/2019 Review email from co-counsel with results from research             .45
           on deadline for filing Fee Petition and whether it is or is        KGA
           not jurisdictional; Read case provided on same;
           Additional emails exchanged with Seattle attorneys on
           rate issues;
12/18/2019 Multiple emails exchanged with various attorneys from               .60
           Seattle and elsewhere about Seattle rate issues;                   KGA

12/22/2019 Review email from L.H. with NMFH newsletter about                   .30
           alleged need for “faster permitting” for aquiculture ;             KGA
                                                                         No Charge

12/23/2019 Additional legal research on other Western District of            1.20
           Washington Fee decisions; Provide additional cases                 KGA
           located to co-counsel;
12/27/2019 Continue drafting Fee Petition; Research case law on              1.40
           timeliness, substantially prevail, and take notes; Draft           MJS
           Petition;
12/30/2019 Follow up with co-counsel on their hours and proposal of            .40
           organizing same into a single time sheet; Multiple emails          KGA
           exchanged with co-counsel on same;
12/30/2019 Research rationale rate case law for newer attorneys,             2.80
           attorneys not barred in jurisdiction where litigation took         MJS
           place; Continue drafting Fee Petition sections on
           timeliness, reasonable rates, and special circumstances;
12/31/2019 Email exchange with KGA on Fee Petition;                            .25
                                                                              TWT

12/31/2019 Edits to existing time sheets for NWP 48 hours to try to          2.75
           “no charge” duplicative entries and any unrelated entries          KGA
           or clerical time entries;
                               Page 103 of 133      Exhibit B to Anuta Decl. Page 103 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 115 of 146




 1/3/2020 Additional edits to time sheets to try to reduce hours to         1.90
          appropriate billing and consolidate prior bills in to one         KGA
          time sheet;
 1/3/2020 Beginning draft of Memo, edit and clean up Fee Petition -         2.30
          streamline language and form; Begin draft of                      MJS
          “substantially justified” section; Research for
          “substantially justified” in law/facts;
 1/6/2020 Continue drafting Fee Petition through “no special                1.80
          circumstances” section;                                           MJS

1/14/2020 Review L.H. email with HE Decision approving                       .40
          Jamestown S'Klallam Tribe aquiculture operation in                KGA
          Clallam County and questions about how that fits (or not)    No Charge
          with court ruling in our case; Provide preliminary advice
          on same;
1/14/2020 Research rates for attorney not barred in jurisdiction            2.90
          where case was heard; Draft Fee Petition through                  MJS
          conclusion; Proof read and revise Petiton; Send to KGA;

1/15/2020 Review draft Fee Petition; Provide notes on same to co-            .40
          counsel;                                                          TWT

1/15/2020 Review first draft of Fee Petition from co-counsel;                .55
          Review TWT edits to same; Provide additional thoughts             KGA
          on same;
1/23/2020 Review Fee Petition with notes from KGA and TWT;                  2.40
          Make suggested edits; Re-check citations; Print and edit          MJS
          printed version;
1/23/2020 Email exchange with co-counsel on Fee Petition; Legal             2.50
          research on entitlement fees under CWA 404;                       TWT

1/24/2020 Research cost of living adjustment; Begin drafting my             4.10
          Declaration in Support of Fees; Research Fee Petition             MJS
          Declarations; Finish my Declaration in Support of Fees;
          Edit and send to KGA for review; Begin drafting
          Hendricks Declaration;
1/24/2020 Additional research on rates; Begin review of draft client         .80
          rep Declaration; Emails with co-counsel on draft attorney         KGA
          Declaration;




                              Page 104 of 133     Exhibit B to Anuta Decl. Page 104 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 116 of 146




1/28/2020 Provide edits to client rep Declaration;                            .65
                                                                             KGA

1/30/2020 Begin draft of TWT Declaration; Send to KGA; Begin                2.50
          draft of KGA Declaration; Review calculations for USAP             MJS
          matrix; Draft and re-draft for Seattle and Portland rate
          multipliers;
1/30/2020 Begin review of and edits to draft KGA and TWT Decl’s               .60
          in support of fees;                                                KGA

1/31/2020 Phone call with L.H. on status of Remedy decision and               .45
          Corps possible individual permitting of shellfish cites now        KGA
          that NWP 48 is not available;
2/11/2020 Phone call with attorney A.H. about Dungeness Spit                  .90
          permit and implications of NWP 48 decision on same;                KGA
                                                                        No Charge

2/10/2020 Provide additional edits to draft Declaration in support of         .25
          fees by TWT roughed out by co-counsel MJS;                         KGA


2/13/2020 Emails with co-counsel about collection and compilation           4.65
          of hourly time records for use in Fee Petition; Edits to           KGA
          KGA existing 6 years of hourly time records to try to
          remove A-C privileged information and to ensure “no
          charge” for time that was only tangentially related to case
          or that was perhaps excessive;
2/13/2020 Review email from co-counsel on Fee Petition status;              1.25
          Research on EAJA award;                                            TWT

2/14/2020 Edit draft Declaration in support of fees roughed out by          1.20
          co-counsel MJS; Provide revised draft to MJS with notes            KGA
          on additional support information needed in various
          places; Emails with co-counsel about rate issues and
          supporting case law on same;
2/14/2020 Further edits to KGA existing hourly time to try to remove        2.20
          A-C privileged information and to “no charge” hours that           KGA
          will not be sought;
2/14/2020 Email exchange with co-counsel on Fee Petition and the            2.25
          2013-2016 entries;                                                 TWT




                              Page 105 of 133     Exhibit B to Anuta Decl. Page 105 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 117 of 146




2/17/2020 Review inquiry from Coalition member about Quilcene               .65
          WA Debob Bay NWP 48 authorized farm, that just                    KGA
          received a DNR lease and the effect (if any) of Lasnik       No Charge
          NWP 48 invalidation decision on ability of farm to start
          operations; Provide advice on same;
2/17/2020 Draft FOIA to Corps regarding issuance since October               .70
          10, 2019;                                                         MJS

2/17/2020 Review draft FOIA request to Corps, to see if they really          .95
          are no longer issuing NWP 48 authorizations and to see            KGA
          whether they are instead issuing Individual permits for
          shellfish aquaculture operations still without a Sound
          wide or any even a local cumulative impact analysis;
          Email co-counsel and CFS counsel about same; Email
          Corps attorney about same; Strategies with MJS on
          further research to support Fee Petition;
2/18/2020 Update TWT and KGA Declarations with KGA edits;                    .20
                                                                            MJS

2/18/2020 Review revised draft Fee Petition, and revised draft KGA           .65
          Decl in support of same; Multiple emails to MJS about             KGA
          edits to same;
2/18/2020 Review email exchange regarding status of case and                 .25
          draft FOIA request for updated information from Corps;            TWT


2/19/2020 Proof read; Update TWT and KGA Declarations; Update               4.20
          KGA Declaration with NLJ information research W.D. WA             MJS
          fee opinions for recent rates awarded; Refine hours;
          Forward to KGA;
2/19/2020 Multiple emails to MJS with additional suggested edits on          .80
          draft Fee Petition; Review Corps attorney email about             KGA
          FOIA Request for shellfish aquiculture permitting doc’s
          since Lasnik decision; Finalize and submit same to
          Corps; Review Corps email seeking more information on
          fee waiver issue; Emails with co-counsel on same;
2/20/2020 More edits to KGA/TWT Fee Petition draft Declarations;            1.80
          Emails between MJS, KGA and TWT on same; Draft                    MJS
          language for FOIA request fee waiver for use with Corps
          FOIA on recent aquiculture Permits issued; Send to KGA
          TWT;


                              Page 106 of 133      Exhibit B to Anuta Decl. Page 106 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 118 of 146




2/20/2020 Respond to Corps FOIA Officer email seeking more info             .35
          to support fee waiver for FOIA request for updated               KGA
          shellfish 404 permitting info at Corps since Judge
          Lasnik’s ruling;
2/21/2020 Review final FOIA request to COA; Email exchanges                 .25
          with DOJ attorney Kent Hanson and Corps;                         TWT


2/25/2020 Review email from L.H. with Corps Notice of Individual            .40
          shellfish aquiculture permit application; Skim Notice;           KGA
          Provide advice on responding to same;                       No Charge

2/26/2020 Review L.H. email on UW Sea Grant Conference and                 .25
          shellfish;                                                       KGA
                                                                      No Charge

2/26/2020 Follow up with MJS on Fee Petition and Decl drafts;               .35
          Strategize about additional legal research to potentially        KGA
          help prove that Fee Petition hours are reasonable;


2/26/2020 Review and edit hours for Fee Petition for formatting and       1.50
          phrasing consistency;                                            KGA
                                                                      No Charge

2/27/2020 Revise Fee petition; Send to KGA;                                 .80
                                                                           MJS

2/27/2020 Skim new decision from USDC ID, involving vacatur;                .35
          Send to MJS for closer review and possible use as a              KGA
          Supp. Auth. Notice on Remedy;
2/28/2020 Review revised drafts of Fee Petition, KGA Decl, TWT              .30
          Decl, MJS Decl & LH Decl.;                                       KGA

 3/3/2020 Review and edit attorney hours;                                   .75
                                                                           KGA
                                                                      No Charge

 3/4/2020 Review costs; Emails with MJS on Fee Petition and                 .70
          Declaration additions to cover same; Review 9th Circuit          KGA
          Form 9 and EAJA Fee application forms; Emails with
          MJS to confirm nothing similar in WD; Further emails
          with MJS about researching any Opinions the discuss
          preferred format for presentation of and/or summarizing
          of hours in a Fee Petition in WD;


                              Page 107 of 133      Exhibit B to Anuta Decl. Page 107 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 119 of 146




 3/9/2020 Review draft billing entries for Fee Petition; Revise billing         2.5
          entries;                                                             TWT

 3/9/2020 Review and edit revised draft Fee Petition; Review                  1.35
          research on rates in recent WD WA fee opinions;                      KGA
          Multiple emails with MJS about case law on use of
          USAO Matrix and rate choices for myself, TWT & MJS;
 3/9/2020 Review LH email about CA Coastal Commission decision                  .35
          rejecting aquaculture permit due to impacts on eelgrass;             KGA
          Respond with thoughts on same;                                  No Charge

 3/9/2020 Edit Fee Petition to add section on costs; Add cost                 6.50
          section to KGA Declaration; Send to KGA for review;                  MJS
          Research Supplemental Authority options generally and
          in W.D. WA; Read recent NEPA decisions vacating rule;
          Email to KGA re: whether they apply; Draft Notice of
          Supplemental Authority; Send to KGA; More research on
          hourly rates in W.D. Wash; Update KGA Decl; Update
          Ree petition; Send KGA analysis on updated hourly
          rates; Research and draft email to KGA re: Laffey matrix,
          relevant cases and citations to the Matix in the Western
          US courts;
3/10/2020 Follow up email to MJS about use of OSB 2017 Econ,                    .60
          Survey and USAO Matrix as comparison points, as well                 KGA
          as other thoughts on how to more effectively argue and          No Charge
          support fees; Email exchange with TWT to check on
          status of update to his hours;
3/10/2020 Review draft Supplemental Authority Notice drafted by                 .85
          MJS; Read 10th Circuit High Country Opinion closely to               KGA
          be sure we are fairly representing it; Edit draft
          Supplemental Authority Notice; Send same to TWT and
          MJS to get their thoughts;
3/10/2020 Email exchanges with co-counsel on EASA Petition;                     .50
                                                                               TWT

3/11/2020 Review MJS notes on revised Supplemental Authority                    .90
          Notice; Make additional polishing edits; Follow up                   KGA
          questions to MJS on similarly (or not) between Rule at
          issue in High County and each of the NWP 48 Rules at
          issue in our case; Review response; Add language to
          draft Notice to address same;



                               Page 108 of 133      Exhibit B to Anuta Decl. Page 108 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 120 of 146




3/11/2020 Send proposed Notice to CFS to get their thoughts on             .35
          same; Review preliminary thoughts on same;                      KGA
                                                                     No Charge

3/11/2020 Review 10th Circuit HCCA v. Forest Service regarding            1.25
          Vacatur; Email exchange with co-counsel regarding use           TWT
          as Supplemental Authority; Review and comment
          regarding draft Notice of Supplemental Authority;
3/12/2020 Finalize and file Notice of Supplemental Authority; Send         .40
          same to L.H. with explanation;                                  KGA

3/12/2020 Discussion with TWT on format of Fee Petition hours;             .20
                                                                          KGA
                                                                     No Charge

3/12/2020 Review Coalition comments on Chelsea Farms - Lewis              2.50
          Shellfish, and William Geoduck Beach; Finalize hours for        TWT
          EASA Fee Petition; Send to co-counsel for review;
3/15/2020 Emails with TWT and MJS about hours and additional               .35
          cases on importance of pre-filing work, that we might           KGA
          want to add to Petition or one of the Decl;
3/16/2020 Email additional fee research materials to MJS;                  .25
                                                                          KGA

3/17/2020 Review revised updated Motion for EASA attorney fees             .25
          and comments;                                                   KGA

3/17/2010 Phone call with MJS to discuss further strategy for              .90
          framing of Fee Petition and what we really do and do not        KGA
          need to prove on hourly rate issues, given that it is an
          EASA case; Begin review of revised Petition and KGA
          Decl from MJS with changes precipitated by our
          discussion;
3/17/2020 Adjust format of Fee petition - move discussion from            2.80
          KGA Declaration into Petition body, update citations;           MJS
          Research on "forum rates" and EASA application;
3/18/2020 Review Jamestown Sklallam Dungeness Refuge                       .75
          Individual Application comments from L.H.; Email                TWT
          exchange on status;
3/20/2020 Another review of combined MJS, TWT & KGA hours to              1.50
          look for any duplication or other issues;                       KGA



                             Page 109 of 133     Exhibit B to Anuta Decl. Page 109 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 121 of 146




3/23/2020 Email exchange with co-counsel on status and Imazanox                 .25
          spraying approval and need for supplemental filing;                  TWT

3/23/2020 Emails with CFS about possible Supp. Auth. Notice                     .25
          related to DOE permit issuance that will further reduce              KGA
          eelgrass and affect outcome of Corps cumulative impact
          analysis;
3/24/2020 Research on Cost Bills and LCR 54; Send info to KGA;                  .60
                                                                               MJS

3/27/2020 Review recent NEPA decisions regarding Vaestur -                     1.25
          Standing Rock Siouc Tribe USACE 3/25/20; Research                    TWT
          applicability on same;
3/31/2020   Draft KGA Declaration on bill of costs;                             .60
                                                                                MJS

 4/1/2020 Review email from Corps FOIA Officer indicating Corps                 .20
          will need an extension of time to respond to our FOIA                KGA
          seeking any individual permits up for decision or issued,
          that used to be NWP 48 covered or that cover Industrial
          Scale Aquiculture operations that we denied NWP 48
          coverage; Respond to same, agreeing to extension given
          COVID situation;
 4/1/2020 Review email exchange regarding FOIA request and                      .25
          response;                                                            TWT

4/17/2020 Review North Plains Resource Counsel decision re:                    1.00
          inter-relation between NWP and ESA and evaluate re:                  TWT
          application to our case;
4/18/2020 Review email from Corps FOIA Officer insisting that we                .25
          agree to pay fees, even though we sought a fee waiver,               KGA
          before they will respond to our request; Respond to
          same, noting we agree but under protest and w/o waiver
          to sue the Corps for a bogus denial of fee waiver;
4/20/2020 Email exchange with co-counsel re: North Plains                      1.00
          Resource Counsel ESA decision and need for filing as                 TWT
          additional supplemental authority and review and further
          analysis of decision;




                              Page 110 of 133         Exhibit B to Anuta Decl. Page 110 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 122 of 146




4/20/2020 Review confirmation from Corps FOIA Officer that they              .85
          now have what they need to process; Review emails                 KGA
          from TWT with new decision from Dist. MT federal court
          overturning Corps NWP #12; Emails with co-counsel on
          implications of same for our Remedy decision and
          possible use as Suppl. Authority; Read 26 page MT
          decision;
4/21/2020 Review draft Order and email from Court re: Oral                   .75
          Argument; Email exchange with co-counsel;                         TWT

4/21/2020 Review email from Court with draft Remedy                          .90
          Order/Opinion; Read Order/Opinion; Multiple emails with           KGA
          co-counsel on same; Provide update on same with
          advice on same to client rep LH; Review client response;
4/22/2020 Multiple emails with co-counsel and defense counsel on             .40
          scheduling options for Oral Argument;                             KGA
                                                                       No Charge

4/22/2020 Multiple emails with co-counsel on strategy for next               .30
          steps, and likelihood that Corps/Industry will now finally        KGA
          be willing to negotiate;
4/22/2020 Email exchange with all counsel on scheduling of Oral              .50
          Argument;                                                         TWT

4/23/2020 Further email exchange with co-counsel on scheduling of            .25
          Oral Argument;                                                    TWT

4/23/2020 Review draft Additional Suppl. Auth. Notice from MJS;              .45
          Edit same; Follow up emails to and from co-counsel                KGA
          related to expected settlement negotiation efforts by
          Corps/Industry;
4/23/2020 Read North Plains NWP 12 case; Draft Notice of                   1.20
          Additional Supplemental Authority; Emails with LH, KGA,           MJS
          TWT, & CFS attorneys on court’s draft Order on
          Remedy;
4/24/2020 Email exchanges on scheduling and Court Order on                   .25
          same;                                                             TWT

4/24/2020 Multiple additional emails with defense, interveners and       .35
          co-counsel on date for Oral Argument; Multiple emails         KGA
          with co-counsel to schedule conference call to discuss   No Charge
          settlement positions so we are ready if Corps/Industry
          reach out;
                             Page 111 of 133 Exhibit B to Anuta Decl. Page 111 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 123 of 146




4/24/2020 Review Minute Order from court scheduling Oral                    .40
          Argument on Remedy; Email client with info on same               KGA
          and a heads up about possible settlement negotiations;
          Review client thoughts on possible settlement
          negotiations with Corps/Industry; Follow up email to MJS
          about status of Supp. Auth. Notice;
4/26/2020 Additional review of hourly time records to ensure no           3.70
          duplication or other issues, and that we have a rough            KGA
          total amount of hours, fees, and expenses should
          Corps/Industry attys want to talk about settlement;
          Follow up with co-counsel MJS & TWT to get their
          updated hours; Review revised draft Additional Supp.
          Auth. Notice from MJS; Re-read NPRC Opinion; Edit
          Notice; Send same to co-counsel for review before filing;
4/27/2020 Review draft Supplemental Authority Notice; Email                 .50
          exchange with co-counsel on same; Finalize and file              KGA
          same with the Court;
4/28/2020 Prepare for and participate for video conf. with co-            2.00
          counsel on upcoming argument; Settlement review;                 TWT
          Review draft Order and comment; Phone call with DOJ
          attorney Kent Hanson;
4/28/2020 Video Conf. with co-counsel and CFS to discuss strategy           .95
          for Remedy Oral Argument and settlement options and              KGA
          positions if approached by Corps/Industry; Follow up
          email to Swinomish Tribe attorney at EJ, to see what
          their position will be at Oral Argument and whether there
          is some common ground that the Conservation
          Community and the Tribes could find;
4/28/2020 Meeting with KGA, TWT, and AVS regarding Oral Arg               1.00
          prep and strategy;                                               MJS

4/29/2020 Review email exchange with Patti Goldman on                       .75
          settlement and Oral Argument; Review Sea Grant Law               TWT
          Center publication on shellfish aqua culture permitting
          under NWP 48; Prep for Oral Argument;
4/29/2020 Emails with Swinomish Tribe atty at EJ to schedule                .45
          phone call; Review Sea Grant articles on NWP 48 & ESA            KGA
          and aquiculture that TWT located;                           No Charge




                             Page 112 of 133     Exhibit B to Anuta Decl. Page 112 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 124 of 146




4/30/2020 Review request to participate in Oral Argument by Tribes          .50
          and evaluate; Email echanage with client and co-                 TWT
          counsel; Phone call with KGA;
4/30/2020 Review Notice from Court that Jamestown S’Klallam                 .55
          Tribe is seeking to participate in Oral Argument as              KGA
          Amicus; Email to L.H. to advise of same; Email to CFS
          counsel to see if she can follow up with Jamestown atty
          to see what position Tribe is going to take if allowed to
          participate; Phone call with TWT to go over results of his
          talk with Corps atty; Follow up with L.H. on number of
          NWP 48 permits, if any, that she thinks are being
          processed by Corps;
 5/1/2020 Review Court Order re: Amicus Review Jamestown                    .50
          S’Klallam Dungeness Split application and email                  TWT
          exchange on same;
 5/1/2020 Review Court Notice of Order granting Jamestown Tribe             .70
          Motion for leave to participate at Oral Argument; Notify         KGA
          L.H. of same; Review L.H. detailed response to my
          inquiry about NWP 48 Registered operations that are
          now being noticed for comment by the Corps as
          Individual operations, and on the biology of various parts
          of the Sound; Follow up inquiry to L.H. for info we can
          potentially use are Oral Argument;

 5/2/2020 Review emails from L.H. with the CPPSH comments on                .45
          the 3 Corps and one Ecology aquaculture operation                KGA
          permits noticed for comment since Judge Lasnik’s
          opinion in Oct. 2019; Follow up email to L.H. to get
          clarification on whether any of these are former NWP 48
          registered projects; Follow up emails with MJS on
          searching NWP 48 AR for any of these four operations;

 5/4/2020 Prepare for and attend conference with co-counsel                1.00
          regarding settlement prospects and prep for 5/18/20              TWT
          Hearing;




                              Page 113 of 133      Exhibit B to Anuta Decl. Page 113 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 125 of 146




5/4/2020 Phone conf. with Swinomish Tribe attorney to see if there        1.30
         is some common ground to be found on Remedy; Video                KGA
         conf. w/co-counsel to discuss phone call and next steps
         with Remedy/settlement negotiations; Follow up with L.H.
         on Swinomish operations and whether they are same or
         different from industry operations; Review CFS report on
         Jamestown S’Kallam Tribe position; Respond to same;

5/5/2020 Emails with L.H. and TWT about scheduling and hours;               .20
                                                                           KGA
                                                                      No Charge

5/6/2020 Review Notice from Court with Oral Argument call in info;        1.10
         Phone call with L.H. to clarify permit issues; Review             KGA
         email from L.H. with Notices issued by Corps so far;
         Follow up emails with co-counsel on how to approach
         putting same in front of court; Follow up with co-counsel
         on Supp. Auth. Notice on Dist. ID decision; Follow up
         with MJS on possible visual for use at Oral Argument;
5/6/2020 Research pending authorizations at Seattle District; Send        1.60
         info to KGA and client;                                           MJS

5/7/2020 Review proposed Corps Permit and Van Savn comments               2.00
         and respond; Review Motion to Intervene (preliminary              TWT
         only); Email exchange with co-counsel regarding
         response; Legal research on timeliness issue;
5/7/2020 Begin review of draft Third Notice of Additional Authority         .95
         drafted by MJS on ID Federal Court Opinion on Remedy              KGA
         in ICL; Review Motion to Intervene and supporting Decl.
         filed by Nesbit; Multiple emails with co-counsel about
         issues raised by same and division of labor in responding
         to same;
5/7/2020 Read opinion in IDC/GYC case; Draft Notice of                    1.10
         Supplemental Authority;                                           MJS

5/8/2020 Further detailed review of Motion to Intervene; Email            2.50
         exchange with co-counsel regarding division of labor for          TWT
         response; Legal research on differences; Begin drafting
         response;
5/8/2020 Review multiple emails on Nesbit Intervention;                     .30
                                                                           KGA




                            Page 114 of 133      Exhibit B to Anuta Decl. Page 114 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 126 of 146




 5/9/2020 Legal research on adequate representation and                     3.25
          timeliness; Investigate relationship between proposed             TWT
          intervenors and existing intervenors; Begin drafting Brief
          in Opposition; Review new Idaho Federal Court decision
          on Remedy; Draft Third Notice of Supplemental Authority
          and comment;
 5/9/2020 Edit draft Third Notice of Additional Authority; Send to co-      2.25
          counsel for final review; More emails with co-counsel on          KGA
          Nesbit Intervention Motion; Legal research looking at
          cases on Intervention Timeliness cited by Nesbit; Outline
          why our situation is distinguishable; Follow up with L.H.
          to provide Nesbit filings and get her thoughts on Nesbit
          proposal;
5/10/2020 Review Nesbit Decl; Review L.H. thoughts on Nesbit                 .45
          Intervention request;                                             KGA

5/11/2020 Attend conference with co-counsel regarding opposition            1.25
          on Motion to Intervene; Prepare for Oral Argument; Legal          TWT
          research on adequacy of representation and timeliness;
          Continue drafting Opp Brief regarding Motion for
          Preliminary Injunction’ Email exchanges on supporting
          Declarations;
5/11/2020 Conf. Call with co-counsel and CFS about how to                   1.80
          respond to Nesbit Motion; Complete outline of key                 KGA
          distinguishing points for the primary intervention related
          cases cited by Nesbit; Send same to MJS for
          incorporation into draft Opp Memo; Emails with CFS
          counsel on briefing approach; Review Swinomish Tribe
          Opp Memo to Nesbit Intervention; Emails with co-
          counsel about same;
5/11/2020 Conf. Call with co-counsel and CFS about strategy for             1.95
          Oral Argument on Remedy; Review email from Court                  KGA
          asking about who will present for Coalition at Oral
          Argument; Respond to same; Review L.H. email about
          new EO issued last Thursday by POTUS, on need for
          expansion of aquaculture; Provide thoughts on same,
          and how I plan to potentially use same if it comes up
          during Oral Argument; Follow up with L.H. on positions to
          take at Oral Argument;



                              Page 115 of 133      Exhibit B to Anuta Decl. Page 115 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 127 of 146




5/11/2020 Call with co-counsel to discuss Motion to Intervene and          .60
          opp Memo strategy;                                              MJS
                                                                     No Charge

5/11/2020 Read through Motion to Intervene, attachments, and               3.7
          begin reading caselaw; Begin drafting Memo in                    MJS
          Opposition to Nisbit Motion to Intervene; Review KGA
          caselaw notes; Begin incorporating into draft Intervenor
          Opposition Memo;
5/12/2020 Continue work on Opp Brief on Nisbet Motion to                  6.25
          Intervene including additional legal research; Revise            TWT
          Brief and draft additional Barkhurst Declaration; Review
          PCSGA Memorandum and supporting Declarations;
          Email exchange with co-counsel regarding pre-hearing
          conference;
5/12/2020 Mulitple emails with co-counsel and L.H. about CPPSH            5.85
          member supporting Decl and Opp Memo to Nisbet                   KGA
          Motion to Intervene; Review and edit draft Opp Memo
          from MJS; Review outline of thoughts from CPPSH
          member on Nisbet and Willapa Bay; Multiple emails with
          co-counsel about edits to draft Opp Memo on Nisbet
          Motion; Make and review additional edits to same;
5/12/2020 Finalize and file Third Notice of Supp. Auth.; Review           1.90
          email from Industry attorney inquiring about whether we         KGA
          want to talk; Respond to same confirming yes, and
          proposing date/time; Review Swinomish filings with
          proposed modifications to Court Draft Order on Remedy;
          Emails with co-counsel on same;
5/12/2020 Edit KGA contributions to Intervention Opp Memo; Begin          4.20
          integrating TWT contributions; Emails with co-counsel on         MJS
          Opp Memo for intervention; Complete integrating each
          contribution to Opp. Memo; Edit for content and
          formatting; Send to co-counsel for edits;




                             Page 116 of 133      Exhibit B to Anuta Decl. Page 116 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 128 of 146




5/13/2020 Email to Ross Barkhurst; Review, edit, and finalize              7.00
          Barkhurst Declaration in Opposition to Nisbet                     TWT
          intervention; Confer with Ross Barkhurst; Review
          Swinomish filing regarding effects of COVID 19; Email
          exchange with co-counsel on same and review of
          Federal aid to Industry and evaluate same; Email
          exchange with counsel on telephone with Amanda Carr;
          Email exchange for need for further editing and review;
          Edit latest draft Memo in Opposition to Nesbit
          Intervention and send to co-counsel for comments;
5/13/2020 Review revised version of Joint Opp Memo to Nisbet               4.60
          Motion; Multiple edits to same; Finalize and file Joint Opp      KGA
          with supporting Decl;
5/13/2020 Review Tongas fee decision by USDC AK; Forward                    .90
          same to MJS for use in Fee Petition; Review email from           KGA
          Industry attorney setting date for Conf. Call; Review L.H.
          email about JSK Tribe and their likely position as
          Amicus;
5/13/2020 Edit, format, and update Opp Memo on Motion to                   4.20
          Intervene; Incorporate KGA edits; Proof-read with new             MJS
          content; Send to co-counsel; Format and edit
          Intervention Opp Memo; Emails with co-counsel; Finalize
          and file Intervention Opp Memo;
5/14/2020 Review Swinomish and evaluate same; Review                       5.25
          proposed Modification and draft Remedy Order; Call to             TWT
          client and co-counsel; Prepare and confer with Amanda
          Carr; Review Taylor Opposition to Nisbet Intervention;
          Phone call with K.H. regarding settlement prospects with
          client and co-counsel and evaluate settlement proposals;




                              Page 117 of 133      Exhibit B to Anuta Decl. Page 117 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 129 of 146




5/14/2020 Review Taylor revised proposed Remedy Order in                  3.50
          Swinomish case; Multiple emails with co-counsel about           KGA
          Remedy issues; Phone call with L.H. about Taylor
          proposal; Phone call with Industry attorney to discuss (for
          the 1st time) settlement; Phone call with Corps attorney to
          discuss same; Review CFS summary of phone call with
          Amicus attorney; Review emails to and from Swinomish
          attorney providing input on whether they would or would
          not fall with in the Taylor proposal and asking about our
          position on the Tribe’s revised Remedy Order; Review
          potential Oral Argument exhibits that MJS worked up;
          Emails with co-counsel on same; Review L.H. email with
          thoughts on new Taylor proposal; Provide update to L.H.
          on discussions with Industry and Corps attorney; Send
          L.H. copies of Industry filings in CFS case;
5/15/2020 Prepare and confer with co-counsel on prep for Oral             2.75
          Argument, Motion to Intervene, and Settlement                   TWT
          prospects; Email exchange with co-counsel regarding
          need for clarification for settlement prospects; Review
          Showalter comments on settlement proposals; Review
          updated map on geoduck farms; Email exchange with
          co-counsel and L.H. concerning response to Tribal
          settlement proposal including U.S. and Washington
          shellfish decision on scope of Treaty shellfish rights;
5/15/2020 Conf. call with co-counsel to discussion Oral Argument          4.60
          strategy and settlement discussion strategy; Phone call         KGA
          with L.H. to discuss status of case, next steps and
          Coalition positions on various recent proposals for
          modification of draft Order; Emails with co-counsel on
          same; Conf. Call with Industry attorney and CFS to
          discuss the Industry proposed modifications to draft
          Order in more detail; Multiple emails and phone calls with
          co-counsel about same; Multiple emails with Swinomish
          Tribe attorney about our position on their proposed
          modifications to court’s draft Order on Remedy; Review
          filing by Amicus Jamestown S’Klallam with another
          proposed modification of court draft Order; Emails with
          co-counsel on same; Outline some of the many
          questions that these last minute proposed modifications
          raise; Begin outline of Oral Argument notes;
5/15/2020 Call with co counsel to discuss Oral Argument on                   .50
          Remedy, strategy, and upcoming calls with opposing                MJS
          counsel;
                            Page 118 of 133        Exhibit B to Anuta Decl. Page 118 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 130 of 146




5/16/2020 Further preparation for Oral Argument; Work on                    3.95
          “questions Ex” for use during same; Multiple emails with           KGA
          co-counsel on same; Lengthy email to L.H. with update
          on case and my current strategy for Oral Argument, to
          make sure Coalition is comfortable with that approach;
5/17/2020 Review Jamestown and Klallam Tribes to request to                 2.75
          respond to proposed modifications of the Court draft               TWT
          Order; Respond to same; Legal research on scope of
          treaty on shellfish rights; Prep for Oral Argument; Review
          draft questions for Court; Email exchange with co-
          counsel on same; Phone call with K.G.;
5/17/2020 Review all recent filings in preparation for Oral Argument;       3.70
          Read NPRC Amended Remedy Order to determine if                     KGA
          situation is comparable; Finish up Oral Argument outline;
          Review potential Demonstrative Exhibit; Share same with
          co-counsel to get feedback on content and strategy for
          more effective use; Review co-counsel emails on NWEA
          v.EPA case;
5/18/2020 Attend Oral Argument; Email exchange and phone call               2.75
          with co-counsel on next steps and L.H. concerns; Review            TWT
          minute orders and docket;
5/18/2020 Prepare for and participate in Oral Argument on Remedy;           2.35
          Multiple phone calls and emails with co-counsel and L.H.           KGA
          to debrief on same; Follow up by phone and email with
          Amicus JSK attorney who claimed I failed to return the
          call, asking when that was as we have no record of such
          a call and that we have never opposed their FLUPSY or
          their Treaty rights;
5/18/2020 Listen in to Oral Argument on Remedy; Exchange emails               .90
          with co-counsel with notes on argument;                            MJS

5/20/2020 Review email with inquiry by neighbor about Goeduck                 .65
          farm proposed for Thurston County, where County                    KGA
          claims Judge Lasnik merits ruling is not relevant to          No Charge
          County MDNS; Provide advice on scope of our merits
          ruling, and the intersection (or not) between local govt
          and Corp and SEPA vs. NEPA;
5/22/2020 Review draft Order; Email exchange with co-counsel on               .50
          same;                                                              TWT


                              Page 119 of 133     Exhibit B to Anuta Decl. Page 119 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 131 of 146




5/22/2020 Review email from court with revised draft Order;              1.85
          Multiple emails with co-counsel on same; Phone call with        KGA
          L.H. to go over same and walk through next steps;
5/27/2020 Follow up with JSK attorney by email; Phone call with            .55
          JSK attorney about whether settlement with Industry             KGA
          might be an option; Report to co-counsel and L.H. on       No Charge
          same; Review L.H. response on same;
5/28/2020 Email exchange with co-counsel; Prepare and confer             1.00
          with Amanda Carr on proposed modifications of Order;            KGA

5/28/2020 Review email from Industry attorney asking to schedule          .20
          talk about Revised Draft Remedy Order; Respond to               KGA
          same with available times;                                 No Charge

 6/1/2020 Review email from CFS atty indicating Nisbet atty has           .25
          reached out to discuss settlement/draft Court Order;            KGA
          Respond to same;                                           No Charge

 6/3/2020 Email exchange on settlement overtures from                      .50
          defendants;                                                     TWT

 6/3/2020 Review update from CFS about Nisbet attyand his                  .30
          conceptual proposals; Provide feed back (mostly                 KGA
          negative) on same; Review co-counsel feedback on           No Charge
          same;

 6/4/2020 Email exchange with L.H. and co-counsel on settlement            .25
          status;                                                         TWT

 6/4/2020 Review client feedback on Nisbet conceptual proposal;            .25
          Review update from CFS about discussions with                   KGA
          Intervenor atty and whether settlement was an option for   No Charge
          them;
 6/4/2020 Review draft Press Release from CFS; Provide edits to            .55
          same;                                                          KGA
                                                                     No Charge

 6/5/2020 Review press release; Respond to same;                           .25
                                                                          KGA

 6/5/2020 Review L.H. thoughts on draft Press Release; Review              .30
          revised draft Press Release from CFS; Emails on same;          KGA
                                                                     No Charge




                             Page 120 of 133    Exhibit B to Anuta Decl. Page 120 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 132 of 146




 6/8/2020 Review multiple emails from Corps with FOIA Response               .45
          doc's on permits issued recently; Begin DL of same;               KGA

 6/9/2020 Finish DL of FOIA; Email to co-counsel about same;                 .85
                                                                            KGA
                                                                       No Charge

6/10/2020 Email exchange on status of final Order; Review COE              2.25
          response to updated FOIA request (partial only);                  TWT

6/10/2020 Emails with co-counsel about expected Remedy Order;                .25
                                                                            KGA
                                                                       No Charge

6/11/2020 Review email from court with Remedy Order; Skim                    .65
          Order; Emails to L.H. and co-counsel about same, and              KGA
          likely next steps by Industry and Corps; Follow up with
          MJS on Atty Fee Petition deadlines; Begin legal research
          on 9th Cir. Emergency Stay SOR and process;
6/12/2020 Review CPPSH Press Release on Remedy Opinion;                     .30
                                                                           KGA
                                                                       No Charge

6/16/2020 Review email from Jim Coon to Court on request for                 .25
          assistance; Email exchange with co-counsel;                       TWT

6/18/2020 Email exchange with Plauche and co-counsel; Phone call             .75
          with Plauche on Appeal issue; Review Notice of Appeal             TWT
          and docket;

6/18/2020 Review email from Industry atty indicating they plan to            .65
          Appeal and asking our position on Stay Motion and                 KGA
          Consolidation; Multiple emails with co-counsel on same;
          Review Notice of Appeal filed by Industry; Review 9th
          Circuit scheduling Order; Notify L.H. of Appeal and likely
          next steps;
6/19/2020 Email exchange with opposing counsel on Appeal,                    .25
          Request to Stay, and consolidation;                               TWT

6/19/2020 Review Notices from 9th Cir. Correcting parties; Review            .40
          Notices from 9th Cir. of Industry Motions for Stay and            KGA
          Consolidation and Amended Motion to Stay; Review L.H.
          email with Industry quotes in Press on appeal;
6/22/2020 Email exchange with Plauche and co-counsel on                      .25
          Appellate Briefing and consolidation;                             TWT

                              Page 121 of 133     Exhibit B to Anuta Decl. Page 121 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 133 of 146




6/22/2020 Begin review of Motions for Stay and Consolidation;             .65
          Emails with co-counsel about Consolidation issue;              KGA
          Review email from Industry with explanation of Amd Mot
          to Stay; Respond to same; Review multiple emails with
          Industry atty on Motion to Consolidate issues, to see if
          we can reach agreement with them on that matter;
6/23/2020 Email exchange to confirm consolidation and Briefing            .25
          arrangement;                                                   TWT

6/23/2020 Review multiple emails with Industry attys on Motion to         .80
          Consolidate issues; Phone call w/CFS counsel on                KGA
          deadline for Opp to Motion for Stay, and Extension
          Request needed on same; Locate 9th Cir. Form for Ext.
          Mot.; Review CFS follow up email with Industry on the
          Ext. Request;
6/24/2020 Email exchange with counsel regarding Briefing schedule         .75
          and Motion for Extension; Review of draft Motion and           TWT
          comment; Review final Motion and Declaration;
6/24/2020 Review Industry atty refusal to agree to Ext. of Motion to      .80
          Stay Opp Memo deadline; Draft Motion For Extension;            KGA
          Emails with co-counsel on same; File same with 9th
          Circuit; Update L.H. on situation;
6/24/2020 Research and begin drafting Opp Memo on Industry                4.6
          Motion to Stay;                                                MJS

6/25/2020 Review Intervenor’s Response to Request for Extension;          .50
          Email exchanges on same; Review Interevenor’s                  TWT
          Response to Mediation Questionnaire;
6/25/2020 Review Notice from District Court of filing of Transcript       .60
          from Remedy Oral Argument; Follow up email to co-              KGA
          counsel, about the need for also getting transcript of
          Merits Oral Argument; Review Notice from 9th Cir of
          Industry Mediation Info form filing; Review filing; Send to
          co-counsel with thoughts on same; Review Industry Opp
          Memo to our Ext Mot; Emails with co-counsel on same;
6/25/2020 Continue drafting Opp Memo to Motion to Stay on                 5.6
          Appeal; Read Taylor Opp to CPPSH request for                   MJS
          extension of time; Email exchange with co-counse;
6/26/2020 Review email exchanges on eelgrass issues and                    .75
          response to Mediation statement; Review Order on                TWT
          Motion to Extend deadline and docket;
                            Page 122 of 133     Exhibit B to Anuta Decl. Page 122 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 134 of 146




6/26/2020 Review Notice from the Court of option of submitting             .55
          additional Mediation information; Emails with co-counsel        KGA
          about whether to do same; Review email from L.H. with
          concerns raised by Coalition member about Industry
          planting this week in eelgrass areas and how Corps told
          her that was ok still; Multiple emails with co-counsel on
          how to respond to same; Emails with Coalition Member
          about possible Decl for use in Stay Opp Memo; Emails
          with co-counsel about whether to do a Reply on Ext.
          Mot.; Review Notice from Court that Ext. Mot. Granted;
6/28/2020 Review Corps FOIA Response with what are supposedly              .95
          6 shellfish aquaculture permit files that are currently         KGA
          being processed but no permits issued so far; DL all 7
          files; Skim same; Email to Corps FOIA Officer confirming
          only 5 files actually sent; Email to co-counsel with update
          on FOIA results;
6/29/2020 Continue drafting Stay Opp Memo. Re-read merits                  4.4
          Briefs, Orders, and draft argument;                             MJS

6/29/2020 Email exchange with co-counsel on Mediation Order;               .75
          Review of same; Email exchange with co-counsel and              TWT
          L.H. on Showalter Declaration; Review CFS Response to
          defendant Intervenor’s Motion to Consolidate;
6/29/2020 Review Corps FOIA response with shellfish operation            1.45
          files currently being evaluated for individual permitting;      KGA
          Review Mediation Order from 9th Circuit; Emails with co-
          counsel about how to respond to same; Review
          Showalter Declaration draft for use with Stay Opp Memo;
          Provide advice on same; Emails with co-counsel on
          whether to move to consolidate the CFS Appeal with a
          CPSH Appeal; Begin review of Stay Opp Memo from
          MJS; Draft Response to Industry Motion to Consolidate;
          Edits to same; Review CFS response to Motion to
          Consolidate; Finalize and file Motion to Consolidate;
6/30/2020 Continue drafting Stay Opp Memo; Research harm to                6.5
          appellant/appellee; Draft and revise argument;                  MJS
          Continue drafting Stay Opp Memo;
6/30/2020 Review revised Showalter Declaration; Multiple emails             .95
          with counsel on same; Locate case law on the ESA docs            KGA
          that do not substitute for NEPA compliance issues for the
          Stay Opp Memo; Provide email to MJS with same;
                             Page 123 of 133     Exhibit B to Anuta Decl. Page 123 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 135 of 146




7/1/2020 Continue research on public interest, individual interest;         7.9
         Continue drafting Opp Memo; Continue drafting and                 MJS
         revising Opp Memo on Stay; Check citations; Sraft
         argument on individual and public interest;
7/1/2020 Review email exchange on Showalter Declaration and                 .50
         video on eelgrass bed damage from goeduck farm (June              TWT
         30); Email exchange with Showalter and co-counsel on
         filing Declaration;
7/1/2020 Review revised Showalter Declaration; Emails with co-             1.10
         counsel on same; Review Showalter questions about                 KGA
         letter to Corps following up on seating and eel grass
         issue; Provide advice on same; Emails to co-counsel on
         use of Showalter Declaration in Opp Memo; Review
         letter sent by Showalter to Corps; Review updated draft
         Stay Motion Opp Memo from MJS;
7/2/2020 Call with co-counsel to discuss Opp Memo on Motion to              2.8
         Stay; Continue drafting Opp Memo; Incorporate                     MJS
         Declarations and add factual context throughout
         arguments;
7/2/2020 Attend Zoom conference with co-counsel to discuss                 1.00
         status;                                                           TWT

7/2/2020 Phone call with co-counsel to strategize on Opp Memo               .35
         and to ensure no duplication of Briefing; Review emails           KGA
         from MJS to Showalter about Declaration edits; Review
         email from Corps FOIA Officer about additional files for
         review;
7/6/2020 Review Standing Rock Sioux Tribe decision; Evaluate for           2.00
         relevance; Forward to co-counsel; Email exchange with             TWT
         co-counsel regarding case and NPRC v. USAGE Ninth
         Court Order and evaluate for relevance in our Ninth
         Circuit Appeal;
7/6/2020 Review new Standing Rock decision from DC District                 .85
         Court, on vacatur and NEPA Remedy issues; Emails with             KGA
         co-counsel on same; Review Showalter email with report
         about recent call with Corps following their receipt of her
         letter;
7/7/2020 Read new opinions; Draft analysis and add to memo;                3.90
                                                                           MJS



                             Page 124 of 133      Exhibit B to Anuta Decl. Page 124 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 136 of 146




7/7/2020 Review SCOTUS Keystone pipeline decision; Email                   3.00
         exchange with co-counsel on same; Review and edit                 TWT
         draft Memo in Opposition to Stay; Legal research on
         same;
7/7/2020 Review L.H. email about 126 Acre Taylor shellfish farm            1.85
         in small Inlet with a number of other shellfish operations        KGA
         being Noticed by Corps for comment; Provide advice on
         same; Review Showalter email with proposed additions
         to her Decl; Provide feedback on same; Review emails
         from co-counsel about edits to revised draft Opp Memo;
         Review SCOTUS stay of Keystone XL vacatur; Emails
         with co-counsel about how to deal with same in brief;
7/7/2020 Phone call with L.H. about neighbor who is having issues           .45
         with Taylor expansion of shellfish operations; Review             KGA
         email on same;                                               No Charge



7/8/2020 Call with co-counsel to discuss Opp Memo revisions;               9.80
         Incorporate arguments from CFS Brief into Coalition               MJS
         Brief; Begin Table Of Authorities (break into bits);
         Finalize Opp Memo; Email exchange with KGA/TWT.
         Create TOA, update. Check Circuit Rules for formatting;
         Conform Brief; Re-check all case-law; Edit memo
7/8/2020 Review suggested edits on CIS draft Brief; Review                 1.00
         revised Coalition draft Brief;                                    TWT

7/8/2020 Review revised draft Opp Memo from MJS/TT; Edit                   2.95
         same; Conf. Call with co-counsel and CFS counsel to               KGA
         discuss briefing issues, to try to reduce duplication
         between Opp Memo’s; Review Showalter revised Decl;
         Review court Order requiring Mediation submission;
         Review draft submission on same from MJS; Edit same;
         Send submission to 9th Circuit Mediation program; Send
         same to L.H.; Review updated Opp Memo from MJS;
         Edit same;
7/9/2020 Do legal research, review and revise Ninth Circuit Brief;         1.25
         Review filing; Review final CFS Brief in Opposition to            TWT
         Stay;
7/9/2020 Review revised draft Opp Memo from MJS; Edit/polish               3.60
         same; Finalize all 4 exhibits; Multiple emails with co-           KGA
         counsel about final Opp Memo; Finalize and file same;
                             Page 125 of 133      Exhibit B to Anuta Decl. Page 125 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 137 of 146




 7/9/2020 Follow up email to co-counsel on atty Fee Petition                .40
          issues;                                                           KGA

7/10/2020 Draft letter to USACE attorneys re: eelgrass bed                 1.30
          definition;                                                      MJS
                                                                      No Charge

7/13/2020 Review email from CFS atty about how complimentary,                .25
          rather than duplicative, the two Stay Opp Memo briefs            KGA
          were;                                                       No Charge

7/14/2020 Review L.H. email with info on Industry having received           .25
          Millions in PPP $, but they claim in our case they have          KGA
          laid off 400 employees - those two positions appear         No Charge
          inconsistent; .
7/15/2020 Review email from Industry atty asking about page                  .35
          extension on Repy; Emails with co-counsel on same;                KGA
          Email to Taylor atty indicating no objection to extension
          from CPPSH;
7/16/2020 Review Notice from Court with Industry Reply in Support            .50
          of Stay; Begin review of same;                                    KGA


7/17/2020 Multiple emails with co-counsel about Reply, and make              .30
          up of current 9th Cir. Motions Panel;                             KGA

7/20/2020 Review CPPSH comments on multiple Corps Ind.                       .30
          Aquaculture permits noticed for comment, despite no              KGA
          sign of any cumulative impact analysis;                     No Charge

7/22/2020 Review Order from 9th Circuit denying Stay; Email with             .50
          co-counsel on same; Docket Briefing schedule;                     TWT


7/22/2020 Review Notice from 9th Circuit that Stay Motion was                .65
          denied; Review Order; Multiple emails with co-counsel             KGA
          and L.H. on same;
7/23/2020 Review Order on Industry Appeal and docket; Review                 .50
          and edit press release on 9th Circuit decision;                   KGA


7/23/2020 Review CFS Press Release that went out; Review L.H.                .45
          comments on same and email to CPPSH members on                   KGA
          same; Review email from reporter at Law360 asking for       No Charge
          additional information on case background; Respond to
          same with key briefs and prior Orders;

                              Page 126 of 133      Exhibit B to Anuta Decl. Page 126 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 138 of 146




7/23/2020 Review Notice from W.D. of filing of 9th Order denying             .10
          Stay;                                                             KGA

7/24/2020 Review news articles on 9th Circuit denial of Stay Motion;         .30
          Review MJS email confirming West has agreed to                    KGA
          publish Remedy Order in F.Supp;                              No Charge

7/29/2020 Review Notice from W.D. of Industry request for                    .10
          Transcript;                                                       KGA

  7/30/20 Outline, and begin drafting Opp Memo to Motion to                2.80
          Expedite;                                                         MJS

 8/3/2020 Review email regarding Motion to Expedite and our                  .50
          position; Review Motion to Expedite (Industry);                   TWT


 8/3/2020 Multiple emails with co-counsel on Taylor Motion to                .95
          Expedite; Review Industry atty email on same; Provide             KGA
          position of CPPSH on Mot to Expedite to Industry
          attorney; Read Motion to Expedite; Make notes on
          response ideas for same;
 8/4/2020 Review Corps Notice regarding intent to review NWP’s             1.25
          and evaluate; Email exchange with co-counsel on same;             TWT

 8/4/2020 Review CFS follow up with Tribe on “mature eelgrass”               .30
          definition;                                                       KGA

 8/5/2020 Email with co-counsel on defendant’s Motion for                    .75
          Expedited Hearing and coordination of plaintiffs’                 TWT
          Response; Review draft outlines on mootness and
          irreparable harm;
 8/5/2020 Email co-counsel with thought and potential arguments              .55
          on Mot. to Expedite; Review response;                             KGA

 8/6/2020 Call with co-counsel to discuss dividing up work to              1.40
          Expedite Motion Opp Memo; Read, analyze, annotate                 MJS
          Memo to expedite;
 8/6/2020 Email exchange on mature eelgrass definition and                   .25
          outreach to Swinomish counsel;                                    TWT


 8/6/2020 Multiple emails with co-counsel on Opp to Mot. to                 .60
          expedite; Review Corps Notice of intent to issue chance          KGA
          to Comment on new NWP 48; More emails with co-
          counsel on same;
                             Page 127 of 133     Exhibit B to Anuta Decl. Page 127 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 139 of 146




 8/7/2020 Review email from MJS on Opp to Mot. to Expedite;                  .30
          Review Notice from court of filing of Transcript of Merits        KGA
          Hearing in Oct. 2019; Emails with co-counsel about
          effects, if any, of Corps Notice of new possible NWP 48
          on pending Appeal;
 8/7/2020 Review email from CFS about upcoming meeting with                  .30
          Tribe on “mature eelgrass” issues; Respond to same;               KGA


 8/9/2020 Email exchange on Mootness; Review Notice of Appeal                .50
          from Corps and docket;                                            TWT


8/10/2020 Continue drafting mootness section of Opp Memo;                   2.60
          Research case law; Call with KGA; Send draft to KGA for           MJS
          revisions;
8/10/2020 Review 9th Circuit Scheduling Order;                               .25
                                                                            TWT

8/10/2020 Multiple emails with co-counsel about effect of new NWP            .65
          48, if one is adopted, on existing Industry 9th Circuit           KGA
          Appeal and on underlying Orders on Merits and Remedy;
          Strategize on language to use in Opp to Mot. To
          Expedite; Phone discussion with MJS on same; Review
          Notice from WD Court of Corps Notice of Appeal; Emails
          with co-counsel on same;
8/11/2020 Combine CFS and Coalition brief sections; Read Order              1.10
          from Court on Corps Appeal; Emails with co-counsel;               MJS

8/11/2020 Review Court Notice from 9th Circuit setting Corps                1.30
          deadlines; Multiple emails with co-counsel on how to              KGA
          square those with current Industry Appeal deadlines;
          Begin review of revised draft Opp to Motion to Expedite;
          Draft status report to 9th Circuit Mediator per court Order;
          Run same by co-counsel; Submit same to Mediator;
8/12/2020 Review and edit draft Response to Motion to Expedite              1.25
          including email exchange with co-counsel; Review 9th              TWT
          Circuit filing on substitution of counsel for Corps and
          docket same;
8/12/2020 Review revised draft Opp to Mot to Expedite; Edit same;            .95
          Multiple emails exchanged with co-counsel on same;                KGA
          Review email from 9th Cir. Mediator; Respond to same;
          Phone call with 9th Cir. Mediator;

                              Page 128 of 133       Exhibit B to Anuta Decl. Page 128 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 140 of 146




8/13/2020 Report to co-counsel on Mediator discussions; Report to             .75
          client rep L.H. on same; Review Court Notice of Joint              KGA
          Opp Memo to Mot to Expedite filing; Emails with co-
          counsel on same;
8/17/2020 Email exchange with L.H. and co-counsel regarding new               .50
          NWP permit and mootness issues; Email exchange on                  TWT
          Corps decision to withdraw Appeal;
8/17/2020 Review emails from Mediator confirming no progress                  .40
          with Industry; Respond to same; Advise L.H. of same;               KGA
          Notify L.H. of same; Review emails from co-counsel on
          Corps Appeal currently having different time lines, and a
          question of how we get that Appeal combined with
          existing Appeals and the time lines sorted out; Review
          email from Corps atty indicating they have decided not to
          proceed with their Appeal after all, seeking our position
          on their Motion to Dismiss the Appeal; Review CFS
          response to same; Respond to same indicating CPPSH
          also has no objection to dismissal by Corps of their
          Appeal; Notify L.H. of this new development;
8/17/2020 Review email from MJS about Taylor Case Inlet Shellfish             .20
          Operation being noticed for comment on Individual                  KGA
          Permit;                                                       No Charge

8/18/2020 Review MJS preliminary research on EAJA Petition due                .20
          date if Corps Dismisses; Emails with co-counsel on                 KGA
          same;
8/18/2020    Review email from L.H. about Taylor 10 year Individual           .40
            permits and the Case Inlet Taylor permit; Provide advice         KGA
            on creation of Individual permits already Noticed by        No Charge
            Corps list, and how to use to help bolster current and
            prior comments;
8/19/2020 Email exchange with co-counsel on effects of Corps                  .25
          withdraw;                                                          TWT


8/19/2020 Review Notice from court of Corps Motion to voluntarily             .40
          Dismiss; Emails with co-counsel about Fee Petition due             KGA
          date; Further research on issue of fees for Appeal work
          post Corps dismissal;
8/20/2020 Read reply brief re: motion to expedite;                            .60
                                                                             MJS
                                                                        No Charge
                              Page 129 of 133
                                                     Exhibit B to Anuta Decl. Page 129 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 141 of 146




8/20/2020 Review Industry Reply to Request Expedition; Review                .50
          Order of Voluntary Dismissal and email exchange with              TWT
          co-counsel on same;
8/20/2020 Review Industry Reply in support of Mot to Expedite;               .60
          Review 9th Circuit Notice of Order granting Corps                 KGA
          voluntary MTD; Emails with co-counsel on Fee Petition
          issues;
8/21/2020 Review mandate and Notice of Appeal; Email exchange                .50
          with attorney Steve Crane on Fee Declaration;                     TWT

8/24/2020 Email exchange with co-counsel on NOAA eelgrass                    .65
          policy; Review 9th Circuit Order granting expedited               TWT
          meeting and docket same;
8/24/2020 Review co-counsel email confirming Seattle attorney                .35
          agreement to review rates and hours; Respond to same;             KGA

8/24/2020 Review 9th Circuit Order on Expedited Briefing; Multiple           .50
          emails with co-counsel and L.H. about what “mature                KGA
          eelgrass” means;                                             No Charge

8/26/2020 Review draft Fee Petition;                                         .25
                                                                            TWT

8/26/2020 More legal research on why it is legitimate to recover for         .85
          time spent on appeal, before Corps dismissed; Emails              KGA
          with co-counsel about same;
8/30/2020 Review L.H. email with Seattle District Notice dated 8/6           .40
          essentially soliciting individual 404 permit application          KGA
          from growers; Provide advice on same;                        No Charge

8/31/2020 Email exchange with co-counsel on EAJA Petition for                .25
          Fees;                                                             TWT

 9/1/2020 Edit Fee Petition, add discussion re: Remedy, send to            1.30
          KGA for edits;                                                    MJS

 9/3/2020 Begin review of revised draft Fee Petition and all the             .65
          supporting Declarations from MJS;                                 KGA

 9/4/2020 Edit draft Fee Petition; Send same to co-counsel for             1.25
          review; Email to attorneys with potential knowledge of            KGA
          Seattle rates, to get 2nd expert opinion on
          reasonableness (or not) of rates/hours;



                              Page 130 of 133    Exhibit B to Anuta Decl. Page 130 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 142 of 146




 9/7/2020 Review combined KGA, TWT & MJS hours; Edit same to                  .90
          make additional "no charge" entries and update total's;            KGA
          Revise Hendrick's Decl on EAJA issues; Send same to
          co-counsel; Review emails from potential 2nd opinion
          experts; Respond to same;
 9/9/2020 Phone call with potential fee expert PK to discuss case;            .95
          Email exchange with expert PK about plans for his                  KGA
          review and use of his draft Decl; Review USAO Matrix
          analysis in Petition; Emails with co-counsel MJS on
          same;
9/10/2020 Emails with potential fee experts PK and RS about their             .40
          review and plans for filing of "placeholder" Petition until        KGA
          Industry 9th Cir. review is completed, and then when that
          is done if we prevail as hoped, use the experts to file
          supplemental Decl's in support of fees;
9/11/2020 Provide update to L.H. on why we are filing Fee Petition            .45
          now, even though Industry Appeal is still pending;                 KGA
          Review MJS email to L.H. with draft Decl. in support of
          fees;
9/11/2020 Edit Fee Petition to revise remedy discussion; Send to            2.00
          KGA                                                                MJS

9/13/2020 Further discussions with co-counsel on Fee Petition                 .45
          simplification issues and case law to support same;                KGA

9/14/2020 Review KGA emails on Fee Petition issues; Edit Fee                  1.6
          Petition to revise approach to USAO Matrix; Send same              MJS
          to KGA/TWT;
9/14/2020 Read Industry brief at 9th Cir;                                   1.10
                                                                             MJS
                                                                        No Charge

9/15/2020 Review co-counsel report on conferral with Corps                    .65
          attorney on Fee Petition issues; Respond to same;                  KGA
          Review revised draft Fee Petition;
9/16/2020 Provide suggested edits to Fee Petition; Begin final                .80
          review of combined and totaled hours;                              KGA

9/17/2020 Re-read our merits Brief; Start outline for response;               .90
                                                                             MJS
                                                                        No Charge


                              Page 131 of 133    Exhibit B to Anuta Decl. Page 131 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 143 of 146




9/17/2020 Review revised Petition and Declarations; Provide outline         1.30
          of changes to same to MJS; Review MJS revisions; Re-              KGA
          Total hours with final additions;
9/17/2020 Revisions/cleanup per KGA email; Send last hours to                1.9
          KGA;                                                              MJS

9/18/2020 Finalizing and filing Petition and supporting Declarations;        .95
                                                                            KGA

            Total Law Clerk Time:                                        501.25
            Hours Not Charged:                                            38.75
            Hours Sought:                                                462.50


            Total Paralegal Time:                                         15.10
            Hours Not Charged:                                             1.90
            Hours Sought:                                                 13.20


            Total KGA Time:                                              735.72
            Hours Not Charged:                                           164.50
            Hours Sought:                                                570.22


            Total TWT Time:                                              350.30
            Hours Not Charged:                                            30.35
            Hours Sought:                                                319.95



            Total MJS Time:                                              346.49
            Hours Not Charged:                                            21.67
            Hours Sought:                                                325.32


            Total Attorney Hours:                                       1,432.51
            Total Attorney Hours Not Charged:                             216.52
            Total Attorney Hours Sought:                                1,215.49


            TOTAL AMOUNT SOUGHT:                        $739,545.63
              TWT TIME:                                 $207,967.50
              KGA TIME:                                 $364,940.08
              MJS TIME:                                  $97,596.00
              PARALEGAL TIME:                             $1,980.00
              LAW CLERK TIME:                            $67,062.05

                              Page 132 of 133         Exhibit B to Anuta Decl. Page 132 of 133
Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 144 of 146




                     HOURS SOUGHT - BY TOPIC


         Law Clerk hours doing research Memo’s and                 324.52
         combing records, preparing for litigation
         and drafting Complaint


         Attorney hours working with client representatives        433.55
         on scope of problem, researching, formulating
         strategy, and implementing strategy to lay
         groundwork and prepare for litigation; Legal
         research on various issues, as well as edits and
         finish work on and filing of original Complaint
         against 2012 NWP 48


         Attorney hours on 2012 NWP 48 AR issues, review           408.49
         and respond to Industry Motion to Intervene,
         comments on 2017 NWP 48, Supplemental Complaint
         preparation and filing, review Answers filed by Corps
         and Industry, 2017 AR issues, prepare and file
         Summary Judgment Motion with supporting
         standing Declarations


         Law Clerk hours assisting with AR and legal               137.98
         research


         Attorney hours on Briefing Responses and Replies          131.50
         on Cross Motions for Summary Judgment

         Attorney hours preparing for and presenting Oral          180.25
         Argument, as well as post argument briefing
         (including Remedy)


         Attorney hours on or preparing for Appeal                  19.95


         Attorney hours on Fee Petition issues                      89.95
                         Page 133 of 133
                                             Exhibit B to Anuta Decl. Page 133 of 133
          Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 145 of 146




                The Law Offices of Karl G. Anuta
                                    735 SW First Avenue 2nd Floor
                                           Portland, Or 97204
                             Phone: 503-827-0320 | Fax: 503-228-6551




Coalition to Protect Puget Sound
                                                       Invoice Date: September 13, 2020




                        Matter: NWP 48 Challenge (Case Inlet)
Costs
 6/25/2015       Amtrak                                                                        $88.00
 6/23/2016       USDC Washington - Filing Fee                                                 $400.00
 8/24/2016       Nationwide Process Service                                                   $419.85
 9/26/2016       Amtrak                                                                        $70.00
 6/28/2017       Multnomah County Court                                                         $3.00
 8/27/2019       Amtrak                                                                        $52.00
 9/17/2019       Hotel Max - lodging 9/17 oral argument                                       $301.40
 9/17/2019       Meal & travel during trip to Seattle for oral argument                       $138.73
 2/18/2020       Lexis Search                                                                  $53.00
 SUBTOTAL:                                                                                  $1,525.98




                                                           Exhibit C to Anuta Decl. - Page 1 of 1
           Case 2:16-cv-00950-RSL Document 100 Filed 09/18/20 Page 146 of 146



1

2
                                    CERTIFICATE OF SERVICE
3
            I hereby certify that on September 18, 2020 I electronically filed this
4
     DECLARATION OF KARL G. ANUTA IN SURPPORT OF COALITION MOTION FOR
5
     AN AWARD OF FEES AND EXPENSES with the Clerk of the Court using the CM/ECF
6
     system which will send notification of such filing on the following:
7

8    Kent E. Hanson                            Samuel W. Plauche’
     Attorney for Defendants                   Attorney for Defendant Intervenor
9    kent.hanson@usdoj.gov                     billy@plauchecarr.com
10
     Peter Kryn Dykema                         Jesse G. Denike
11   Attorney for Defendants                   Attorney for Defendant Intervenor
     Peter.dykema@usdoj.gov                    Jesse@plauchecarr.com
12
     Dedra S. Curteman                         Amanda M. Carr
13   Attorney for Defendants                   Attorney for Defendant Intervenor
     dedra.curteman@usdoj.gov                  amanda@plauchecarr.com
14

15   Mark Brown
     Attorney for Defendants
16   Mark.brown@usdoj.gov
17                 Dated this 18th day of September 2020.
18
                                               LAW OFFICE OF KARL G. ANUTA, P.C.
19
                                               /s/ Karl G. Anuta_______________
20                                             KARL G. ANUTA (WSBA #21346)
                                               kga@integra.net
21

22

23

24

25

26

27   Page 1 – DECL. OF KARL G ANUTA
                                                               LAW OFFICE OF KARL G. ANUTA,
     IN SUPPORT OF COALITION MOTION
28                                                                           P.C.
     FOR AN AWARD OF FEES AND EXPENSES                               TRIAL ATTORNEY
                                                                    735 S.W. First Avenue
     CASE NOS. 2:16-CV-00950 AND 2:17-CV-01209                       Portland, OR 97204
